Exhibit 10.1
Execution Copy
CREDIT AGREEMENT
dated as of
April 19, 2007
among
USPI HOLDINGS, INC.,
as Holdings
UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
as the Borrower
The Lenders Party Hereto from Time to Time
CITIBANK, N.A.,
as Administrative Agent and Collateral Agent
LEHMAN BROTHERS INC.,
as Syndication Agent
and
BEAR STEARNS CORPORATE LENDING INC.,
SUNTRUST BANK
and
UBS SECURITIES LLC,
as Co-Documentation Agents
 
CITIGROUP GLOBAL MARKETS INC.
and
LEHMAN BROTHERS INC.,
as Joint Lead Arrangers and Joint Bookrunners
and
BEAR, STEARNS & CO. INC.
and
UBS SECURITIES LLC,
as Joint Bookrunners
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY 10005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I
       
 
            Definitions
       
 
           
SECTION 1.01.
  Defined Terms     2  
SECTION 1.02.
  Classification of Loans and Borrowings     33  
SECTION 1.03.
  Terms Generally     33  
SECTION 1.04.
  Accounting Terms; GAAP     33  
SECTION 1.05.
  Pro Forma Calculations     33  
 
            ARTICLE II
       
 
            The Credits
       
 
           
SECTION 2.01.
  Commitments     34  
SECTION 2.02.
  Loans and Borrowings     34  
SECTION 2.03.
  Requests for Borrowings     35  
SECTION 2.04.
  Swingline Loans     35  
SECTION 2.05.
  Letters of Credit     36  
SECTION 2.06.
  Funding of Borrowings     40  
SECTION 2.07.
  Interest Elections     40  
SECTION 2.08.
  Termination and Reduction of Commitments     41  
SECTION 2.09.
  Repayment of Loans; Evidence of Debt     42  
SECTION 2.10.
  Amortization of Term Loans     43  
SECTION 2.11.
  Prepayment of Loans     44  
SECTION 2.12.
  Fees     46  
SECTION 2.13.
  Interest     47  
SECTION 2.14.
  Alternate Rate of Interest     47  
SECTION 2.15.
  Increased Costs     48  
SECTION 2.16.
  Break Funding Payments     48  
SECTION 2.17.
  Taxes     49  
SECTION 2.18.
  Payments Generally; Pro Rata Treatment; Sharing of Setoffs     50  
SECTION 2.19.
  Mitigation Obligations; Replacement of Lenders     52  
SECTION 2.20.
  Incremental Extensions of Credit     52  
 
            ARTICLE III
       
 
            Representations and Warranties
       
 
           
SECTION 3.01.
  Organization; Power     54  
SECTION 3.02.
  Authorization; Enforceability     54  
SECTION 3.03.
  Governmental Approvals; No Conflicts     54  
SECTION 3.04.
  Financial Condition; No Material Adverse Change     55  
SECTION 3.05.
  Properties     55  
SECTION 3.06.
  Litigation     56  
SECTION 3.07.
  Compliance with Laws and Agreements     56  

-i-



--------------------------------------------------------------------------------



 



                      Page
 
           
SECTION 3.08.
  Investment Company Status     56  
SECTION 3.09.
  Taxes     56  
SECTION 3.10.
  ERISA     56  
SECTION 3.11.
  Disclosure     56  
SECTION 3.12.
  Subsidiaries     57  
SECTION 3.13.
  Insurance     57  
SECTION 3.14.
  Labor Matters     57  
SECTION 3.15.
  Solvency     57  
SECTION 3.16.
  SEnior Indebtedness     57  
SECTION 3.17.
  Reimbursement from Third Party Payors     57  
SECTION 3.18.
  Fraud and Abuse; Licenses     58  
SECTION 3.19.
  Margin Regulations     59  
SECTION 3.20.
  Patriot Act     59  
SECTION 3.21.
  Intellectual Property; Licenses, Etc.     59  
SECTION 3.22.
  SEcurity Documents     60  
SECTION 3.23.
  Environmental Compliance     61  
 
            ARTICLE IV
       
 
            Conditions
       
 
           
SECTION 4.01.
  Effective Date     62  
SECTION 4.02.
  Each Credit Event     64  
 
            ARTICLE V
       
 
            Affirmative Covenants
       
 
           
SECTION 5.01.
  Financial Statements and Other Information     65  
SECTION 5.02.
  Notices of Material Events     67  
SECTION 5.03.
  Information Regarding Collateral     67  
SECTION 5.04.
  Existence; Conduct of Business     68  
SECTION 5.05.
  Payment of Obligations     68  
SECTION 5.06.
  Maintenance of Properties     68  
SECTION 5.07.
  Insurance     68  
SECTION 5.08.
  Casualty and Condemnation     68  
SECTION 5.09.
  Books and Records; Inspection and Audit Rights     69  
SECTION 5.10.
  Compliance with Laws     69  
SECTION 5.11.
  Use of Proceeds and Letters of Credit     69  
SECTION 5.12.
  Additional Subsidiaries     69  
SECTION 5.13.
  Further Assurances     69  
SECTION 5.14.
  Environmental Matters     70  
SECTION 5.15.
  Designation of Subsidiaries     70  
 
            ARTICLE VI
       
 
            Negative Covenants
       
 
           
SECTION 6.01.
  Indebtedness; Certain Equity Securities     72  
SECTION 6.02.
  Liens     75  

-ii-



--------------------------------------------------------------------------------



 



                      Page
 
           
SECTION 6.03.
  Fundamental Changes     77  
SECTION 6.04.
  Investments, Loans, Advances, Guarantees and Acquisitions     77  
SECTION 6.05.
  Asset Sales     80  
SECTION 6.06.
  Sale and Leaseback Transactions     81  
SECTION 6.07.
  Swap Agreements     81  
SECTION 6.08.
  Restricted Payments; Certain Payments of Indebtedness     82  
SECTION 6.09.
  Transactions with Affiliates     84  
SECTION 6.10.
  Restrictive Agreements     86  
SECTION 6.11.
  Amendment of Material Documents     86  
SECTION 6.12.
  SEcured Leverage Ratio     87  
SECTION 6.13.
  Fiscal Year     87  
 
            ARTICLE VII
       
 
            Events of Default
       
 
           
SECTION 7.01.
  Events of Default     87  
SECTION 7.02.
  Borrower’s Right to Cure     90  
SECTION 7.03.
  Exclusion of Immaterial Subsidiaries     90  
 
            ARTICLE VIII
       
 
            The Agents
       
 
           
SECTION 8.01.
  The Agents     90  
 
            ARTICLE IX
       
 
            Miscellaneous
       
 
           
SECTION 9.01.
  Notices     93  
SECTION 9.02.
  Waivers; Amendments     94  
SECTION 9.03.
  Expenses; Indemnity; Damage Waiver     97  
SECTION 9.04.
  Successors and Assigns     98  
SECTION 9.05.
  Survival     101  
SECTION 9.06.
  Counterparts; Integration; Effectiveness     101  
SECTION 9.07.
  SEverability     101  
SECTION 9.08.
  Right of Setoff     101  
SECTION 9.09.
  Governing Law; Jurisdiction; Consent to Service of Process     102  
SECTION 9.10.
  WAIVER OF JURY TRIAL     102  
SECTION 9.11.
  Headings     103  
SECTION 9.12.
  Confidentiality     103  
SECTION 9.13.
  Interest Rate Limitation     103  
SECTION 9.14.
  USA Patriot Act     104  
SECTION 9.15.
  Release of Collateral     104  

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES:

     
Schedule 1.01(a)
  — Existing Letters of Credit
Schedule 1.01(b)
  — St. Louis Investments
Schedule 1.01(c)
  — Specified Subsidiaries
Schedule 2.01
  — Commitments
Schedule 3.05
  — Real Property
Schedule 3.03
  — No Conflicts
Schedule 3.06
  — Litigation
Schedule 3.12
  — Subsidiaries
Schedule 3.13
  — Insurance
Schedule 4.01
  — Local Counsel Jurisdictions
Schedule 6.01
  — Existing Indebtedness
Schedule 6.02
  — Existing Liens
Schedule 6.04
  — Existing Investments
Schedule 6.09
  — Existing Transactions with Affiliates
Schedule 6.10
  — Existing Restrictions

EXHIBITS:

     
Exhibit A
  — Form of Assignment and Assumption
Exhibit B
  — Form of Opinion of Ropes & Gray LLP
Exhibit C
  — Form of Collateral Agreement
Exhibit D
  — Form of Perfection Certificate
Exhibit E
  — Form of Borrowing Request
Exhibit F
  — Form of Interest Election Request
Exhibit G-1
  — Form of Term Loan Note
Exhibit G-2
  — Form of Revolving Credit Note

-iv-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of April 19, 2007, among UNITED SURGICAL
PARTNERS INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), USPI
HOLDINGS, INC., a Delaware corporation (“Holdings”), the LENDERS party hereto
from time to time, CITIBANK, N.A., as Administrative Agent, CITIGROUP GLOBAL
MARKETS INC. and LEHMAN BROTHERS INC., as joint lead arrangers and joint
bookrunners, BEAR, STEARNS & CO. INC. and UBS SECURITIES, LLC, as joint
bookrunners, LEHMAN BROTHERS INC., as Syndication Agent, and BEAR STEARNS
CORPORATE LENDING INC., SUNTRUST BANK and UBS SECURITIES LLC, as
Co-Documentation Agents.
          Pursuant to the Agreement and Plan of Merger dated as of January 7,
2007 (the “Merger Agreement”), by and among the Borrower, Holdings and UNCN
Acquisition Corp., a Delaware corporation (“Acquisition Corp.”), Acquisition
Corp. will merge with and into the Borrower (the “Merger”), with the Borrower
surviving the Merger.
          Immediately prior to or substantially concurrently with the
consummation of the Merger, (a) the Permitted Investors will contribute cash to
Holdings (the “Equity Contributions”) in an aggregate amount that together with
the value of the equity of Holdings held by members of management (the “Rollover
Equity”) will be equal to at least 35% of the consolidated capitalization of
Holdings and its subsidiaries after giving effect to the Transactions, and
Holdings will contribute to the Borrower the portion of such cash contributions
not used to pay Transaction Expenses; (b) the Borrower will cause the repayment
of, and terminate all commitments under and all liens in connection with, the
Existing Credit Facilities (the “Repayment”); (c) the Borrower will issue the
Senior Subordinated Notes; and (d) Subsidiaries of the Borrower will enter into
and borrow under the UK Facility.
          The Borrower has requested that the Lenders extend credit in the form
of (a) Delayed Draw Term Loans from time to time during the Delayed Draw
Availability Period in an aggregate principal amount not to exceed $100,000,000;
(b) Tranche B Term Loans on the Effective Date in an aggregate principal amount
not to exceed $430,000,000 and (c) Revolving Loans, Swingline Loans and Letters
of Credit at any time and from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding not to exceed
$100,000,000.
          The proceeds of the Tranche B Term Loans and any Revolving Loans
borrowed on the Effective Date will be used by the Borrower on the Effective
Date, solely (i) first, to pay the Transaction Costs, (ii) second, to pay all
principal, interest, fees and other amounts outstanding under the Existing
Credit Facilities and (iii) third, together with the Equity Contributions, to
pay the merger consideration (the “Merger Consideration”) required by the Merger
Agreement. The proceeds of Revolving Loans borrowed after the Effective Date,
Swingline Loans and Letters of Credit will be used by the Borrower for working
capital and general corporate purposes (including Permitted Acquisitions).
          The proceeds of the Delayed Draw Term Loans will be used by the
Borrower to finance the St. Louis Investments.
          The Lenders are willing to extend such credit to the Borrower, and the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrower, on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
         SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Acquisition Corp.” has the meaning set forth in the preamble to this
Agreement.
          “Acquisition Documents” means the Merger Agreement, the other
agreements to be entered into in connection with the Merger, all schedules,
exhibits and annexes to each of the foregoing and all side letters, instruments
and agreements affecting the terms of any of the foregoing or entered into in
connection therewith.
          “Additional Lender” has the meaning set forth in Section 2.20.
          “Additional Subordinated Debt” means unsecured Indebtedness of the
Borrower (that may be guaranteed by Holdings and those Subsidiaries that are
Loan Parties) that (a) does not have a stated maturity date prior to the date
that is 90 days after the Tranche B Maturity Date, (b) does not require any
scheduled payment of principal (including pursuant to a sinking fund obligation)
or amortization prior to the date that is 90 days after the Tranche B Maturity
Date, (c) is (and all guarantees with respect thereto are) subordinated to the
Obligations on terms no less favorable to the Lenders than the terms of the
Senior Subordinated Notes, (d) contains non-pricing terms (including covenants,
events of default, remedies, redemption provisions and sinking fund provisions)
no less favorable to the Lenders than the terms of the Senior Subordinated Notes
and (e) bears a market rate of interest as determined by the Borrower’s Board of
Directors.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means Citibank, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents.
          “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified.
          “Agent Affiliates” has the meaning set forth in Section 8.01.
          “Agents” means the Administrative Agent, the Collateral Agent, the
Syndication Agent and the Documentation Agents.

-2-



--------------------------------------------------------------------------------



 



          “Agreement” means this Credit Agreement, as the same may be renewed,
extended, modified, supplemented or amended from time to time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Anti-Terrorism Laws” has the meaning set forth in Section 3.20.
          “Applicable Percentage” means, with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments that occur
thereafter.
          “Applicable Rate” means, for any day with respect to (a) any ABR Loan
or Eurodollar Loan that is a Revolving Loan or (b) the commitment fees payable
hereunder in respect of the Revolving Commitments, as applicable, the applicable
rate per annum set forth below under the caption “Revolving Loan ABR Spread”,
“Revolving Loan Eurodollar Spread” or “Revolving Commitment Fee Rate”, as
applicable, in each case, based upon the Leverage Ratio as of the most recent
determination date, provided that prior to the date of delivery to the
Administrative Agent, pursuant to Section 5.01, of the Borrower’s consolidated
financial information for the Borrower’s first full fiscal quarter ending at
least three months after the Effective Date, the “Applicable Rate” for purposes
of clauses (a) and (b) above shall be the applicable rate per annum set forth
below in Category 1:

                                      Revolving         Revolving   Loan  
Revolving     Loan ABR   Eurodollar   Commitment Leverage Ratio   Spread  
Spread   Fee Rate
Category 1
≥ 5.00x
    1.25 %     2.25 %     0.500 %
Category 2
≥ 4.50x and < 5.00x
    1.00 %     2.00 %     0.500 %
Category 3
≥ 4.00x and < 4.50x
    0.75 %     1.75 %     0.375 %
Category 4
≥ 3.50x and < 4.00x
    0.50 %     1.50 %     0.375 %
Category 5
< 3.50x
    0.25 %     1.25 %     0.375 %

          The Applicable Rate for Term Loans shall at all times be 2.00% per
annum for Eurodollar Loans and 1.00% per annum for ABR Loans.
          For purposes of the foregoing, (a) the Leverage Ratio shall be
determined on a Pro Forma Basis as of the end of each fiscal quarter of the
Borrower based upon the Borrower’s consolidated financial statements delivered
pursuant to Section 5.01(a) or (b), and (b) each change in the Applicable Rate
resulting from a change in the Leverage Ratio shall be effective during the
period commencing on and

-3-



--------------------------------------------------------------------------------



 



including the date of delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change, provided that the Leverage
Ratio, for purposes of determining the Applicable Rate, shall be deemed to be in
Category 1 (i) at any time that an Event of Default pursuant to Section 7.01(a),
(b), (h) or (i) has occurred and is continuing or (ii) at the option of the
Administrative Agent or at the request of the Required Revolving Lenders if the
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered. The Administrative Agent shall notify the Borrower
upon any change in the Applicable Rate in accordance with the proviso in the
immediately preceding sentence.
          “Approved Electronic Communications” means each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement, joinder or amendment to the Security Documents and
any other written contractual obligation delivered or required to be delivered
in respect of any Loan Document or the transactions contemplated therein and
(b) any financial statement, financial and other report, notice, request,
certificate and other information material.
          “Approved Electronic Platform” has the meaning set forth in
Section 8.01.
          “Approved Fund” has the meaning set forth in Section 9.04(b).
          “Arrangers” means Citigroup Global Markets Inc. and Lehman Brothers
Inc.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04) and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Available Amount” means, the sum, without duplication, of:
     (a) 50% of Cumulative Consolidated Net Income (or, in the case Cumulative
Consolidated Net Income at the time of determination is a deficit, minus 100% of
such deficit, provided that the amount in this clause (a) shall only be
available if immediately prior to and after giving effect on a Pro Forma Basis
to any Investment, Restricted Payment or prepayment, redemption or repurchase
actually made pursuant to Section 6.04(xv), 6.08(a)(ix) or 6.08(b)(iii), the
Borrower could incur $1.00 of Indebtedness under Section 6.01(a)(xi), plus
     (b) the amount of Net Proceeds actually received by the Borrower from the
issuance of any Equity Interests other than Disqualified Equity Interests (or
capital contribution in respect thereof or otherwise) after the Effective Date
that was not otherwise applied pursuant to Section 6.08(b)(ii) or Section 7.02
or to repay Revolving Exposure to comply with Section 6.12, plus
     (c) the amount of Net Proceeds actually received by the Borrower from the
issuance after the Effective Date of Qualified Holdings Debt that was not
otherwise applied pursuant to Section 6.08(b)(ii) or to repay Revolving Exposure
to comply with Section 6.12, plus
     (d) an amount equal to any returns (including dividends, interest,
distributions, returns of principal and profits on sale) actually received by
the Borrower or any of the Restricted

-4-



--------------------------------------------------------------------------------



 



Subsidiaries in cash in respect of any Investments made after the Effective Date
pursuant to Section 6.04(xv), minus
     (e) the sum of (i) the aggregate amount of Investments made after the
Effective Date pursuant to Section 6.04(xv), (ii) the aggregate amount of
Restricted Payments made after the Effective Date pursuant to
Section 6.08(a)(ix) and (iii) the aggregate amount of payments made after the
Effective Date pursuant to Section 6.08(b)(iii).
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Board of Directors” shall mean, with respect to any Person, (i) in
the case of any corporation, the board of directors of such Person, (ii) in the
case of any limited liability company, the board of managers of such Person,
(iii) in the case of any partnership, the board of directors or board of
managers of the general partner of such Person and (iv) in any other case, the
functional equivalent of the foregoing.
          “Borrower” has the meaning set forth in the preamble to this
Agreement.
          “Borrowing” means (a) Loans of the same Class and Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, or (b) a Swingline Loan.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, provided that a written Borrowing Request shall be
substantially in the form of Exhibit E, or such other form as shall be approved
by the Administrative Agent.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed, provided that when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Calculation Date” means the date on which any event for which the
calculation of the Fixed Charge Coverage Ratio, the Secured Leverage Ratio, the
Leverage Ratio or Facility-Level EBITDA is required occurs.
          “Capital Expenditures” means, for any period (and without
duplication), (a) the additions to property, plant and equipment and other
capital expenditures of the Borrower and any of the Restricted Subsidiaries that
are (or would be) set forth in a consolidated statement of cash flows of the
Borrower for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by the Borrower and the Restricted Subsidiaries during such
period.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as subsequently amended.

-5-



--------------------------------------------------------------------------------



 



          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.
          “Change in Control” means:
     (a) prior to an IPO, the Borrower ceasing to be a direct or indirect wholly
owned subsidiary of Holdings,
     (b) prior to an IPO, the failure by the Permitted Investors to own,
directly or indirectly, beneficially or of record, Equity Interests in Holdings
representing a majority of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in Holdings,
     (c) after an IPO, (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the SEC thereunder
as in effect on the date hereof) of Equity Interests in Holdings representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in Holdings and (ii) the ownership, directly or
indirectly, beneficially or of record, by the Permitted Investors of Equity
Interests in Holdings representing in the aggregate a lesser percentage of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Holdings than such Person or group,
     (d) occupation of a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings by Persons who were not (i) nominated by the
Board of Directors of Holdings, (ii) appointed by directors so nominated or
(iii) nominated by the Permitted Investors or
     (e) the occurrence of a “Change of Control”, as defined in any Material
Indebtedness.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Charges” has the meaning set forth in Section 9.13.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Tranche B Term Loans, Delayed Draw Term Loans or Swingline Loans and, when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, a Tranche B Commitment or a Delayed Draw Commitment.
          “CLO” has the meaning set forth in Section 9.04(b).
          “Code” means the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, as amended from time to time.

-6-



--------------------------------------------------------------------------------



 



          “Collateral” means any and all “Collateral”, as defined in any
applicable Security Document (which shall include the Mortgaged Properties) and
all other property of whatever kind subject or purported to be subject from time
to time to a Lien under any Security Document.
          “Collateral Agent” means Citibank, N.A. in its capacity as collateral
agent for the Lenders under this Agreement and any Security Document.
          “Collateral Agreement” means the Guarantee and Collateral Agreement
among the Loan Parties and the Collateral Agent, substantially in the form of
Exhibit C.
          “Collateral and Guarantee Requirement” means the requirement that:
     (a) the Collateral Agent shall have received from each Loan Party either
(i) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Loan Party or (ii) in the case of any Person that becomes a Loan
Party after the Effective Date, a supplement to the Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Loan
Party;
     (b) all outstanding Equity Interests (other than Equity Interests of any
Restricted Subsidiary pledged to secure Indebtedness permitted under
Section 6.01(a)(vii)) of (i) the Borrower and (ii) each wholly owned Restricted
Subsidiary owned directly by any Loan Party shall have been pledged pursuant to
the Collateral Agreement (except that the Loan Parties (i) shall not be required
to pledge more than 65% of the outstanding voting Equity Interests of any
first-tier Foreign Subsidiary and (ii) shall not be required to pledge or
otherwise grant security interests in any assets of a Foreign Subsidiary) and
the Collateral Agent shall have received certificates or other instruments (if
any) representing all such Equity Interests, together with undated stock powers
or other instruments of transfer with respect thereto endorsed in blank;
     (c) all Indebtedness of a Loan Party that is owing to any other Loan Party
shall be evidenced by a promissory note and shall have been pledged pursuant to
the Collateral Agreement, and the Collateral Agent shall have received all such
promissory notes and other promissory notes required to be delivered pursuant to
the Collateral Agreement, together with undated instruments of transfer with
respect thereto;
     (d) all documents and instruments, including Uniform Commercial Code
financing statements and control agreements, required by law or reasonably
requested by the Collateral Agent to be executed, filed, registered or recorded
to create the Liens intended to be created by the Collateral Agreement and
perfect such Liens to the extent required by the Collateral Agreement, shall
have been executed, filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording;
     (e) the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company, in an
amount not to exceed 105% of the Fair Market Value of such Mortgaged Property,
insuring the Lien of each such Mortgage as a valid first-priority Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such customary endorsements,
coinsurance and reinsurance in such amount as the Collateral Agent or the
Required Lenders may reasonably request, and such surveys, appraisals, legal
opinions (excluding zoning and land use opinions if the title insurance policy
includes a zoning endorsement), completed Federal Emergency Management Agency
Stan-

-7-



--------------------------------------------------------------------------------



 



dard Flood Hazard Determination with respect to each Mortgaged Property and
other documents as the Collateral Agent or the Required Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property; and
     (f) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.
Notwithstanding anything to the contrary in this Agreement or any Security
Document, no Loan Party shall be required to pledge or grant security interests
in particular assets if, in the reasonable judgment of the Administrative Agent
or the Collateral Agent, the costs of creating or perfecting such pledges or
security interests in such assets (including any mortgage, stamp, intangibles or
other tax) are excessive in relation to the benefits to the Lenders therefrom.
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance or surveys with
respect to particular assets (including extensions beyond the Effective Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents. Notwithstanding the foregoing provisions of this definition or
anything in this Agreement or any other Loan Document to the contrary, Liens
required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to exceptions and limitations set forth
in the Security Documents.
          “Commitment” means a Revolving Commitment, a Tranche B Commitment, a
Delayed Draw Commitment, a Commitment in respect of an Incremental Extension of
Credit (if any) or any combination thereof (as the context requires).
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus
     (a) without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of: (i) consolidated interest
expense (and solely for purposes of calculating the Fixed Charge Coverage Ratio,
other Fixed Charges) of the Borrower and its Restricted Subsidiaries for such
period and, to the extent not reflected in such total interest expense,
increased by payments made in respect of hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, minus
any payments received in respect of such hedging obligations or other derivative
instruments, (ii) consolidated tax expense of the Borrower and its Restricted
Subsidiaries based on income, profits or capital, including state, franchise,
capital and similar taxes and withholding taxes paid or accrued during such
period, (iii) all amounts attributable to depreciation and amortization expense
of the Borrower and its Restricted Subsidiaries for such period, (iv) any
Non-Cash Charges for such period, (v) Transaction Costs made or incurred by the
Borrower and its Restricted Subsidiaries in connection with the Transactions
that are paid, accrued or reserved for within 365 days of the consummation of
the Transactions, (vi) any non-recurring fees, cash charges and other cash
expenses (A) made or incurred by the Borrower and its Restricted Subsidiaries in
connection with any Permitted Acquisition, including severance, relocation and
facilities closing costs, that are paid, accrued or reserved for within 365 days
of such transaction or (B) incurred in connection with the issuance of Equity
Interests or Indebtedness or the extinguishment of Indebtedness, (vii) cash
expenses incurred during such period in connection with a Permitted Acquisition
to the extent that such expenses are reimbursed in cash during such period
pursuant to indemnification provisions

-8-



--------------------------------------------------------------------------------



 



of any agreement relating to such transaction, (viii) fees paid to any Sponsor
or Sponsor Affiliate under Section 6.09(i) and (ix) cash expenses incurred
during such period in connection with extraordinary casualty events to the
extent such expenses are reimbursed in cash by insurance during such period
minus
     (b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any cash payments made during such period in
respect of Non-Cash Charges described in clause (a)(iv) taken in a prior period
or taken in such period and (ii) any non-cash items of income for such period,
all determined on a consolidated basis in accordance with GAAP, and
     (c) (without duplication) plus unrealized losses and minus unrealized gains
in each case in respect of Swap Agreements, as determined in accordance with
GAAP.
The Borrower’s Consolidated EBITDA for the fiscal quarters ended September 30,
2006, December 31, 2006 and March 31, 2007 shall be $40.492 million,
$41.661 million and $45.147 million, respectively (subject to adjustment on a
Pro Forma Basis for transactions other than the Transactions); provided that if
the Borrower’s financial statements with respect to any of the foregoing periods
shall be restated or otherwise amended, Consolidated EBITDA shall be adjusted
for such periods to the extent necessary to give effect to such restatement or
amendment.
          For the purpose of the definition of Consolidated EBITDA, “Non-Cash
Charges” means (a) losses on asset sales, disposals or abandonments, (b) any
impairment charge or asset write-off or write-down related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all losses from investments recorded using the equity method, (d)
stock-based awards compensation expense, and (e) other non-cash charges
(provided that if any non-cash charges, expenses and write-downs referred to in
this clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).
          “Consolidated Net Income” means, with respect to any specified Person
for any period, the aggregate of the Net Income of such specified Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with GAAP; provided that:
     (1) the Net Income (but not loss) of any other Person that is not a
Restricted Subsidiary of such specified Person or that is accounted for by the
equity method of accounting will be excluded; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Permitted Investments to the Borrower or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein;
     (2) solely for purposes of determining the “Available Amount”, the Net
Income for such period of any Restricted Subsidiary (other than any Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or similar distributions has been legally waived;
provided that, Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or other distributions or other payments actually paid in
cash (or to the ex-

-9-



--------------------------------------------------------------------------------



 



tent converted into cash) or Permitted Investments to the Borrower or a
Qualified Restricted Subsidiary in respect of such period, to the extent not
already included therein;
     (3) the cumulative effect of a change in accounting principles will be
excluded;
     (4) the amortization of any premiums, fees or expenses incurred in
connection with the Transactions or any amounts required or permitted by
Accounting Principles Board Opinions Nos. 16 (including non-cash write-ups and
non-cash charges relating to inventory and fixed assets, in each case arising in
connection with the Transactions) and 17 (including non-cash charges relating to
intangibles and goodwill), in each case in connection with the Transactions,
will be excluded;
     (5) any gain or loss, together with any related provision for taxes on such
gain or loss, realized in connection with: (a) any sales of assets out of the
ordinary course of business; or (b) the disposition of any securities by such
Person or any of its Restricted Subsidiaries or the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries will be
excluded;
     (6) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss will be excluded;
     (7) income or losses attributable to discontinued operations (including,
without limitation, operations disposed during such period whether or not such
operations were classified as discontinued) will be excluded;
     (8) any non-cash charges (i) attributable to applying the purchase method
of accounting in accordance with GAAP, (ii) resulting from the application of
FAS 142 or FAS 144, and (iii) relating to the amortization of intangibles
resulting from the application of FAS 141, will be excluded;
     (9) all non-cash charges relating to employee benefit or other management
or stock compensation plans of the Borrower or a Restricted Subsidiary
(excluding any such non-cash charge to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense incurred in a prior period) will be excluded to the extent
that such non-cash charges are deducted in computing such Consolidated Net
Income; provided, further, that if the Borrower or any Restricted Subsidiary of
the Borrower makes a cash payment in respect of such non-cash charge in any
period, such cash payment will (without duplication) be deducted from the
Consolidated Net Income of the Borrower for such period; and
     (10) all unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FAS 52 shall be excluded.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Cumulative Consolidated Net Income” means, as of any date of
determination, Consolidated Net Income of the Borrower and its Restricted
Subsidiaries for the period (taken as one accounting period) commencing on
April 1, 2007 and ending on the last day of the most recent fiscal quarter for
which financial statements required to be delivered pursuant to Section 5.01(a)
or (b) have been received

-10-



--------------------------------------------------------------------------------



 



by the Administrative Agent; provided that the amount of Consolidated Net Income
from the final fiscal quarter of any fiscal year shall only be included in such
calculation to the extent that Section 2.11(d) has been complied with for such
fiscal year.
          “Default” means any event or condition that constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Delayed Draw Availability Period” means the period commencing on the
Effective Date and ending on December 31, 2008.
          “Delayed Draw Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Delayed Draw Term Loan hereunder
from time to time during the Delayed Draw Availability Period, expressed as an
amount representing the maximum principal amount of the Delayed Draw Term Loan
to be made by such Lender hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Delayed Draw Commitment is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Delayed Draw Commitment, as applicable. The initial
aggregate amount of the Lenders’ Delayed Draw Commitments is $100,000,000.
          “Delayed Draw Commitment Fee Rate” means 1.25% per annum, with such
rate increasing by 0.25% at the beginning of each fiscal quarter starting at the
beginning of the third fiscal quarter ending after the Effective Date up to a
maximum of 1.75% per annum.
          “Delayed Draw Lender” means a Lender with a Delayed Draw Commitment or
an outstanding Delayed Draw Term Loan.
          “Delayed Draw Maturity Date” means the seventh anniversary of the
Effective Date.
          “Delayed Draw Term Loan” means a Loan made pursuant to
Section 2.01(b).
          “Designation Date” has the meaning set forth in Section 5.15(a).
          “Disqualified Equity Interests” means any Equity Interest that, by its
terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case, at the option of the holder of the
Equity Interest), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Equity Interest, in whole or in part, other than
in each case solely in exchange for Qualified Equity Interests, on or prior to
the date that is 90 days after the Tranche B Maturity Date. Notwithstanding the
preceding sentence, (x) any Equity Interest that would constitute Disqualified
Equity Interests solely because the holders of the Equity Interest have the
right to require the Borrower or the Subsidiary that issued such Equity Interest
to repurchase such Equity Interest upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Equity Interests if the terms of
such Equity Interest provide that the Borrower may not repurchase such Equity
Interest unless the Borrower would be permitted to do so in compliance with
Section 6.08, (y) any Equity Interest that would constitute Disqualified Equity
Interests solely as a result of any redemption feature that is conditioned upon,
and subject to, compliance with Section 6.08 will not constitute Disqualified
Equity Interests and (z) any Equity Interest issued to any plan for the benefit
of employees will not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or the Subsidiary that issued
such Equity Interest in order to satisfy applicable statutory or regulatory
obligations. The amount of Disqualified Equity Interests deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount

-11-



--------------------------------------------------------------------------------



 



that the Borrower and its Restricted Subsidiaries may become obligated to pay
upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Equity Interests, exclusive of accrued dividends.
          “Documentation Agents” means Bear Stearns Corporate Lending Inc.,
SunTrust Bank and UBS Securities LLC, as Co-Documentation Agents.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means any Subsidiary incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
          “Effective Date” means April 19, 2007.
          “Environmental Laws” means all laws (including the common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the presence, management, Release or
threatened Release of any Hazardous Material, or to health and safety matters.
          “Environmental Liability” means liabilities, obligations, damages,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
medical monitoring, investigation or remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Contributions” has the meaning set forth in the preamble to
this Agreement.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest from the issuer thereof.
          “ERISA” means the Employee Retirement Income Security Act of 1974 and
the regulations promulgated thereunder, as amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30 day notice period is waived), (b) the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived, (c) the failure to make by its due
date a required installment under Section 412(m) of the Code (or Section 430(j)
of the Code, as amended by the Pension Protection Act of 2006) with respect to
any Plan or the failure to make any required contribution to a

-12-



--------------------------------------------------------------------------------



 



Multiemployer Plan, (d) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (e) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, with respect
to the termination of any Plan, (f) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, (i) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan, (j) the making of any amendment to any Plan which
could directly result in the imposition of a lien or the posting of a bond or
other security; or (k) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which,
individually or in the aggregate, is reasonably likely to result in a Material
Adverse Effect.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning set forth in Section 7.01.
          “Excess Cash Flow” means, for any fiscal year, the sum (without
duplication) of:
     (a) Consolidated Net Income for such fiscal year, adjusted to exclude any
gains or losses attributable to Prepayment Events; plus
     (b) depreciation, amortization and other non-cash charges or losses
(including deferred income taxes) deducted in determining such Consolidated Net
Income for such fiscal year; plus
     (c) the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of reclassification of items from short-term to
long-term); minus
     (d) the sum of (i) any non-cash gains or non-cash items of income included
in determining Consolidated Net Income for such fiscal year plus (ii) the
amount, if any, by which Net Working Capital increased during such fiscal year
(except as a result of reclassification of items from long-term to short-term);
minus
     (e) the amount of cash Capital Expenditures of the Borrower and its
Restricted Subsidiaries in such fiscal year financed with Internally Generated
Funds; minus
     (f) the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by the Borrower and its Restricted Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of Revolving Loans, Swingline Loans and
Letters of Credit (unless there is a corresponding reduction in the aggregate
Revolving Commitments), (ii) Tranche B Term Loans prepaid pursuant to
Section 2.11(a), (c) or (d), and (iii) repayments or prepayments of Long-Term
Indebtedness financed other than with Internally Generated Funds; minus

-13-



--------------------------------------------------------------------------------



 



     (g) the amount of Restricted Payments made by a Loan Party in such fiscal
year pursuant to Sections 6.08(a)(iii) or (vii) financed with Internally
Generated Funds; minus
     (h) cash Taxes paid in such fiscal year that did not reduce Consolidated
Net Income for such fiscal year; minus
     (i) cash payments financed with Internally Generated Funds made during such
period in respect of long-term liabilities other than Indebtedness; minus
     (j) without duplication of amounts deducted pursuant to clause (k) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 6.04 financed with Internally Generated Funds (other
than any Investment in Holdings, the Borrower or any Restricted Subsidiary);
minus
     (k) the amount of Restricted Payments paid during such period pursuant to
Section 6.08(a)(viii), Section 6.08(a)(ix) or Section 6.08(b)(iii) financed with
Internally Generated Funds; minus
     (l) Transaction Costs made or incurred by the Borrower and its Restricted
Subsidiaries in connection with the Transactions that are paid, accrued or
reserved for within 365 days of the consummation of the Transactions; minus
     (m) any non-recurring fees, cash charges and other cash expenses financed
with Internally Generated Funds (A) made or incurred by the Borrower and its
Restricted Subsidiaries in connection with any Permitted Acquisition, including
severance, relocation and facilities closing costs, that are paid, accrued or
reserved for within 365 days of such transaction or (B) incurred in connection
with the issuance of Equity Interests or Indebtedness or the extinguishment of
Indebtedness; minus
     (n) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Company following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters; minus
     (o) cash payments made during such fiscal year in respect of non-cash
charges that increased Excess Cash Flow in any prior fiscal year.
          “Excess Net Proceeds” has the meaning set forth in Section 2.11(c).
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by

-14-



--------------------------------------------------------------------------------



 



any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.17(a), (d) any withholding tax that is attributable to a
Lender’s failure to comply with Section 2.17(e), and (e) any penalty or interest
that is attributable to the foregoing taxes.
          “Executive Order” has the meaning set forth in Section 3.20.
          “Existing Credit Facilities” means the Existing Revolving Facility and
the Existing Term Facility.
          “Existing Extensions of Credit” has the meaning set forth in
Section 2.20(c).
          “Existing Issuing Bank” means SunTrust Bank.
          “Existing Lender” has the meaning set forth in Section 2.20.
          “Existing Letters of Credit” means those letters of credit outstanding
on the Effective Date and listed on Schedule 1.01(a).
          “Existing Revolving Facility” means that certain Credit Agreement
dated as of February 21, 2006, as amended, among USP Domestic Holdings Inc., as
Borrower, the lenders and other parties from time to time party thereto, and
SunTrust Bank, as Administrative Agent.
          “Existing Term Facility” means that certain Credit Agreement dated as
of August 7, 2006, as amended, among USP Domestic Holdings Inc., as Borrower,
the lenders and other parties from time to time party thereto, Bear Stearns
Corporate Lending Inc., as Administrative Agent, and SunTrust Bank, as
Collateral Agent and Documentation Agent.
          “Facility-Level EBITDA” means, for any period, the sum of
(a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries, plus
(b) minority interest in income of consolidated Subsidiaries, plus (c) corporate
level general and administrative expenses, minus (d) equity in unconsolidated
Affiliates, in each case for such period on a consolidated basis determined in
accordance with GAAP.
          “Fair Market Value” means the value that would be paid by a willing
buyer to an unaffiliated willing seller in a transaction not involving distress
or necessity of either party, determined in good faith by the Board of
Directors, chief executive officer or chief financial officer of the Borrower.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower, in each case in his
or her capacity as such.

-15-



--------------------------------------------------------------------------------



 



          “Financial Performance Covenant” means the covenant of the Borrower
set forth in Section 6.12.
          “Fixed Charge Coverage Ratio” means the ratio of (a) Consolidated
EBITDA for the most recent period of four consecutive fiscal quarters of the
Borrower for which internal financial statements are available ended prior to
any applicable date to (b) the Fixed Charges of the Borrower and its Restricted
Subsidiaries for such period.
          “Fixed Charges” means, with respect to any specified Person for any
period, the sum, without duplication, of:
     (1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, net of interest income, whether paid or accrued,
including, without limitation, original issue discount, non-cash interest
payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all cash
payments made or received pursuant to hedging obligations in respect of interest
rates, and excluding amortization of deferred financing costs; plus
     (2) any interest on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, but only to the extent
that such Guarantee or Lien is called upon; plus
     (3) the product of (A) all cash dividends paid on any series of preferred
stock of such Person or any of its Restricted Subsidiaries (other than to any
Loan Party or a Qualified Restricted Subsidiary of the Borrower), in each case,
determined on a consolidated basis in accordance with GAAP multiplied by (B) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
the Borrower and its Restricted Subsidiaries expressed as a decimal.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time.
          “Government Programs” means (i) the Medicare and Medicaid Programs,
(ii) the United States Department of Defense Civilian Health Program for
Uniformed Services and (iii) other similar foreign or domestic Federal, state or
local reimbursement or governmental health care programs.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

-16-



--------------------------------------------------------------------------------



 



          “Guarantee” of or by any Person (the “Guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
or applicant in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation, provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Guarantee of any guaranteeing person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which the Guarantee is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee.
          “Hazardous Materials” means all explosive, radioactive, infectious,
chemical, biological, medical or toxic materials, and all other chemicals,
materials, substances, wastes, pollutants or contaminants in any form, including
petroleum or petroleum byproducts, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and all other materials, substances or
wastes of any nature regulated pursuant to any Environmental Law.
          “Holdings” has the meaning set forth in the preamble to this
Agreement.
          “Inactive Subsidiary” means a wholly owned Domestic Subsidiary that
(a) conducts no business operations, (b) has total assets with a Fair Market
Value of not more than $500,000 individually and not more than $5,000,000 in the
aggregate and (c) has no Indebtedness outstanding.
          “Incremental Extensions of Credit” has the meaning set forth in
Section 2.20.
          “Incremental Facility Amendment” has the meaning set forth in
Section 2.20.
          “Incremental Facility Closing Date” has the meaning set forth in
Section 2.20.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all obligations of others secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited, in the event such
secured obligations are nonrecourse to such Person, to the fair value of such
property, (g) all Guarantees by such Person of the Indebtedness of any other
Person, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party or applicant in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all obligations of such Person in respect of Disqualified Equity Interests.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general

-17-



--------------------------------------------------------------------------------



 



partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, the term “Indebtedness” shall not
include post-closing payment adjustments, earn-outs or non-compete payments to
which the seller in any Permitted Acquisition is or may become entitled or
amounts that any member of management, the employees or consultants of Holdings,
the Borrower or any of the Subsidiaries may become entitled to under any cash
incentive plan in existence from time to time.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitee” has the meaning set forth in Section 9.03(b).
          “Information” has the meaning set forth in Section 9.12.
          “Information Memorandum” means the Confidential Information Memorandum
dated March 2007, relating to Holdings, the Borrower, its subsidiaries and the
Transactions.
          “Insurance Subsidiary” means a Subsidiary of the Borrower established
for the sole purpose of providing insurance benefits to the Borrower and its
Subsidiaries.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing or a Term Borrowing in accordance with
Section 2.07, provided that a written Interest Election Request shall be
substantially in the form of Exhibit F, or such other form as shall be approved
by the Administrative Agent.
          “Interest Payment Date” means (a) with respect to any ABR Loan
(including a Swingline Loan), the last day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Internally Generated Funds” means any amount expended by the Borrower
and its Restricted Subsidiaries and not representing (i) the proceeds of Capital
Lease Obligations or Long-Term Indebtedness (other than Indebtedness under a
revolving line of credit, including the Revolving Loans), (ii) the proceeds of
the issuance of Equity Interests (or capital contributions in respect thereof)
or (iii) Net

-18-



--------------------------------------------------------------------------------



 



Proceeds from a Prepayment Event or other credit received from a disposition,
sale or other transfer or exchange of assets outside the ordinary course of
business.
          “Investment” has the meaning set forth in Section 6.04.
          “IPO” means a bona fide underwritten initial public offering of Equity
Interests of Holdings, the Borrower or a Parent after the Effective Date.
          “IP Rights” has the meaning set forth in Section 3.21.
          “Issuing Bank” means Citibank, N.A. or such other Lender designated as
an “Issuing Bank” pursuant to Section 2.05(k) and, with respect to each Existing
Letter of Credit, the Existing Issuing Bank. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Incremental Facility Amendment, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement or any Existing Letter of Credit.
          “Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date).
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits for a comparable amount and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

-19-



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset or other arrangement to provide priority or preference with
respect to such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset or (c) in the case of securities, any purchase
option, call or similar right of a third party (other than customary rights of
first refusal and tag, drag and similar rights in joint venture agreements
(other than any such agreement in respect of any Subsidiary)) with respect to
such securities.
          “Limitation” means a revocation, suspension, termination, impairment,
probation, limitation, nonrenewal, forfeiture, declaration of ineligibility,
loss of status as a participating provider in any Third Party Payor Arrangement,
and the loss of any other rights.
          “Loan Documents” means this Agreement, the promissory notes, if any,
executed and delivered pursuant to Section 2.09(e), any Incremental Facility
Amendment, the Collateral Agreement and the other Security Documents.
          “Loan Parties” means Holdings (other than for purposes of Article VI
and terms used therein), the Borrower and the Subsidiary Loan Parties.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement or an Incremental Facility Amendment.
          “Long-Term Indebtedness” means any Indebtedness that, in accordance
with GAAP, constitutes (or, when incurred, constituted) a long-term liability.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets, properties, contingent liabilities or condition
(financial or otherwise) of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform any
obligation under any Loan Document or (c) the rights of or benefits available to
the Lenders and Agents under any Loan Document or the ability of the Agent and
the Lenders to enforce the Loan Documents.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of Holdings, the Borrower and the Restricted Subsidiaries in an
aggregate principal amount, individually or in the aggregate, exceeding
$20,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
          “Maximum Rate” has the meaning set forth in Section 9.13.
          “Medicare and Medicaid Programs” means the programs established under
Title XVIII and XIX of the Social Security Act and any successor programs
performing similar functions.
          “Merger” has the meaning set forth in the preamble to this Agreement.
          “Merger Agreement” has the meaning set forth in the preamble to this
Agreement.
          “Merger Consideration” has the meaning set forth in the preamble to
this Agreement.

-20-



--------------------------------------------------------------------------------



 



          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means a mortgage, deed of trust, assignment of leases and
rents or other security document granting a Lien on any Mortgaged Property to
secure the Obligations. Each Mortgage shall be reasonably satisfactory in form
and substance to the Collateral Agent.
          “Mortgaged Property” means each parcel of or other interests in real
property owned by a Loan Party and improvements thereto owned by a Loan Party
with respect to which a Mortgage is granted pursuant to Section 4.01, 5.12 or
5.13. In no event shall Mortgaged Property include, or shall any Loan Party be
obligated to grant a Mortgage with respect to, any leasehold.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.
          “Net Income” means, with respect to any specified Person, the net
income (loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends.
          “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), (X) the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and, in the case of any such sale, transfer
or other disposition of an asset of a Subsidiary that is not a Guarantor, the
amount of any repayments of Indebtedness of such Subsidiary other than
intercompany Indebtedness made with the proceeds of such sale, transfer or other
disposition and (Y) in the event that a Restricted Subsidiary makes a pro rata
payment of dividends to all of its stockholders from any cash proceeds, the
amount of dividends paid to any stockholder other than the Borrower or any other
Restricted Subsidiary, provided that any cash proceeds of a sale, transfer or
other disposition of an asset by a Subsidiary that is not a Subsidiary Loan
Party that are subject to legal or contractual restrictions on repatriation to
the Borrower will not be considered Net Proceeds for so long as such proceeds
are subject to such restrictions; provided however that any such contractual
restrictions on repatriation were not entered into in contemplation of such
sale, transfer or other disposition of assets and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer), provided that no net proceeds calculated in
accordance with the foregoing of less than $500,000 realized in a single
transaction or series of related transactions shall constitute Net Proceeds.
          “Net Working Capital” means, at any date, (a) the consolidated current
assets of the Borrower and its Restricted Subsidiaries as of such date
(excluding cash and Permitted Investments and current deferred tax assets) minus
(b) the consolidated current liabilities of the Borrower and its Restricted
Subsidiaries as of such date (excluding current liabilities in respect of
Indebtedness and current deferred tax liabilities). Net Working Capital at any
date may be a positive or negative number. Net Working

-21-



--------------------------------------------------------------------------------



 



Capital increases when it becomes more positive or less negative and decreases
when it becomes less positive or more negative.
          “Non-Cash Charges” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
          “Non-Consenting Lender” has the meaning set forth in Section 9.02(b).
          “Non-Consolidated Entity” means each of the operating partnerships,
limited liability companies, limited liability partnerships, joint ventures or
similar entities in which the Borrower or its Restricted Subsidiaries, directly
or indirectly, own Equity Interests, other than Subsidiaries.
          “NPL” means the National Priorities List under CERCLA.
          “Obligations” has the meaning set forth in the Collateral Agreement.
          “OFAC” has the meaning set forth in Section 3.20.
          “Other Taxes” means any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar Taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or from the filing or recording of or
otherwise with respect to the exercise by the Administrative Agent or the
Lenders of their rights under, any Loan Document.
          “Parent” means any direct or indirect parent of which Holdings is a
wholly owned subsidiary.
          “Participant” has the meaning set forth in Section 9.04(c).
          “Participant Register” has the meaning set forth in Section 9.04(c).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Perfection Certificate” means a certificate in the form of Exhibit D
or any other form approved by the Collateral Agent.
          “Permitted Acquisitions” means any acquisition by the Borrower or any
Qualified Restricted Subsidiary of Equity Interests in, all or substantially all
the assets of, or all or substantially all the assets constituting a division or
line of business of, a Person (that in the case of an acquisition of Equity
Interests, is or becomes a Qualified Restricted Subsidiary) if (a) such
acquisition was not preceded by, or consummated pursuant to, a hostile offer
(including a proxy contest), (b) no Default has occurred and is continuing or
would result therefrom, (c) such acquisition and all transactions related
thereto are consummated in accordance in all material respects with all
applicable laws, (d) any Person or assets or division as acquired in accordance
herewith shall be in similar lines of business or lines of business related to
or incidental to those businesses in which the Borrower and/or its Restricted
Subsidiaries are engaged as of the Effective Date, (e) the Borrower is in
compliance with the Financial Performance Covenant (such covenant to be applied
even if no Revolving Loan or Swingline Loan and less than $7.5 million of LC
Exposure is outstanding) on a Pro Forma Basis after giving effect to such
Permitted Acquisition and (f) the Borrower has delivered to the Administrative
Agent an officer’s certificate to the effect set forth in

-22-



--------------------------------------------------------------------------------



 



clauses (a), (b), (c), (d) and (e) above, together with, if such acquisition
exceeds $1,000,000 in aggregate consideration, all relevant financial
information for the Person or assets to be acquired.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith;
     (c) (i) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings, the Borrower or any Restricted Subsidiary;
     (d) deposits to secure the performance of bids, trade contracts, government
contracts, leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations);
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.01(k);
     (f) easements, zoning restrictions, rights-of-way, encroachments,
protrusions, minor defects or irregularities of title and other similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not either
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Restricted Subsidiary, in each case
in any material respect;
     (g) landlords’ and lessors’ and other like Liens in respect of rent not in
default;
     (h) any Liens shown on the title insurance policies in favor of the
Collateral Agent insuring the Liens of the Mortgages;
     (i) leases or subleases which are subordinate in all respects to the Lien
of any Mortgage and, in the case of any lease or sublease entered into after the
Effective Date affecting any Mortgaged Property, such lease or sublease shall
also be entered into in compliance with the provisions of the applicable
Mortgage and (ii) do not, individually or in the aggregate, (A) interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Restricted Subsidiary or (B) materially impair the use (for its intended
purposes) or the value of the assets or property subject thereto; and
     (j) Liens securing the Obligations;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

-23-



--------------------------------------------------------------------------------



 



          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 365 days from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
from S&P or Moody’s of at least A2 or P2, respectively;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
     (e) investments in money market funds that comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
substantially all of whose assets are invested in investments of the type
described in clauses (a) through (d) above.
          “Permitted Investors” means (i) the Sponsor and its Sponsor Affiliates
(including any investment partnership under common Control with the Sponsor),
(ii) any officer, director, employee, partner, member of stockholder of the
manager or general partner of the foregoing persons, and (iii) any Related
Parties with respect to any of the foregoing persons.
          “Permitted Payment Restriction” means any consensual encumbrance or
restriction (each, a “restriction”) on the ability of any Restricted Subsidiary
to (a) pay dividends or make any other distributions on its Equity Interest to
the Borrower or a Restricted Subsidiary or pay any Indebtedness owed to the
Borrower or a Restricted Subsidiary or (b) make any loans or advances to the
Borrower or a Restricted Subsidiary, which restriction satisfies all of the
following conditions: (i) (A) such restriction becomes effective only upon the
occurrence of (x) specified events under its charter or (y) a default by such
Restricted Subsidiary in the payment of principal of or interest, a bankruptcy
default, a default on any financial covenant or any other material default, in
each case on Indebtedness that was incurred by such Restricted Subsidiary in
compliance with Section 6.01 or (B) such restriction is permitted under the UK
Facility as in effect on the Effective Date and (ii) such restriction would not
materially impair the Borrower’s ability to make scheduled payments of cash
interest and to make required principal payments on the Loans, as determined in
good faith by the Board of Directors whose determination shall be conclusive.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan subject to the
provisions of Title IV or Section 302 of ERISA or Section 412 of the Code, and
in respect of which the Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

-24-



--------------------------------------------------------------------------------



 



          “Prepayment Event” means:
     (a) any sale, transfer or other disposition (excluding pursuant to a sale
and leaseback transaction permitted under Section 6.06) of any property or asset
of Holdings, the Borrower or any Restricted Subsidiary resulting in Net Proceeds
in excess of $250,000 (in any single transaction or series of related
transactions), other than dispositions described in clauses (a)(i), (b), (c),
(d), (h), (i), (j) and (k) of Section 6.05; or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Borrower or any Restricted Subsidiary resulting in Net
Proceeds in excess of $1,000,000; or
     (c) the incurrence by Holdings, the Borrower or any Restricted Subsidiary
of any Indebtedness, other than Indebtedness permitted under Section 6.01 or, in
the case of Holdings, Section 6.03(c), or permitted by the Required Lenders
pursuant to Section 9.02;
     provided that any Prepayment Event at a UK Subsidiary shall only constitute
a Prepayment Event after the terms of the UK Facility have been complied with.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Citibank, N.A. as its base rate in effect for dollars at
its principal office in New York, New York; each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.
          “Pro Forma Basis” means, for purposes of calculating the Fixed Charge
Coverage Ratio, the Secured Leverage Ratio, the Leverage Ratio or Facility-Level
EBITDA (the “Relevant Calculation”) for any period, in the event that the
Borrower or any of its Restricted Subsidiaries incurs, assumes, guarantees,
repays, repurchases, redeems, defeases or otherwise discharges any Indebtedness
(other than ordinary working capital borrowings) or issues, repurchases or
redeems preferred stock or Disqualified Equity Interests subsequent to the
commencement of the period for which the Relevant Calculation is being
calculated and on or prior to the date on which the event for which the Relevant
Calculation is made, then the Relevant Calculation will be calculated giving pro
forma effect to such incurrence, assumption, guarantee, repayment, repurchase,
redemption, defeasance or other discharge of Indebtedness, or such issuance,
repurchase or redemption of preferred stock or Disqualified Equity Interests,
and the use of the proceeds therefrom, as if the same had occurred at the
beginning of the applicable four-quarter reference period.
          In addition, for purposes of the Relevant Calculation:
     (1) Investments, acquisitions, mergers, consolidations and dispositions
that have been made by the Borrower or any of its Restricted Subsidiaries, or
any Person or any of its Restricted Subsidiaries acquired by, merged or
consolidated with the Borrower or any of its Restricted Subsidiaries, and
including any related financing transactions and including increases in
ownership of Restricted Subsidiaries, during the four-quarter reference period
or subsequent to such reference period and on or prior to the Calculation Date
will be given pro forma effect, including giving effect to Pro Forma Cost
Savings, as if they had occurred on the first day of the four-quarter reference
period;
     (2) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

-25-



--------------------------------------------------------------------------------



 



     (3) the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded,
but only to the extent that the obligations giving rise to such Fixed Charges
will not be obligations of the Borrower or any of its Restricted Subsidiaries
following the Calculation Date;
     (4) any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;
     (5) any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and
     (6) if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).
          For purposes of this definition, whenever pro forma effect is given to
a transaction, the pro forma calculations shall be made in good faith by a
Financial Officer. For purposes of determining whether any Indebtedness
constituting a Guarantee may be incurred, the interest on the Indebtedness to be
guaranteed shall be included in calculating the Fixed Charge Coverage Ratio on a
Pro Forma Basis. Interest on a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP. For purposes of making the computation referred to above, interest on
any Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.
          “Pro Forma Cost Savings” means, with respect to any period, the
reduction in net costs and related adjustments that (i) were directly
attributable to an acquisition, merger, consolidation or disposition that
occurred during the four-quarter reference period or subsequent to the
four-quarter reference period and on or prior to the Calculation Date and
calculated on a basis that is consistent with Regulation S-X under the
Securities Act of 1933 as in effect and applied as of the Effective Date,
(ii) were actually implemented by the business that was the subject of any such
acquisition, merger, consolidation or disposition within 12 months after the
date of the acquisition, merger, consolidation or disposition and prior to the
Calculation Date that are supportable and quantifiable by the underlying
accounting records of such business or (iii) for all purposes other than
determining the “Applicable Rate”, relate to the business that is the subject of
any such acquisition, merger, consolidation or disposition and that the Borrower
reasonably determines are probable based upon specifically identifiable actions
to be taken within 12 months of the date of the acquisition, merger,
consolidation or disposition and, in the case of each of (i), (ii) and (iii),
are described in a certificate signed by a Financial Officer, as if all such
reductions in costs had been effected as of the beginning of such period.
          “Proposed Change” has the meaning set forth in Section 9.02(b).
          “Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

-26-



--------------------------------------------------------------------------------



 



          “Qualified Holdings Debt” means unsecured Indebtedness of Holdings or
a Parent that (a) is not subject to any Guarantee by the Borrower or any
Subsidiary, (b) does not mature prior to the date that is 180 days after the
Tranche B Maturity Date, (c) has no scheduled amortization or payments of
principal prior to such 180th day (it being understood that such Indebtedness
may have mandatory prepayment, repurchase or redemption provisions satisfying
the requirements of clause (d) hereof), (d) has mandatory prepayment, repurchase
or redemption, covenant, default and remedy provisions customary for senior
notes of an issuer that is the parent of a borrower under senior secured credit
facilities and in any event, with respect to default and remedy provisions, not
materially more restrictive than those set forth in the Senior Subordinated
Notes, taken as a whole (other than provisions customary for senior notes of a
holding company) and (e) if applicable, has subordination provisions and other
non-pricing terms and conditions that are no less favorable to the Lenders than
the analogous provisions of the Senior Subordinated Notes.
          “Qualified Restricted Subsidiary” means any Restricted Subsidiary that
satisfies all of the following requirements: (1) except for Permitted Payment
Restrictions, there are no restrictions, directly or indirectly, on the ability
of such Restricted Subsidiary to pay dividends or make distributions to the
holders of its Equity Interests; (2) except to the extent restricted pursuant to
a Permitted Payment Restriction, such Restricted Subsidiary customarily declares
and pays regular monthly, quarterly or semi-annual dividends or distributions to
the holders of its Equity Interests in an amount equal to substantially all of
the available cash flow of such Restricted Subsidiary for such period, as
determined in good faith by the board of directors, board of governors or such
other individuals performing similar functions, subject to such ordinary and
customary reserves and other amounts as, in the good faith judgment of such
individuals, may be necessary so that the business of such Restricted Subsidiary
may be properly and advantageously conducted at all times, and the Borrower
intends to cause such Restricted Subsidiary to continue to declare and pay such
regular dividends or distributions in the manner set forth above; and (3) the
Equity Interests of such Restricted Subsidiary consist solely of (A) Equity
Interests owned by the Borrower and its Qualified Restricted Subsidiaries,
(B) Equity Interests owned by Strategic Investors and (C) directors’ qualifying
shares.
          “Register” has the meaning set forth in Section 9.04(b).
          “Reimbursement Approvals” means, with respect to all Government
Programs, any and all certifications, provider numbers, provider agreements,
participation agreements, accreditations and any other similar agreements with
or approvals by any Governmental Authority or other Person.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
trustees and advisors of such Person and such Person’s Affiliates.
          “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.
          “Repayment” has the meaning set forth in the preamble to this
Agreement.
          “Required Lenders” means, at any time, Lenders having Revolving
Exposures, Term Loans, Loans in respect of Incremental Extensions of Credit (if
any) and unused Commitments representing more than 50% of the aggregate
Revolving Exposures, outstanding Term Loans, outstanding Loans in respect of
Incremental Extensions of Credit (if any) and unused Commitments at such time.

-27-



--------------------------------------------------------------------------------



 



          “Required Revolving Lenders” means, at any time, Revolving Lenders
having Revolving Exposures and unused Revolving Commitments representing more
than 50% of the aggregate Revolving Exposures and unused Revolving Commitments
at such time.
          “Requirement of Law” means, with respect to any Person, (i) the
charter, articles or certificate of organization or incorporation and bylaws or
other organizational or governing documents of such Person and (ii) any statute,
law, treaty, rule, regulation, order, decree, writ, injunction or determination
of any arbitrator or court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Subsidiary, or any payment thereon (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in Holdings, the Borrower or
any Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Borrower or any Subsidiary.
          “Restricted Subsidiary” means any Subsidiary of the Borrower other
than an Unrestricted Subsidiary.
          “Revolving Availability Period” means the period from and including
the Effective Date to but excluding the earlier of (a) the Revolving Maturity
Date and (b) the date of termination of the Revolving Commitments.
          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $100,000,000.
          “Revolving Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.
          “Revolving Lender” means a Lender with a Revolving Commitment or, if
the Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
          “Revolving Loan” means a Loan made pursuant to Section 2.01(c).
          “Revolving Maturity Date” means the sixth anniversary of the Effective
Date.
          “Rollover Equity” has the meaning set forth in the preamble to this
Agreement.
          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
          “St. Louis Investments” means Investments relating to (x) those
certain ambulatory surgery centers located in St. Louis, Missouri (or
Investments in Persons owning such assets) that are owned

-28-



--------------------------------------------------------------------------------



 



by the Borrower or a Restricted Subsidiary on the Effective Date and listed on
Schedule 1.01(b) or (y) one additional surgery center located in St. Louis,
Missouri (or Investments in Persons owning such assets) to be acquired by the
Borrower or a Restricted Subsidiary after the Effective Date.
          “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.
          “Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Secured Indebtedness on such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Borrower most recently ended prior to such date).
          “Security Documents” means the Collateral Agreement, the Perfection
Certificate, the Mortgages and each other security agreement or other instrument
or document executed and delivered pursuant to Section 5.12 or 5.13 to secure
any of the Obligations.
          “Senior Subordinated Notes” means the 8.875% Senior Subordinated Notes
due 2017 in the aggregate principal amount of $240,000,000 and the 9.25%/10%
Senior Subordinated Toggle Notes due 2017 in the aggregate principal amount of
$200,000,000, each issued by the Borrower on the Effective Date, and the
Indebtedness represented thereby.
          “Senior Subordinated Notes Documents” means the indenture dated as of
April 19, 2007, among the Borrower, the Restricted Subsidiaries listed therein
and U.S. Bank Trust National Association, as trustee, in respect of the Senior
Subordinated Notes and all other instruments, agreements and other documents
evidencing or governing the Senior Subordinated Notes or providing for any
Guarantee or other right in respect thereof.
          “Specified Subsidiary” means (i) American Endoscopy Services, Inc.,
(ii) each wholly owned Domestic Subsidiary listed on Schedule 1.01(c) (provided
that if any such Subsidiary has not been legally dissolved within 180 days after
the Effective Date and no Equity Interests therein are owned by Strategic
Investors 180 days after the Effective Date, such Subsidiary shall no longer
constitute a Specified Subsidiary) and (iii) any Qualified Restricted Subsidiary
that is a wholly owned Domestic Subsidiary formed or acquired after the
Effective Date if a Financial Officer or the Chief Development Officer or
General Counsel of the Borrower represents in writing to the Administrative
Agent that the Borrower intends in good faith to syndicate the Equity Interests
to Strategic Investors within 180 days of such formation or acquisition
(provided that if no Equity Interests of such Subsidiary have been syndicated to
Strategic Investors within 180 days after such formation or acquisition, such
Subsidiary shall no longer constitute a Specified Subsidiary); provided that any
Specified Subsidiary shall cease to be a Specified Subsidiary if the Borrower
has opted for it to satisfy the Collateral and Guarantee Requirement.
          “Sponsor” means Welsh, Carson, Anderson & Stowe X, L.P.
          “Sponsor Affiliate” means (i) each Affiliate of the Sponsor that is
neither an operating company nor a company controlled by an operating company,
(ii) each partner, officer, director, principal or member of the Sponsor or any
Sponsor Affiliate and (iii) any spouse, parent or lineal descendant (including
by adoption) of any of the foregoing who are natural persons and any trust for
the benefit of such persons.
          “Sponsor Management Agreement” means the Management Agreement between
the Borrower and WCAS Management Corporation dated as of the date hereof, as in
effect on the date hereof.

-29-



--------------------------------------------------------------------------------



 



          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the bank serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
          “Strategic Investors” means physicians, hospitals, health systems,
other healthcare providers, other healthcare companies and other similar
strategic joint venture partners which joint venture partners are actively
involved in the day-to-day operations of providing surgical care and
surgery-related services, or, in the case of physicians, that have retired
therefrom, individuals who are former owners or employees of surgical care
facilities purchased by the Borrower or any of its Restricted Subsidiaries, and
consulting firms that receive common Equity Interests solely as consideration
for consulting services performed.
          “Subordinated Indebtedness” means Indebtedness of Holdings, the
Borrower or any Subsidiary that is contractually subordinated to the
Obligations.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date.
          “Subsidiary” means any subsidiary of the Borrower.
          “Subsidiary Loan Party” means any Domestic Subsidiary that is a
Restricted Subsidiary (other than (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Subsidiary that is prohibited by applicable law from
guaranteeing the Obligations, (c) any Domestic Subsidiary that is a Subsidiary
of a Foreign Subsidiary, (d) any Inactive Subsidiary for which the Borrower has
not opted to satisfy the Collateral and Guarantee Requirement, (e) any Insurance
Subsidiary, (f) any Restricted Subsidiary that is acquired pursuant to a
Permitted Acquisition financed with secured Indebtedness incurred pursuant to
Section 6.01(a)(vii) and each Restricted Subsidiary thereof that guarantees such
Indebtedness if the terms of such Indebtedness or guarantee prohibit such Person
from becoming a Subsidiary Loan Party; provided that each such Restricted
Subsidiary shall cease to be an excluded Subsidiary under this clause (f) if
such secured Indebtedness is repaid or becomes unsecured or if such Restricted
Subsidiary ceases to guarantee such secured Indebtedness or if such Indebtedness
or guarantee ceases to prohibit such Person from becoming a Subsidiary Loan
Party, as applicable, (g) any Specified Subsidiary and (h) any other Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Borrower), the cost or other consequences
(including any adverse tax consequences) of providing a Guarantee shall be
excessive in view of the benefits to be obtained by the Lenders therefrom).
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments

-30-



--------------------------------------------------------------------------------



 



only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or the Subsidiaries shall be a Swap
Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.
          “Swingline Lender” means Citibank, N.A., in its capacity as lender of
Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.04.
          “Syndication Agent” means Lehman Brothers Inc.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Lender” means a Tranche B Lender or a Delayed Draw Lender.
          “Term Loan” means a Tranche B Term Loan or a Delayed Draw Term Loan.
          “Third Party Payor” means any Government Program and any quasipublic
agency, Blue Cross, Blue Shield and any managed care plans and organizations,
including health maintenance organizations and preferred provider organizations
and private commercial insurance companies and any similar third party
arrangements, plans or programs for payment or reimbursement in connection with
health care services, products or supplies.
          “Third Party Payor Arrangement” means any arrangement, plan or program
for payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.
          “Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis as shown on the most recent
balance sheet of the Borrower required to be delivered pursuant to
Section 5.01(a) or (b) (it being understood that if such required balance sheet
is not delivered Total Assets shall be deemed to be zero until such balance
sheet is delivered).
          “Total Indebtedness” means, as of any date, the aggregate principal
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
minus the amount of unrestricted cash and Permitted Investments that is not
subject to any Lien (other than any Lien under the Loan Documents or Liens
permitted by clauses (vi), (x) and (xi) of Section 6.02) held, on such date, by
the Borrower and the Subsidiary Loan Parties.
          “Total Secured Indebtedness” means, as of any date, the aggregate
principal amount of (x) Indebtedness of any Loan Party (other than Holdings)
that is secured by a Lien on the assets of any such Loan Party and
(y) Indebtedness of any Restricted Subsidiary that is not a Loan Party, in each
case, outstanding as of such date, in the amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP plus the aggregate principal amount of all Guarantees by any
Restricted Subsidiary that is not a Loan Party of the Indebtedness of any other
Person to the extent not already included in such amount, minus the amount of
unrestricted cash and Permitted Investments that is not subject to any Lien
(other than any Lien under the Loan Documents or Liens permitted

-31-



--------------------------------------------------------------------------------



 



by clauses (vi), (x) and (xi) of Section 6.02) held, on such date, by the
Borrower and the Subsidiary Loan Parties.
          “Tranche B Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan hereunder on
the Effective Date, expressed as an amount representing the maximum principal
amount of the Tranche B Term Loan to be made by such Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Tranche B
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche B Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche B Commitments
is $430,000,000.
          “Tranche B Lender” means a Lender with a Tranche B Commitment or an
outstanding Tranche B Term Loan.
          “Tranche B Maturity Date” means the seventh anniversary of the
Effective Date.
          “Tranche B Term Loan” means a Loan made pursuant to Section 2.01(a).
          “Transaction Costs” means the payment of fees, expenses and other
costs in connection with the items described in clauses (a)-(f) of the
definition of Transactions.
          “Transactions” means (a) the Merger and the other transactions
contemplated by the Acquisition Documents, (b) the Equity Contributions and the
rollover of the Rollover Equity, (c) the Repayment, (d) the execution, delivery
and performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder on the Effective Date, (e) the issuance of the
Senior Subordinated Notes, (f) the execution, delivery, performance of, and the
borrowings (and use of proceeds thereof) under, the UK Facility and (g) payment
of the Transaction Costs on the Effective Date.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UK Facility” means that certain Amended and Restated Agreement dated
April 12, 2007, by and among certain UK Subsidiaries and The Governor and
Company of the Bank of Scotland, as amended, restated, modified, renewed,
refunded, replaced or refinanced (including by means of sales of debt securities
and including any amendment, restatement, modification, renewal, refunding,
replacement or refinancing that increases the amount to be borrowed thereunder
or extends the maturity thereof) from time to time.
          “UK Facility Debt” has the meaning set forth in Section 6.08(b).
          “UK Subsidiaries” means any Subsidiary organized under the laws of the
United Kingdom.
          “Unrestricted Subsidiary” means any Subsidiary of the Borrower
designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 5.15(a) subsequent to the date hereof.

-32-



--------------------------------------------------------------------------------



 



          “USA Patriot Act” has the meaning set forth in Section 3.20.
          “wholly owned” means with respect to any Person, a subsidiary of such
Person all the outstanding Equity Interests of which (other than (x) directors’
qualifying shares and (y) shares issued to foreign nationals to the extent
required by applicable law) are owned by such Person and/or by one or more
wholly owned subsidiaries of such Person.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time, provided that
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision (including any definition) hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
          SECTION 1.05. Pro Forma Calculations. Notwithstanding anything to the
contrary herein, the calculation of the Fixed Charge Coverage Ratio, the Secured
Leverage Ratio, the Leverage Ratio and Facility-Level EBITDA on any Calculation
Date for any purpose under this Agreement shall be made on a Pro Forma Basis.

-33-



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees (a) to make a Tranche B Term Loan to the
Borrower on the Effective Date in a principal amount not exceeding its Tranche B
Commitment; (b) to make a Delayed Draw Term Loan to the Borrower from time to
time, but on no more than seven (7) occasions, during the Delayed Draw
Availability Period in a principal amount not exceeding its Delayed Draw
Commitment; and (c) to make Revolving Loans to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment; provided that no more than $5.0 million of Revolving Loans
may be made on the Effective Date. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans. Amounts repaid or prepaid in respect of the Term Loans
may not be reborrowed.
          SECTION 2.02. Loans and Borrowings.
          (a) Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.14, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith, provided that all Borrowings made
on the Effective Date must be made as ABR Borrowings. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan, provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided, that,
notwithstanding the foregoing each Swingline Loan shall be not less than
$250,000 and if greater than such amount shall be in an amount that is an
integral multiple of $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time. There shall not at any time be more than a total
of ten Eurodollar Borrowings outstanding. Notwithstanding anything to the
contrary herein, an ABR Revolving Borrowing or Swingline Loan may be in an
aggregate amount, subject in the case of Swingline Loans to the limitations on
the amounts thereof set forth in Section 2.04(a), (i) that is equal to the
entire unused balance of the aggregate Revolving Commitments or (ii) that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date, the Delayed Draw Maturity Date or the Tranche
B Maturity Date, as applicable.

-34-



--------------------------------------------------------------------------------



 



          SECTION 2.03. Requests for Borrowings. To request a Revolving
Borrowing or Term Loan Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
     (i) whether the requested Borrowing is to be a Revolving Borrowing, a
Delayed Draw Term Loan Borrowing or a Tranche B Term Loan Borrowing;
     (ii) the aggregate amount of such Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (vi) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Swingline Loans.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $20,000,000 or (ii) the
aggregate Revolving Exposures exceeding the aggregate Revolving Commitments,
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower maintained with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section

-35-



--------------------------------------------------------------------------------



 



2.05(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 2:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear, provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
          SECTION 2.05. Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account (or
for the account of any of its Restricted Subsidiaries so long as the Borrower is
a co-applicant), in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank, at any time and from time to time during the Revolving
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. All Existing
Letters of Credit shall be deemed to be issued hereunder and shall constitute
Letters of Credit subject to the terms hereof and, to the extent previously
issued for the account of a Restricted Subsidiary of the Borrower, shall
constitute an obligation of the Borrower pursuant to this Agreement.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if

-36-



--------------------------------------------------------------------------------



 



arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.05(c)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed $20,000,000 and
(ii) the aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
at the option of the Issuing Bank any Letter of Credit may provide for renewal
periods so long as such renewal period does not exceed one year and does not end
after the date described in clause (ii).
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in
Section 2.05(e), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on (i) the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $2,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request (and, if the Borrower
fails to reimburse such LC Disbursement when due, the Borrower shall be deemed
to have requested) in accordance with Section 2.04 that such LC Disbursement be
financed with a Swingline Loan in an equivalent amount and, to the extent

-37-



--------------------------------------------------------------------------------



 



so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank, provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

-38-



--------------------------------------------------------------------------------



 



          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder, provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement in accordance with Section 2.05(e).
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans,
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to Section 2.05(e), then Section 2.13(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.05(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent
and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Collateral Agent, in the name of the Collateral Agent and for the benefit of the
Lenders, an amount in cash equal to 105% the LC Exposure as of such date plus
any accrued and unpaid interest thereon, provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in Section 7.01(h) or (i). The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Each such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations of the Borrower
under this Agreement. The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been

-39-



--------------------------------------------------------------------------------



 



reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the aggregate LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.
          (k) Additional Issuing Banks. The Borrower may at any time, and from
time to time, designate one or more additional Lenders to act as an issuing bank
under this Agreement with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Lender. Any Lender designated as an
issuing bank pursuant to this Section 2.05(k) shall be deemed to be and shall
have all the rights and obligations of an “Issuing Bank” hereunder.
          SECTION 2.06. Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request, provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in reliance upon such
assumption and in its sole discretion, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.07. Interest Elections.
          (a) Each Revolving Borrowing and Term Loan Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as designated by Section 2.03. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.07. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a

-40-



--------------------------------------------------------------------------------



 



separate Borrowing. This Section 2.07 shall not apply to Swingline Borrowings,
which may not be converted or continued.
          (b) To make an election pursuant to this Section 2.07, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.
          (f) Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing, (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
          SECTION 2.08. Termination and Reduction of Commitments.
          (a) Unless previously terminated, (i) the Tranche B Commitments shall
terminate at 5:00 p.m., New York City time, on the Effective Date, (ii) the
Delayed Draw Commitments shall termi-

-41-



--------------------------------------------------------------------------------



 



nate at 5:00 p.m., New York City time, on the last day of the Delayed Draw
Availability Period and (iii) the Revolving Commitments shall terminate at the
start of the Revolving Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.11, the aggregate
Revolving Exposures would exceed the aggregate Revolving Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under Section 2.08(b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable, provided that a notice of termination of the
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.
          SECTION 2.09. Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Delayed Draw Term Loan of such Lender as provided in
Section 2.10, (iii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Tranche B Term Loan of such Lender as
provided in Section 2.10 and (iv) the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to
Section 2.09(b) and (c) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

-42-



--------------------------------------------------------------------------------



 



          (e) Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
          SECTION 2.10. Amortization of Term Loans.
          (a) Subject to adjustment pursuant to Section 2.10(d), the Borrower
shall repay Tranche B Term Loan Borrowings on each date set forth below in the
aggregate principal amount set forth opposite such date (as adjusted from time
to time pursuant to Section 2.10(d)):

          Date   Amount  
June 30, 2007
  $ 1,075,000  
September 30, 2007
  $ 1,075,000  
December 31, 2007
  $ 1,075,000  
March 30, 2008
  $ 1,075,000  
June 30, 2008
  $ 1,075,000  
September 30, 2008
  $ 1,075,000  
December 31, 2008
  $ 1,075,000  
March 31, 2009
  $ 1,075,000  
June 30, 2009
  $ 1,075,000  
September 30, 2009
  $ 1,075,000  
December 31, 2009
  $ 1,075,000  
March 31, 2010
  $ 1,075,000  
June 30, 2010
  $ 1,075,000  
September 30, 2010
  $ 1,075,000  
December 31, 2010
  $ 1,075,000  
March 31, 2011
  $ 1,075,000  
June 30, 2011
  $ 1,075,000  
September 30, 2011
  $ 1,075,000  
December 31, 2011
  $ 1,075,000  
March 31, 2012
  $ 1,075,000  
June 30, 2012
  $ 1,075,000  
September 30, 2012
  $ 1,075,000  
December 31, 2012
  $ 1,075,000  
March 31, 2013
  $ 1,075,000  
June 30, 2013
  $ 1,075,000  
September 30, 2013
  $ 1,075,000  
December 31, 2013
  $ 1,075,000  
Tranche B Maturity Date
  $ 400,975,000  

          (b) Subject to adjustment pursuant to Section 2.10(d), the Borrower
shall repay Delayed Draw Term Loan Borrowings in quarterly installments equal to
0.25% per quarter on the last day of each quarter after the end of the Delayed
Draw Availability Period with the balance payable on the Delayed Draw Maturity
Date (as adjusted from time to time pursuant to Section 2.10(d)).

-43-



--------------------------------------------------------------------------------



 



          (c) To the extent not previously paid, all Tranche B Term Loans shall
be due and payable on the Tranche B Maturity Date and all Delayed Draw Term
Loans shall be due and payable on the Delayed Draw Maturity Date.
          (d) Any mandatory prepayment of a Term Loan Borrowing shall be applied
to reduce, in the direct order of maturity, the scheduled repayments of the Term
Loan Borrowings to be made pursuant to this Section 2.10 on the scheduled
payment dates next following the date of such prepayment, unless and until each
such scheduled repayment has been eliminated as a result of reductions
hereunder. Any optional prepayment of a Term Loan Borrowing shall be applied as
directed by the Borrower to do one of the following: (i) to reduce in the direct
order of maturity the scheduled repayments of the Term Loan Borrowings to be
made pursuant to this Section 2.10, (ii) to reduce in the inverse order of
maturity the scheduled repayments of the Term Loan Borrowings to be made
pursuant to this Section 2.10 or (iii) to reduce ratably the remaining scheduled
repayments of the Term Loan Borrowings.
          SECTION 2.11. Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section 2.11.
          (b) In the event and on such occasion that the aggregate Revolving
Exposures exceeds the aggregate Revolving Commitments, the Borrower shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Collateral Agent
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.
          (c) In the event and on each occasion that any Net Proceeds are
received by or on behalf of Holdings, the Borrower or any Restricted Subsidiary
in respect of any Prepayment Event, the Borrower shall, promptly after such Net
Proceeds are received by Holdings, the Borrower or such Restricted Subsidiary
(and in any event not later than the fifth Business Day after such Net Proceeds
are received), prepay Term Loan Borrowings in an aggregate amount equal to 100%
of such Net Proceeds; provided that in the case of any event described in clause
(a) or (b) of the definition of the term “Prepayment Event”, if the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
to the effect that the Borrower and the Restricted Subsidiaries intend to apply
the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 360 days after receipt of such Net Proceeds, to acquire or
replace real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Borrower and the Restricted Subsidiaries, and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds
specified in such certificate, except to the extent that the aggregate amount of
such Net Proceeds that have not been so applied or contractually committed in
writing by the end of such 360-day period (and, if so contractually committed in
writing but not applied prior to the end of such 360-day period, applied within
180 days of the end of such period) exceeds $10,000,000 (“Excess Net Proceeds”),
promptly after which time a prepayment shall be required in an amount equal to
such Excess Net Proceeds.
          (d) Following the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2008, the Borrower shall prepay
Borrowings in an aggregate amount equal to:
     (x) the excess of (A) 50% of Excess Cash Flow over (B) prepayments of Loans
under Section 2.11(a) during such fiscal year (other than prepayments funded
with the proceeds of incurrences of Indebtedness and in the case of prepayments
of Revolving Loans only so long as

-44-



--------------------------------------------------------------------------------



 



the corresponding Commitments are reduced permanently) for any fiscal year for
which the Leverage Ratio at the end of such fiscal year is greater than 5.25 to
1.00,
     (y) the excess of (A) 25% of Excess Cash Flow over (B) prepayments of Loans
under Section 2.11(a) during such fiscal year for any fiscal year (other than
prepayments funded with the proceeds of incurrences of Indebtedness and in the
case of prepayments of Revolving Loans only so long as the corresponding
Commitments are reduced permanently) for which the Leverage Ratio at the end of
such fiscal year is less than or equal to 5.25 to 1.00 and greater than 4.00 to
1.00 and
     (z) none of Excess Cash Flow for any fiscal year for which the Leverage
Ratio at the end of such fiscal year is less than or equal to 4.00 to 1.00.
          Each prepayment pursuant to this paragraph shall be made within five
Business Days of the date on which financial statements are delivered pursuant
to Section 5.01 with respect to the fiscal year for which Excess Cash Flow is
being calculated (and in any event within 95 days after the end of such fiscal
year).
          (e) Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall determine in accordance with Section 2.10(d) the
Borrowing or Borrowings to be prepaid and shall specify such determination in
the notice of such prepayment pursuant to Section 2.11(f).
          (f) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 2:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date, the principal amount of each Borrowing or portion thereof
to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment, provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13 but shall in no event
include premium or penalty. All prepayments of Term Loans under this Section
2.11 shall be made pro rata amongst the Tranche B Term Loans and the Delayed
Draw Term Loans outstanding at the time of such prepayment and then with respect
to such Term Loans, in accordance with Section 2.10(d).
          (g) All Swap Agreements, if any, between Borrower and any of the
Lenders or their respective affiliates are independent agreements governed by
the written provisions of said Swap Agreements, which will remain in full force
and effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of the Loans, except as otherwise expressly
provided in said written Swap Agreements, and any payoff statement from the
Lenders relating to the Loans shall not apply to said Swap Agreements except as
otherwise expressly provided in such payoff statement.

-45-



--------------------------------------------------------------------------------



 



          SECTION 2.12. Fees.
          (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at (i) the
Applicable Rate on the average daily unused amount of each Revolving Commitment
and (ii) the Delayed Draw Commitment Fee Rate on the average daily unused amount
of each Delayed Draw Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which the aggregate
Revolving Commitments and Delayed Draw Commitments, as applicable, terminate.
Accrued commitment fees shall be payable in arrears in respect of the Revolving
Commitments on the last Business Day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. Accrued
commitment fees shall be payable in arrears in respect of the Delayed Draw
Commitments on the last Business Day of March, June, September and December of
each year and on the date on which the Delayed Draw Commitments terminate if all
Loans are repaid and all Commitments terminate on such date, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees with respect to Revolving Commitments, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at a rate equal to 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees shall be payable on
the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date, provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

-46-



--------------------------------------------------------------------------------



 



          SECTION 2.13. Interest.
          (a) The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in Section 2.13(a).
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to Section 2.13(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

-47-



--------------------------------------------------------------------------------



 



          SECTION 2.15. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as applicable, for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as applicable, as specified in Section 2.15(a) or (b) shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as applicable, the amount
shown as due on any such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.15 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or the Issuing
Bank, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor, provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (in-

-48-



--------------------------------------------------------------------------------



 



cluding as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan or Term Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(f) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof. Notwithstanding the
foregoing, no additional amounts shall be due and payable pursuant to this
Section 2.16 to the extent that on the relevant due date the Borrower deposits
in a Prepayment Account an amount equal to any payment of Eurodollar Loans
otherwise required to be made on a date that is not the last day of the
applicable Interest Period; provided that on the last day of the applicable
Interest Period, the Administrative Agent shall be authorized, without any
further action by or notice to or from the Borrower or any other Loan Party, to
apply such amount to the prepayment of such Eurodollar Loans. For purposes of
this Agreement, the term “Prepayment Account” shall mean a non-interest bearing
account established by the Borrower with the Administrative Agent and over which
the Administrative Agent shall have exclusive dominion and control, including
the right of withdrawal for application in accordance with this Section 2.16.
Anything to the contrary contained herein notwithstanding, no Lender nor any
Participant is required to match fund any Obligation and the provisions of this
Section shall apply as if match funding had occurred by acquiring Eurodollar
deposits for each Interest Period in the amount of the applicable Eurodollar
Loans.
          SECTION 2.17. Taxes.
          (a) Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if any Loan Party shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17) the
Administrative Agent, Lender or Issuing Bank (as applicable) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
          (b) In addition, the applicable Loan Party shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
          (c) The applicable Loan Party shall indemnify the Administrative
Agent, each Lender and the Issuing Bank, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as

-49-



--------------------------------------------------------------------------------



 



applicable, on or with respect to any payment by or on account of any obligation
of the Borrower hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, if any, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the United States, or any treaty
to which the United States is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), on or prior to the Effective Date in the case of each Foreign Lender
that is a signatory hereto, and on the date of assignment pursuant to which it
becomes a Lender in the case of each other Lender and from time to time
thereafter as reasonably requested by either of the Borrower or the
Administrative Agent, such properly completed, original and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. Each Lender who is a U.S. Person within the meaning of
Section 7701(a)(30) of the Code on or prior to the date of its execution and
delivery of this Agreement, on or prior to the date on which it becomes a
Lender, in the case of an assignee, and from time to time thereafter if
requested in writing by the Borrower or the Administrative Agent, shall provide
the Borrower and the Administrative Agent with duplicate executed originals of
Internal Revenue Service Form W-9, or any successor form, certifying that such
Lender is entitled to exemption from United States backup withholding tax.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 2.17 shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.
          (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly

-50-



--------------------------------------------------------------------------------



 



required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 3:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 2 Penns Way,
Suite 100, New Castle, DE 19720, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Tranche B Term Loans, Delayed Draw Term
Loans or participations in LC Disbursements or Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Tranche B Term Loans, Delayed Draw Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Tranche B Term Loans, Delayed Draw Term
Loans and participations in LC Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans, Tranche B
Term Loans, Delayed Draw Term Loans and participations in LC Disbursements and
Swingline Loans, provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent

-51-



--------------------------------------------------------------------------------



 



may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or the Issuing Bank, as applicable, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as applicable, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a material reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
          SECTION 2.20. Incremental Extensions of Credit. At any time during the
Revolving Availability Period, subject to the terms and conditions set forth
herein, the Borrower may at any time and from time to time, by notice to the
Administrative Agent (whereupon the Administrative Agent shall

-52-



--------------------------------------------------------------------------------



 



promptly deliver a copy to each of the Lenders), request to add additional term
loans or additional revolving commitments (together, the “Incremental Extensions
of Credit”) in minimum principal amounts of $5,000,000; provided that such
amount may be less than $5,000,000 if such amount represents all the remaining
availability under the aggregate principal amount set forth below; provided,
further, that (x) immediately prior to and after giving effect to any
Incremental Facility Amendment (as defined below), no Default has occurred or is
continuing or shall result therefrom and (y) the Borrower shall be in compliance
on a Pro Forma Basis with the Financial Performance Covenant (such covenant to
be applied even if no Revolving Loan or Swingline Loan and less than
$7.5 million of LC Exposure is outstanding). The Incremental Extensions of
Credit:
     (a) shall be in an aggregate principal amount not exceeding $150,000,000
since the Effective Date,
     (b) shall rank pari passu in right of payment and right of security with
the Revolving Loans and Term Loans in respect of the Collateral, and
     (c) other than amortization, pricing or maturity date, shall have the same
terms as the Term Loans or Revolving Commitments, as applicable, existing
immediately prior to the effectiveness of such Incremental Facility Amendment
(the “Existing Extensions of Credit”);
provided that (i) the Incremental Extensions of Credit in the form of term loans
shall not have a final maturity date earlier than the Tranche B Maturity Date,
(ii) the Incremental Extensions of Credit in the form of revolving loans shall
not have a final maturity date earlier than the Revolving Maturity Date,
(iii) the Incremental Extensions of Credit in the form of term loans shall not
have a weighted average life that is shorter than that of the then-remaining
weighted average life of the Existing Extensions of Credit that are Tranche B
Term Loans (without giving effect to any reductions of such weighted average
life caused by voluntary or mandatory prepayments of Tranche B Term Loans
pursuant to Section 2.11) and (v) the Incremental Extensions of Credit shall be,
in the case of revolving loan extensions, on the terms and pursuant to the
documentation applicable to the Revolving Loans. The Borrower shall by written
notice offer each Lender providing Existing Extensions of Credit (an “Existing
Lender”) the opportunity for no less than ten (10) Business Days after delivery
of the notice to commit to provide its pro rata portion (based on the amount of
its outstanding Tranche B Term Loans or outstanding Revolving Loans and unused
Revolving Commitments, as applicable, on the date of such notice) of any
requested Incremental Extension of Credit, provided that no Existing Lender
shall be obligated to provide any Incremental Extension of Credit unless it so
agrees. Any additional bank, financial institution, Existing Lender or other
Person that elects to extend Incremental Extensions of Credit shall be
reasonably satisfactory to the Borrower and the Administrative Agent and, in the
case of Incremental Extensions of Credit in the form of revolving loans, the
Issuing Bank (any such bank, financial institution, Existing Lender or other
Person being called an “Additional Lender”) and shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement giving effect to the modifications permitted by this Section 2.20 and,
as appropriate, the other Loan Documents and executed by the Borrower, each
Additional Lender and the Administrative Agent. Commitments in respect of
Incremental Extensions of Credit shall be Commitments under this Agreement. An
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.20 (including voting provisions applicable to
the Additional Lenders comparable to the provisions of clause (B) of the second
proviso of Section 9.02(b)). The effectiveness of any Incremental Facility
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Borrowing” in such Section 4.02 shall be deemed to refer to the Incremental

-53-



--------------------------------------------------------------------------------



 



Facility Closing Date). The proceeds of the Incremental Extensions of Credit
shall be used for working capital and general corporate purposes (including
Permitted Acquisitions).
ARTICLE III
Representations and Warranties
          The Borrower and Holdings represent and warrant to the Lenders that:
          SECTION 3.01. Organization; Power. Each of Holdings, the Borrower and
the Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority and all governmental rights, qualifications, approvals,
authorizations, permits, accreditations, Reimbursement Approvals, licenses and
franchises material to the business of the Borrower and the Subsidiaries taken
as a whole that are necessary to own its assets, to carry on its business as now
conducted and as proposed to be conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and (c) except
where the failure to do so, individually or in the aggregate, is not reasonably
likely to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
          SECTION 3.02. Authorization; Enforceability. The Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, stockholder action. This Agreement
has been duly executed and delivered by each of Holdings and the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of Holdings, the Borrower or such Loan Party, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. Except as set
forth in Schedule 3.03 the Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except those that are required or permitted to be
obtained following consummation of the Transactions, the absence of which
individually or in the aggregate are not reasonably likely to result in a
Material Adverse Effect and filings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any Requirement of Law applicable to
Holdings, the Borrower or any of the Subsidiaries, as applicable, (c) will not
violate or result in a default under any indenture or other material agreement
or instrument binding upon Holdings, the Borrower or any of the Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by Holdings, the Borrower or any of the Subsidiaries or give rise to a right of,
or result in, termination, cancellation or acceleration of any material
obligation thereunder, (d) will not result in a Limitation on any right,
qualification, approval, permit, accreditation, authorization, Reimbursement
Approval, license or franchise or authorization granted by any Governmental
Authority, Third Party Payor or other Person applicable to the business,
operations or assets of the Borrower or any of the Subsidiaries or adversely
affect the ability of the Borrower or any of the Subsidiaries to participate in
any Third Party Payor Arrangement except for Limitations, individually or in the
aggregate, that are not material to the business of the Borrower and the
Restricted Subsidiaries, taken as a whole, and (e) will not result in the
creation or imposition of any Lien on any asset of Holdings, the Borrower or any
of the Subsidiaries, except Liens created under the Loan Documents. There is no
pending or, to the knowledge of the Borrower, threatened Limitation by any
Governmental Authority,

-54-



--------------------------------------------------------------------------------



 



Third Party Payor or any other Person of any right, qualification, approval,
permit, authorization, accreditation, Reimbursement Approval, license or
franchise of the Borrower, or any Subsidiary, except for such Limitations,
individually or in the aggregate, as are not reasonably likely to result in a
Material Adverse Effect. No certifications by any Governmental Authority or any
Third Party Payor are required for operation of the business of the Borrower and
the Subsidiaries that are not in place, except for such certifications or
agreements, the absence of which do not materially and adversely affect the
operation of the business.
          SECTION 3.04. Financial Condition; No Material Adverse Change.
          (a) The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of and for the
fiscal years ended December 31, 2004, December 31, 2005, and December 31, 2006,
reported on by KPMG LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its subsidiaries as of
such dates and for such periods in accordance with GAAP consistently applied.
          (b) The Borrower has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of December 31, 2006 prepared giving effect to the
Transactions as if the Transactions had occurred on such date. Such pro forma
consolidated balance sheet (i) has been prepared in good faith based on
assumptions (which are believed by the Borrower to be reasonable),
(ii) accurately reflects all adjustments necessary to give effect to the
Transactions and (iii) presents fairly, in all material respects, the pro forma
financial position of the Borrower and its subsidiaries as of December 31, 2006
as if the Transactions had occurred on such date.
          (c) Except for (i) liabilities reflected in or reserved against in the
financial statements referred to above or the notes thereto, (ii) liabilities
incurred in the ordinary course of business and (iii) liabilities incurred in
connection with the Transactions, after giving effect to the Transactions, none
of Holdings, the Borrower or its subsidiaries has, as of the Effective Date, any
liabilities that are, individually or in the aggregate, reasonably likely to
result in a Material Adverse Effect.
          (d) No event, change, condition or state of facts has occurred that
has resulted in, or is reasonably likely to result in, individually or in the
aggregate, a Material Adverse Effect since December 31, 2006.
          SECTION 3.05. Properties.
          (a) Each of Holdings, the Borrower and the Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, free and clear of all Liens, except for Liens expressly
permitted pursuant to Section 6.02.
          (b) Each of Holdings, the Borrower and the Subsidiaries owns, licenses
or possesses the right to use all trademarks, trade names, copyrights, patents
and other intellectual property material to its business, and the use thereof by
Holdings, the Borrower and the Subsidiaries does not, to the knowledge of
Holdings and the Borrower, infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, are not
reasonably likely to result in a Material Adverse Effect.
          (c) Schedule 3.05 sets forth the address of each real property owned,
leased or otherwise held by any of the Loan Parties as of the Effective Date
after giving effect to the Transactions.

-55-



--------------------------------------------------------------------------------



 



          (d) No Mortgage encumbers improved real property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 5.07 unless waived by the Administrative
Agent in its sole discretion.
          SECTION 3.06. Litigation.
Except as set forth on Schedule 3.06, there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of Holdings and the Borrower, threatened against or affecting
Holdings, the Borrower or any Subsidiary that would reasonably be likely to,
individually or in the aggregate, (i) result in a Material Adverse Effect or
(ii) adversely affect in any material respect the ability of the Loan Parties to
consummate the Transactions or the other transactions contemplated hereby.
          SECTION 3.07. Compliance with Laws and Agreements. Except as is not
reasonably likely to result in, individually or in the aggregate, a Material
Adverse Effect, each of Holdings, the Borrower and the Subsidiaries is in
compliance with all Requirements of Law applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property.
          SECTION 3.08. Investment Company Status. Neither Holdings, the
Borrower nor any Subsidiary is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.
          SECTION 3.09. Taxes. Each of Holdings, the Borrower and the
Subsidiaries has timely filed or caused to be filed all Federal and other
material Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which Holdings, the Borrower or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so is not reasonably likely, individually or in the aggregate,
to result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred, or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, is reasonably likely,
individually or in the aggregate, to result in a Material Adverse Effect. The
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair value of the assets of such Plan.
Except as would not be reasonably likely to result in, individually or in the
aggregate, a Material Adverse Effect, each employee benefit plan maintained or
contributed to by the Borrower or any Subsidiary and each Plan is in compliance
with the applicable provisions of ERISA and the Code. Using actuarial
assumptions and computation methods consistent with subpart 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of each ERISA Affiliate to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, are not
reasonably likely, individually or in the aggregate, to result in a Material
Adverse Effect.
          SECTION 3.11. Disclosure. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished and taken as a whole) contains any material
misstatement of fact or omits to

-56-



--------------------------------------------------------------------------------



 



state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, provided that
the foregoing shall not apply to any projected financial information other than
the projected financial information included in the Information Memorandum, and
with respect to such projected financial information, Holdings and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed by them to be reasonable at the time delivered and as of
the Effective Date.
          SECTION 3.12. Subsidiaries. After giving effect to the Merger, as of
the Effective Date, Holdings does not have any subsidiaries other than the
Borrower and the Subsidiaries and Inactive Subsidiaries listed on Schedule 3.12.
Schedule 3.12 sets forth the name of, and the ownership or beneficial interest
of Holdings in, each subsidiary, including the Borrower, and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the Effective
Date.
          SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of Holdings, the Borrower and the
Subsidiaries as of the Effective Date. As of the Effective Date, all premiums in
respect of such insurance have been paid. Holdings and the Borrower believe that
the insurance maintained by or on behalf of the Borrower and the Subsidiaries is
adequate.
          SECTION 3.14. Labor Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against Holdings, the Borrower or any Subsidiary
pending or, to the knowledge of Holdings and the Borrower, threatened. The hours
worked by and payments made to employees of the Borrower and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. All
payments due from Holdings, the Borrower or any Subsidiary, or for which any
claim may be made against Holdings, the Borrower or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings, the Borrower or any
Subsidiary is bound.
          SECTION 3.15. Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date, (a) the fair value of the assets of
the Loan Parties, taken as a whole, at a fair valuation, will exceed their debts
and liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (d) the Loan Parties, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date, in each case after giving effect to any rights of
indemnification, contribution or subrogation arising among the Subsidiary Loan
Parties pursuant to the Collateral Agreement or by law.
          SECTION 3.16. Senior Indebtedness. The Obligations constitute “Senior
Debt” under and as defined in the Senior Subordinated Notes Documents.
          SECTION 3.17. Reimbursement from Third Party Payors. The accounts
receivable of Holdings, the Borrower and the Subsidiaries have been and will
continue to be adjusted to reflect the reimbursement policies required by all
applicable Requirements of Law and other Third Party Payor Arrangements to which
Holdings, the Borrower or such Subsidiary is subject, and do not exceed in any
material respect amounts the Borrower or such Subsidiary is entitled to receive
under any capitation ar-

-57-



--------------------------------------------------------------------------------



 



rangement, fee schedule, discount formula, cost-based reimbursement or other
adjustment or limitation to usual charges. To the knowledge of the Borrower and
Holdings, all billings by Holdings, the Borrower and each Subsidiary pursuant to
any Third Party Payor Arrangements have been made in compliance with all
applicable Requirements of Law, except where failure to comply would not,
individually or in the aggregate, be reasonably likely to result in a Material
Adverse Effect. To the knowledge of the Borrower and Holdings, there has been no
intentional or material over-billing or over-collection by the Borrower or any
Subsidiary pursuant to any Third Party Payor Arrangements, other than as created
by routine adjustments and disallowances made in the ordinary course of business
by the Third Party Payors with respect to such billings.
          SECTION 3.18. Fraud and Abuse; Licenses. To the knowledge of the
Borrower and Holdings, none of Holdings, the Borrower or any Subsidiary, nor any
of their respective partners, members, stockholders, officers or directors,
acting on behalf of Holdings, the Borrower or any Subsidiary, have engaged on
behalf of Holdings, the Borrower or any Subsidiary in any activities that are
prohibited under 42 U.S.C. § 1320a-7, 42 U.S.C. § 1320a-7a, 42 U.S.C. §
1320a-7b, 42 U.S.C. § 1395nn, 31 U.S.C. § 3729 et seq., or the regulations
promulgated thereunder, or related Requirements of Law, or under any similar
state law or regulation, or that are prohibited by binding rules of professional
conduct, including (a) knowingly and willfully making or causing to be made a
false statement or misrepresentation of a material fact in any application for
any benefit or payment, (b) knowingly and willfully making or causing to be made
any false statement or misrepresentation of a material fact for use in
determining rights to any benefit or payment, (c) failing to disclose knowledge
by a claimant of the occurrence of any event affecting the initial or continued
right to any benefit or payment on its own behalf or on behalf of another, with
intent to secure such benefit or payment fraudulently, (d) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind, or offering to pay or receive such remuneration (i) in return for
referring an individual to a Person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made, in whole or in
part, pursuant to any Third Party Payor Arrangement to which the foregoing rules
and regulations apply or (ii) in return for purchasing, leasing or ordering or
arranging for or recommending purchasing, leasing or ordering any good,
facility, service or item for which payment may be made, in whole or in part,
pursuant to any Third Party Payor Arrangement to which the foregoing rules and
regulations apply and (e) making any prohibited referral for designated health
services, or presenting or causing to be presented a claim or bill to any
individual, Third Party Payor or other entity for designated health services
furnished pursuant to a prohibited referral. Neither Holdings, the Borrower nor
any Subsidiary shall be considered to be in breach of this Section 3.18 so long
as (a) it shall have taken such actions (including implementation of appropriate
internal controls) as may be reasonably necessary to prevent such prohibited
actions and (b) such prohibited actions as have occurred, individually or in the
aggregate, are not reasonably likely result in a Material Adverse Effect.
          The facilities operated by the Borrower and its Subsidiaries are
qualified for participation in the Government Programs in which they
participate, and comply in all material respects with the conditions of
participation in all Government Programs in which they participate or have
participated, except for the fact that facilities newly developed by any such
Person may from time to time be awaiting an initial Medicare certification
and/or initial Medicare or Medicaid provider number in accordance with customary
processing and certification timeframes of such Government Programs. There is no
pending or, to the Borrower’s and Holdings’ knowledge, threatened proceeding or
investigation by any of the Government Programs with respect to (i) the
Borrower’s or any Subsidiary’s qualification or right to participate in any
Government Program in which it participates or has participated, (ii) the
compliance or non-compliance by any such Person with the terms or provisions of
any Government Program in which it participates or has participated, or
(iii) the right of any such Person to receive or retain amounts received or due
or to become due from any Government Program in which it participates or has
participated, which

-58-



--------------------------------------------------------------------------------



 



proceeding or investigation, together with all other such proceedings and
investigations, would be reasonably likely to result in a Material Adverse
Effect.
          SECTION 3.19. Margin Regulations. The Borrower is not engaged nor will
it engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock, and no proceeds of any Borrowings or drawings under any Letter of
Credit will be used for any purpose that violates Regulation U.
          SECTION 3.20. Patriot Act.
          (a) Neither Holdings, the Borrower nor any Subsidiary nor, to the
knowledge of Borrower or Holdings, any Non-Consolidated Entity, is in violation
of any requirement of applicable Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “USA Patriot Act”).
          (b) Neither Holdings, the Borrower nor any Subsidiary nor, to the
knowledge of Borrower or Holdings, any Non-Consolidated Entity or broker or
other agent of Holdings, the Borrower or any of its Subsidiaries acting or
benefiting in any capacity in connection with the Loans is any of the following:
     (i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (ii) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
     (iii) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
     (iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
     (v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
          (c) Neither the Holdings, the Borrower nor any of its Subsidiaries
and, to the knowledge of the Borrower and Holdings, no broker or other agent of
the Holdings, the Borrower or any of its Subsidiaries acting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in Section 3.20(b) above, (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
          SECTION 3.21. Intellectual Property; Licenses, Etc. Holdings, the
Borrower and each of its Subsidiaries own, license or possess the right to use,
all of the trademarks, service marks, trade

-59-



--------------------------------------------------------------------------------



 



names, domain names, copyrights, patents, patent rights, licenses, technology,
software, know-how database rights, design rights and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses as currently conducted, and,
without conflict with the rights of any Person, except to the extent such
conflicts, either individually or in the aggregate, are not reasonably likely to
result in a Material Adverse Effect. Holdings, the Borrower and its Subsidiaries
in the operation of their respective businesses as currently conducted do not
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which are not reasonably likely to result in a
Material Adverse Effect. No claim or litigation regarding any of the IP Rights,
owned by Holdings, the Borrower and each of its Subsidiaries, is pending or, to
the knowledge of the Borrower and Holdings, threatened against Holdings, the
Borrower or any of its Subsidiaries, which, either individually or in the
aggregate, is reasonably likely to result in a Material Adverse Effect.
          Except pursuant to licenses and other user agreements entered into by
each Loan Party in the ordinary course of business, on and as of the date hereof
(i) each Loan Party owns and possesses the right to use, and has done nothing to
authorize or enable any other Person to use, any copyright, patent or trademark
listed in Schedule 9(a) or 9(b) to the Perfection Certificate and (ii) all
registrations listed in Schedule 9(a) or 9(b) to the Perfection Certificate are
valid and in full force and effect, except, in each case, to the extent failure
to own or possess such right to use or of such registrations to be valid and in
full force and effect is not reasonably likely, individually or in the
aggregate, to result in a Material Adverse Effect.
          SECTION 3.22. Security Documents.
          (a) Security Agreement. The Security Documents are effective to create
in favor of the Collateral Agent for the benefit of the Lenders, legal, valid
and enforceable Liens on, and security interests in, the Collateral described
therein to the extent intended to be created thereby and (i) when financing
statements and other filings in appropriate form are filed in the offices
specified on Schedule 7 to the Perfection Certificate and (ii) upon the taking
of possession or control by the Collateral Agent of such Collateral with respect
to which a security interest may be perfected only by possession or control
(which possession or control shall be given to the Collateral Agent to the
extent possession or control by the Collateral Agent is required by the Security
Documents), the Liens created by the Security Documents shall constitute fully
perfected Liens on, and security interests in (to the extent intended to be
created thereby), all right, title and interest of the grantors in such
Collateral to the extent perfection can be obtained by filing financing
statements or possession or control, as applicable, in each case subject to no
Liens other than Liens permitted hereunder.
          (b) PTO Filing; Copyright Office Filing. When the Collateral Agreement
or a short form thereof is properly filed in the United States Patent and
Trademark Office and the United States Copyright Office, the Liens created by
the Collateral Agreement shall, to the extent allowed by law, constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder (to the extent intended to be created thereby) in
Patents and Trademarks (each as defined in the Collateral Agreement) registered
or applied for with the United States Patent and Trademark Office or Copyrights
(as defined in the Collateral Agreement) registered or applied for with the
United States Copyright Office, as the case may be, in each case subject to no
Liens other than Liens permitted hereunder (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
Patents, Trademarks and Copyrights acquired by the grantors thereof after the
Effective Date).
          (c) Valid Liens. Each Security Document delivered pursuant to
Sections 5.12 and 5.13 will, upon execution and delivery thereof, be effective
to create in favor of the Collateral Agent, for

-60-



--------------------------------------------------------------------------------



 



the benefit of the Lenders, legal, valid and enforceable Liens on, and security
interests in (to the extent intended to be created thereby), all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder and
(i) when all appropriate filings, recordings, registrations or notifications are
made as may be required under applicable law and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any such Security Document), such Security Document will constitute
fully perfected Liens on, and security interests in (to the extent intended to
be created thereby), all right, title and interest of the Loan Parties in such
Collateral to the extent perfection can be obtained by filing financing
statements or possession or control, in each case subject to no Liens other than
Liens permitted hereunder.
          (d) Each Mortgage is effective to create, in favor of the Collateral
Agent, for the benefit of the Lenders, legal, valid and enforceable first
priority Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Encumbrances or other Liens
acceptable to the Collateral Agent, and when the Mortgages are filed in the
applicable offices (or, in the case of any Mortgage executed and delivered after
the date hereof in accordance with the provisions of Sections 5.12 and 5.13,
when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 5.12 and 5.13), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than Liens permitted by such
Mortgage.
          SECTION 3.23. Environmental Compliance.
          (a) Except with respect to any other matters that, individually or in
the aggregate, are not reasonably likely to result in a Material Adverse Effect,
neither Holdings, the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any Environmental
Permit or to provide any notification required under any Environmental Law or
has become subject to any Environmental Liability or is conducting or financing
any investigation, response or corrective action pursuant to any Environmental
Law at any location; or (ii) knows of any basis for Environmental Liability.
There are no claims, actions, suits, or proceedings alleging potential liability
or violation of, or otherwise relating to, any Environmental Law that are,
individually or in the aggregate, reasonably likely to result in a Material
Adverse Effect.
          (b) Except as not reasonably likely to result in, individually or in
the aggregate, a Material Adverse Effect, (i) none of the properties currently
or formerly owned, leased or operated by Holdings, the Borrower or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no and never have been any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by Holdings, the Borrower or any of
its Subsidiaries or, to the Borrower’s and Holdings’ knowledge, on any property
formerly owned or operated by Holdings, the Borrower or any of its Subsidiaries;
(iii) there is no asbestos or asbestos-containing material at or on any
facility, equipment or property currently owned or operated by Holdings, the
Borrower or any of its Subsidiaries; and (iv) there has been no Release of
Hazardous Materials by any Person on any property currently or formerly owned,
leased or operated by Holdings, the Borrower or any of its Subsidiaries and
there has been no Release of Hazardous Materials by Holdings, the Borrower or
any of its Subsidiaries at any other location.

-61-



--------------------------------------------------------------------------------



 



          (c) The properties owned, leased or operated by Holdings, the Borrower
and its Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
remedial action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, are reasonably likely to result in a Material
Adverse Effect.
          (d) Holdings, the Borrower and its Subsidiaries are not conducting or
financing, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened Release of Hazardous Materials at any site, location
or operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or remedial or response action that, individually or
in the aggregate, is not reasonably likely to result in a Material Adverse
Effect.
          (e) All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by Holdings, the Borrower or any of its Subsidiaries have been
disposed of in a manner not reasonably likely to result in, individually or in
the aggregate, a Material Adverse Effect.
          (f) Except as would not be reasonably likely to result in,
individually or in the aggregate, a Material Adverse Effect, neither Holdings,
the Borrower nor any of its Subsidiaries has contractually assumed any liability
or obligation under or relating to any Environmental Law.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived):
     (a) The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Ropes & Gray LLP, counsel for Holdings and the Borrower,
substantially in the form of Exhibit B, (ii) the General Counsel of the Borrower
in form satisfactory to the Administrative Agent and (iii) local counsel in each
jurisdiction specified on Schedule 4.01 in form satisfactory to the
Administrative Agent, and, in the case of each such opinion required by this
paragraph, covering such matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.

-62-



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 (other than, with
respect to Section 4.02(a), the representation and warranty set forth in
Section 3.04(d), which representation and warranty need not be made on the
Effective Date).
     (e) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.
     (f) The Collateral and Guarantee Requirement shall have been satisfied and
the Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer and a legal officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released, provided
that the Collateral Agent may, in its reasonable judgment, grant extensions of
time for compliance with the Collateral and Guarantee Requirement by any Loan
Party.
     (g) The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 is in effect.
     (h) The Lenders shall have received a pro forma consolidated balance sheet
of Borrower as of the date of the most recent consolidated balance sheet
delivered pursuant to Section 4.01(k)(ii), reflecting all pro forma adjustments
(in accordance with Regulation S-X and such other adjustments as shall be agreed
between the Borrower and the Arrangers) as if the Transactions had been
consummated on such date, and such pro forma consolidated balance sheet shall be
consistent in all material respects with the forecasts and other information
previously provided to the Lenders. After giving effect to the Transactions,
none of Holdings, the Borrower or any Subsidiary shall have outstanding any
preferred stock or any Indebtedness, other than (i) Indebtedness incurred under
the Loan Documents, (ii) the Senior Subordinated Notes and (iii) Indebtedness
set forth on Schedule 6.01. The Borrower shall have delivered its most recent
projections through the 2014 fiscal year.
     (i) All obligations under or relating to the Existing Credit Facilities
(other than customary indemnification obligations) and all liens, guarantees and
security interests granted in respect thereof (including all adequate protection
obligations related thereto) shall have been discharged, and the terms and
conditions of such discharge shall be satisfactory to the Administrative Agent.
The Administrative Agent shall have received payoff and release letters with
respect to the Existing Credit Facilities in form and substance reasonably
satisfactory to the Administrative Agent.
     (j) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming that since
September 30, 2006, there has not been any change, event, condition,
circumstance or state of facts, individually or in the aggregate, that has had
or could reasonably be expected to have a Company Material Adverse Effect (as
defined in the Merger Agreement as in effect on January 7, 2007).

-63-



--------------------------------------------------------------------------------



 



     (k) The Lenders shall have received (i) audited consolidated and
consolidating (between US and UK operations) balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower for
the three most recently completed fiscal years ended at least 90 days prior to
the Effective Date (without any qualified audit opinion thereon) and
(ii) unaudited consolidated and consolidating (between US and UK operations)
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for each subsequently completed fiscal quarter since the
date of such audited financial statements ended at least 45 days prior to the
Effective Date and (iii) to the extent made available by the Borrower to
Holdings prior to the Effective Date, each fiscal month after the most recent
fiscal period for which financial statements were received by the Lenders as
described above and ended at least 30 days prior to the Effective Date (to be in
the form provided by the Borrower to Holdings), which financial statements
described in clauses (a) and (b) shall be prepared in accordance with GAAP.
     (l) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the president or a vice president of the Borrower
or a Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent, together with such other evidence reasonably requested by
the Lenders, confirming the solvency of the Loan Parties on a consolidated basis
after giving effect to the Transactions.
     (m) The Transactions shall have been consummated or shall be consummated
simultaneously with the Effective Date in accordance with applicable law, the
Merger Agreement and all other related documentation (in each case without
giving effect to any amendments, modifications or waivers to or of such
documents that are materially adverse to the Lenders not approved by the
Arrangers).
     (n) The Equity Contributions shall have been made.
     (o) The consummation of the Transactions shall comply in all respects with
the terms of the Senior Subordinated Notes and the UK Facility and the Senior
Subordinated Notes shall have been issued and all the conditions precedent to
borrowing under the UK Facility shall have been met.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
any Loan and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:
     (a) The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (except to the
extent any such representation or warranty is qualified by “materially”,
“Material Adverse Effect” or a similar term, in which case such representation
and warranty shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (except to the extent any such representation or warranty is qualified
by “materially”, “Material Adverse Effect” or a similar term, in which case such
representation and warranty shall be true and correct in all respects) as of
such earlier date); provided that the only representations relating to the
Borrower or its Subsidiaries and their businesses, the accuracy of

-64-



--------------------------------------------------------------------------------



 



which shall be a condition to availability on the Effective Date shall be those
in Sections 3.01, 3.02, 3.08, 3.16, 3.19 and 3.20.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; provided that the only representations relating to the Borrower or
its Subsidiaries and their businesses, the accuracy of which shall be a
condition to availability on the Effective Date shall be those in Sections 3.01,
3.02, 3.08, 3.16, 3.19 and 3.20.
Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each of Holdings and the Borrower covenants and agrees with the
Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent (for distribution to each Lender):
          (a) within 90 days (or such shorter period as the SEC shall specify
for the filing of annual reports on Form 10-K) after the end of each fiscal year
of the Borrower commencing with the fiscal year ended December 31, 2007, (i) its
audited consolidated and consolidating (between Loan Parties and entities that
are not loan parties and which may be in the form of footnote disclosure)
balance sheet and consolidated and consolidating (between Loan Parties and
entities that are not loan parties and which may be in the form of footnote
disclosure) statements of operations and comprehensive income, stockholders’
equity and cash flows as of the end of and for such fiscal year, and the related
notes thereto, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, and (ii) if at any time the Borrower is not subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act, a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” that describes the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries;
          (b) within 45 days (or such shorter period as the SEC shall specify
for the filing of quarterly reports on Form 10-Q) after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower commencing with
the fiscal quarter ending March 31, 2007, (i) its consolidated and consolidating
(between Loan Parties and entities that are not loan parties and which may be in
the form of footnote disclosure) balance sheet and consolidated and
consolidating (between Loan Parties and entities that are not loan parties and
which may be in the form of footnote disclosure) statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal quar-

-65-



--------------------------------------------------------------------------------



 



ter and the then-elapsed portion of the fiscal year, setting forth in each case
in comparative form the figures for the corresponding period or periods of (or,
in the case of the balance sheet, as of the end of) the previous fiscal year,
all certified by a Financial Officer as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) if at any time the Borrower is not subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” that
describes the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries;
          (c) concurrently with any delivery of financial statements under
Section 5.01(a) or (b), a certificate of a Financial Officer (i) certifying as
to whether a Default or Event of Default has occurred and, if a Default or Event
of Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth (A) reasonably
detailed calculations demonstrating compliance (if necessary) with Section 6.12
(including any exercise of the rights set forth in Section 7.02), showing a
detailed calculation of the Available Amount including changes therein from the
prior reporting period, the Fair Market Value of the assets of Inactive
Subsidiaries and showing a calculation of the Leverage Ratio for purposes of
determining the Applicable Rate and (B) in the case of financial statements
delivered under Section 5.01(a), reasonably detailed calculations of Excess Cash
Flow for the applicable period, (iii) certifying as to the calculation of
Consolidated EBITDA on a Pro Forma Basis for the four fiscal quarter period
ending on the date of such financial statements and accompanied by reasonably
detailed supporting evidence, and (iv) certifying as to the applicable Secured
Leverage Ratio, Fixed Charge Coverage Ratio or Facility-Level EBITDA, at the
time of each event for which compliance with a Secured Leverage Ratio, Fixed
Charge Coverage Ratio or Facility-Level EBITDA threshold is expressly required
(i.e. the requirement is not solely that no Default or Event of Default exist on
a Pro Forma Basis) during the period covered by the applicable financial
statements being delivered under Section 5.01(a) or (b), accompanied by
reasonably detailed supporting evidence; it being understood that each of the
calculations described in this Section 5.01(c) shall provide a reconciliation to
the financial statements delivered under Sections 5.01(a) and (b);
          (d) concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or Event of
Default and, if such knowledge has been obtained, describing such Default or
Event of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);
          (e) within 30 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and consolidated statements of projected
operations and cash flows as of the end of and for such fiscal year) and,
promptly when available, any significant revisions of such budget;
          (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC or with any national securities
exchange, as applicable;
          (g) simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 5.01(a) and 5.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and

-66-



--------------------------------------------------------------------------------



 



          (h) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
the Borrower or any Subsidiary or any Plan, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender may reasonably request.
          SECTION 5.02. Notices of Material Events. Holdings and the Borrower
will furnish to the Administrative Agent (for distribution to each Lender),
through the Administrative Agent, written notice of the following promptly after
obtaining knowledge thereof:
     (a) the occurrence of any Default or Event of Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Holdings,
the Borrower or any Subsidiary that, if adversely determined, is reasonably
likely to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an aggregate amount
exceeding $10,000,000;
     (d) the receipt by Holdings, the Borrower or any Subsidiary of (i) any
notice of any loss of any governmental right, qualification, permit,
accreditation, approval, authorization, Reimbursement Approval, license or
franchise or (ii) any notice, compliance order or adverse report issued by any
Governmental Authority or Third Party Payor that, if not promptly complied with
or cured, could result in (A) the suspension or forfeiture of any material
governmental right, qualification, permit, accreditation, approval,
authorization, Reimbursement Approval, license or franchise necessary for the
Borrower or any Restricted Subsidiary to carry on its business as now conducted
or as proposed to be conducted or (B) any other material Limitation imposed upon
the Borrower or any Restricted Subsidiary;
     (e) any Change in Law of the type described in clause (a) or (b) of such
definition relating to any Third Party Payor Arrangement that could reasonably
be expected to have a material and adverse effect on the ability of the Borrower
or any Restricted Subsidiary to carry on its business as now conducted or as
proposed to be conducted; and
     (f) any other development that results in, or is reasonably likely,
individually or in the aggregate, to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          SECTION 5.03. Information Regarding Collateral.
          (a) The Borrower will furnish to the Collateral Agent prompt written
notice (but in no event later than 60 days) of any change (i) in any Loan
Party’s corporate name, (ii) in the jurisdiction of incorporation or
organization of any Loan Party or (iii) in any Loan Party’s organizational
identification number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral. The Borrower also
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

-67-



--------------------------------------------------------------------------------



 



          (b) Each year, at the time of delivery of annual financial statements
pursuant to Section 5.01(a), the Borrower shall deliver to the Collateral Agent
a certificate executed by a Financial Officer and the chief legal officer of the
Borrower setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section (it
being understood that with such updates to the Perfection Certificate the
Borrower need not conduct additional lien or other database searches or list any
filing offices or give the information required by Section 3 thereof).
          SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, qualifications, permits,
approvals, accreditations, authorizations, Reimbursement Approvals, licenses,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.
          SECTION 5.05. Payment of Obligations. Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to, pay its
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Holdings, the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends the enforcement of
any Lien securing such obligation and (d) the failure to make payment pending
such contest is not reasonably likely to, individually or in the aggregate,
result in a Material Adverse Effect.
          SECTION 5.06. Maintenance of Properties. Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear and fire or other casualty excepted.
          SECTION 5.07. Insurance. Each of Holdings and the Borrower will, and
will cause each of the Restricted Subsidiaries to, maintain, with financially
sound and reputable insurance companies (which may include self-insurance),
(a) insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required to be maintained pursuant to the Security Documents;
each insurance policy maintained pursuant to this sentence shall name the
Collateral Agent as additional insured or loss payee if permitted by law and
shall provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 30 days after
receipt by the Collateral Agent of written notice thereof. The Borrower will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained. Unless otherwise waived by
the Administrative Agent in its sole discretion, with respect to each Mortgaged
Property, obtain flood insurance in such total amount as the Administrative
Agent or the Required Lenders may from time to time reasonably require, if at
any time the area in which any improvements located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.
          SECTION 5.08. Casualty and Condemnation. The Borrower (a) will furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to

-68-



--------------------------------------------------------------------------------



 



any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Security Documents.
          SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of
Holdings and the Borrower will, and will cause each of the Restricted
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. Each of Holdings and the Borrower will, and will cause
each of the Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties during normal business hours, to examine and make
extracts from its books and records, including any information relating to
actual or potential compliance with or liability under Environmental Laws, and
to discuss its affairs, finances and condition with its officers and independent
accountants (provided that the Borrower shall be provided the opportunity to
participate in any such discussions with its independent accountants), all at
such reasonable times and as often as reasonably requested.
          SECTION 5.10. Compliance with Laws. Each of Holdings and the Borrower
will, and will cause each of the Restricted Subsidiaries to comply with all
Requirements of Law, including ERISA and Environmental Laws, and all
requirements of Government Programs even if not Requirements of Law, applicable
to it, its operations and all property owned, operated and leased by any of
them, except where the failure to do so, individually or in the aggregate, is
not reasonably likely to result in a Material Adverse Effect.
          SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of
the Tranche B Term Loans and any Revolving Loans borrowed on the Effective Date
will be used by the Borrower on the Effective Date solely for (a) first, the
payment of the Transaction Costs, (b) second, the payment of all principal,
interest, fees and other amounts outstanding under the Existing Credit
Facilities, and (c) third, together with the Equity Contributions and cash on
hand of the Borrower, the payment of the Merger Consideration. The proceeds of
the Delayed Draw Term loans will be used solely to finance the St. Louis
Investments. The proceeds of the Revolving Loans (except as described above),
Swingline Loans and Letters of Credit will be used only for working capital and
for other general corporate purposes. No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
          SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary is
formed or acquired after the Effective Date (or if any Inactive Subsidiary or
Specified Subsidiary that is not a Subsidiary Loan Party ceases to qualify as an
Inactive Subsidiary or Specified Subsidiary, as applicable) the Borrower will,
promptly and in any event within 30 days of such event, notify the Collateral
Agent and the Administrative Agent thereof and cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary (if it is
a Subsidiary Loan Party) and with respect to any Equity Interest in such
Subsidiary owned by or on behalf of any Loan Party; provided that the Collateral
Agent may, in its reasonable judgment, grant extensions of time for compliance,
or exceptions from compliance, with the provisions of this paragraph by any Loan
Party.
          SECTION 5.13. Further Assurances.
          (a) Holdings and the Borrower will, and will cause each Subsidiary
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages,

-69-



--------------------------------------------------------------------------------



 



deeds of trust and other documents), which may be required under any applicable
law, or which the Administrative Agent or the Required Lenders may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties. Each of Holdings and the
Borrower also agrees to provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents (including legal opinions).
          (b) If any material assets (including any real property (other than
any leased real property) or improvements thereto or any interest therein, other
than any real property with a fair value of less than $2,500,000) are acquired
by the Borrower or any Subsidiary Loan Party after the Effective Date (other
than assets constituting Collateral under the Collateral Agreement that become
subject to the Lien in favor of the Collateral Agent upon acquisition thereof),
the Borrower will promptly notify the Administrative Agent and the Lenders
thereof and, if requested by the Administrative Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to the Lien of the Security
Documents securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.13(a), all at the expense of the Loan Parties, all within
90 days of such request, provided that the Collateral Agent may, in its
reasonable judgment, grant extensions of time for compliance or exceptions with
the provisions of this paragraph by any Loan Party. Notwithstanding anything to
the contrary in this Agreement or any Security Document, no Loan Party shall be
required to pledge or grant security interests in particular assets if, in the
reasonable judgment of the Administrative Agent or the Collateral Agent, the
costs of creating or perfecting such pledges or security interests in such
assets (including any mortgage, stamp, intangibles or other tax) are excessive
in relation to the benefits to the Lenders therefrom.
          SECTION 5.14. Environmental Matters. Except, in each case, to the
extent that the failure to do so is not reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect, Holdings and the Borrower will
comply, and take all reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and, in each case to the
extent Holdings, the Borrower or any Restricted Subsidiary is required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials at, on, under or emanating from any affected
property, in accordance with the requirements of all Environmental Laws.
          SECTION 5.15. Designation of Subsidiaries.
          (a) The Borrower may at any time after the Effective Date designate
any Restricted Subsidiary of the Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation on a Pro Forma Basis, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the Financial Performance Covenant assuming that the Financial
Performance Covenant is applicable (it being understood that as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer setting
forth in reasonable detail the calculations demonstrating such compliance),
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary or continue
as an Unrestricted Subsidiary if (i) it is a “Restricted Subsidiary” for the
purpose of the Senior Subordinated Notes or any other Indebtedness of Holdings
or the Borrower or (ii) the Borrower or any Restricted Subsidiary provides any
Guarantee or credit support of any kind, including any undertaking, Guarantee,
indemnity, agreement or instrument that would constitute Indebtedness (other
than the pledge of Equity Interests of

-70-



--------------------------------------------------------------------------------



 



Unrestricted Subsidiaries) of any Indebtedness of such Unrestricted Subsidiary
or is directly or indirectly liable on such Indebtedness, as a guarantor or
otherwise or any Indebtedness of such Unrestricted Subsidiary contains a default
that would permit, upon notice, lapse of time or both, any holder of any
Indebtedness of Borrower or any Restricted Subsidiary to declare a default under
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity, (iv) no Restricted Subsidiary may be
designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary and (v) if a Restricted Subsidiary is being designated
as an Unrestricted Subsidiary hereunder, the sum of (A) the assets of such
Subsidiary as of such date of designation (the “Designation Date”), as set forth
on such Subsidiary’s most recent balance sheet, plus (B) the aggregate amount of
assets of all Unrestricted Subsidiaries designated as Unrestricted Subsidiaries
pursuant to this Section 5.15(a) prior to the Designation Date (in each case
measured as of the date of each such Unrestricted Subsidiary’s designation as an
Unrestricted Subsidiary), together with the amount of all Investments
outstanding pursuant to the proviso to Section 6.04(vi) and Section 6.04(xvi),
as of the Designation Date shall not exceed 15.0% of the Total Assets as of the
Designation Date on a pro forma basis for such designation. The designation of
any Subsidiary as an Unrestricted Subsidiary after the Effective Date shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the net book value of the Borrower’s or its Subsidiary’s (as
applicable) investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of the Borrower’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary.
          (b) If, at any time, a Restricted Subsidiary would fail to meet the
requirements set forth in the definition of “Qualified Restricted Subsidiary”,
it will thereafter cease to be a Qualified Restricted Subsidiary for purposes of
this Agreement and any Indebtedness of such Subsidiary will be deemed to be
incurred by a Restricted Subsidiary that is not a Qualified Restricted
Subsidiary as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 6.01 the Borrower will be in default of
such covenant. The Board of Directors of the Borrower may at any time designate
any Restricted Subsidiary not to be a Qualified Restricted Subsidiary; provided
that such designation will be deemed to be an incurrence of Indebtedness by such
Restricted Subsidiary of any outstanding Indebtedness of such Restricted
Subsidiary, and such designation will only be permitted if (1) such Indebtedness
is permitted under Section 6.01 and (2) no Default or Event of Default would be
in existence following such designation. In the event (x) a Restricted
Subsidiary fails to meet the requirements to be a Qualified Restricted
Subsidiary or (y) the Board of Directors designates a Qualified Restricted
Subsidiary not to be a Restricted Subsidiary, then all Investments in such
Subsidiary since the Effective Date shall be deemed to be an incurrence under
Section 6.04(xvi) and to consequently reduce amounts available under
Section 5.15(a)(v), the proviso to Section 6.04(vi) and Section 6.04(xvi). The
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer setting forth any such designation as a condition precedent to such
designation.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full and all Letters of Credit
have expired or terminated and all LC Disbursements shall have been reimbursed,
each of Holdings and the Borrower covenants and agrees with the Lenders that:

-71-



--------------------------------------------------------------------------------



 



          SECTION 6.01. Indebtedness; Certain Equity Securities.
          (a) Borrower will not, nor will it permit any Restricted Subsidiary
to, directly or indirectly create, incur, issue, guarantee or assume or
otherwise become directly or indirectly liable for any Indebtedness,
contingently or otherwise, except:
     (i) Indebtedness created under the Loan Documents;
     (ii) the Senior Subordinated Notes and any notes issued in exchange or
substitution therefor pursuant to a registration rights agreement so long as the
aggregate principal amount thereof is not increased;
     (iii) Indebtedness existing on the Effective Date and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness,
provided that such extending, renewal or replacement Indebtedness (A) shall not
be in a principal amount that exceeds the principal amount of the Indebtedness
being extended, renewed or replaced (plus accrued interest and premium thereon),
(B) shall not have an earlier maturity date or a decreased weighted average life
than the Indebtedness being extended, renewed or replaced, (C) if applicable,
shall be subordinated to the Obligations on the same terms (or, from a Lender’s
perspective, better terms) as the Indebtedness being extended, renewed or
replaced, and (D) there is no obligor of such Indebtedness that is not an
obligor of such Indebtedness on the Effective Date;
     (iv) Indebtedness of the Borrower owed to any Qualified Restricted
Subsidiary and of any Qualified Restricted Subsidiary owed to the Borrower or
any other Qualified Restricted Subsidiary;
     (v) Guarantees by the Borrower of Indebtedness of any Qualified Restricted
Subsidiary and by any Qualified Restricted Subsidiary of Indebtedness of the
Borrower or any other Qualified Restricted Subsidiary, provided that the
Indebtedness so Guaranteed is permitted by this Section 6.01;
     (vi) (A) so long as no Default has occurred and is continuing or would
result therefrom on a Pro Forma Basis, Indebtedness of the Borrower or any
Restricted Subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed by the Borrower or any Restricted Subsidiary in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (vi) ((A) and (B))
shall not, together with Indebtedness incurred pursuant to clauses (x) and
(y) of the second proviso of Section 6.01(a)(vii) and Section 6.01(a) (xiv) then
outstanding, exceed the greater of (I) $150.0 million and (II) (a) 1.25x
Facility-Level EBITDA for the latest four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01 on a Pro Forma
Basis less (b) the aggregate principal amount of Indebtedness of the Restricted
Subsidiaries outstanding on the Effective Date (other than under the Loan
Documents or the Senior Subordinated Notes Documents) and any refinancing
Indebtedness in respect thereof permitted under this Agreement net of
prepayments thereof funded other than with the proceeds of Indebtedness;
provided further that after giving effect to the incurrence of Indebtedness
under this clause (A) the Borrower is in compliance with the Financial
Performance Covenant (such covenant to be applied even if no Revolving Loan or
Swingline Loan and less than $7.5 million of LC Exposure is outstanding) on a
Pro Forma Basis and no Default has occurred and is continuing or would result

-72-



--------------------------------------------------------------------------------



 



therefrom on a Pro Forma Basis, and (B) extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (including the principal and any accrued but unpaid interest or premium
in respect thereof);
     (vii) (A) so long as no Default has occurred and is continuing or would
result therefrom on a Pro Forma Basis, Indebtedness of any Person that becomes a
Restricted Subsidiary after the date hereof, provided that such Indebtedness
exists at the time such Person becomes a Restricted Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary, provided further that if (1) (x) such Indebtedness is
secured by a Lien on the assets of or Equity Interests in such Restricted
Subsidiary or (y) such Restricted Subsidiary is not a Loan Party, then (I) the
Borrower must be in compliance with the Financial Performance Covenant on a Pro
Forma Basis (such covenant to be applied even if no Revolving Loan or Swingline
Loan and less than $7.5 million of LC Exposure is outstanding) and (II) the
aggregate amount of such Indebtedness (together with refinancings, renewals and
replacements thereof pursuant to clause (B) below) shall not, together with
Indebtedness incurred pursuant to Sections 6.01(a)(vi) and (xiv) then
outstanding, exceed the greater of (i) $150.0 million and (ii) (a) 1.25x
Facility-Level EBITDA for the latest four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01 on a Pro Forma
Basis less (b) the aggregate principal amount of Indebtedness of the Restricted
Subsidiaries outstanding on the Effective Date (other than under the Loan
Documents or the Senior Subordinated Notes Documents) and any refinancing
Indebtedness in respect thereof permitted under this Agreement net of
prepayments thereof funded other than with the proceeds of Indebtedness and
(2) such Indebtedness is unsecured and such Qualified Restricted Subsidiary is a
Loan Party then immediately prior to and after giving effect to the incurrence
of such Indebtedness on a Pro Forma Basis, the Borrower must be able to incur
$1.00 of Indebtedness under Section 6.01(a)(xi), and (B) any refinancings,
renewals and replacements of any such Indebtedness pursuant to the preceding
clause (A) that do not increase the outstanding principal amount (plus accrued
interest and premium) thereof;
     (viii) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
     (ix) Indebtedness of the Borrower or any Restricted Subsidiary in respect
of performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations, in each case provided in the
ordinary course of business;
     (x) Indebtedness of any Loan Party pursuant to Swap Agreements permitted by
Section 6.07;
     (xi) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, Indebtedness of a Loan Party may be incurred so
long as the Fixed Charge Coverage Ratio is at least 2.0 to 1.0 on a Pro Forma
Basis;
     (xii) Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;
     (xiii) Indebtedness in respect of promissory notes issued to physicians,
consultants, employees or directors or former employees, consultants or
directors in connection with repurchases of Equity Interests permitted by
Section 6.08(a)(iii);

-73-



--------------------------------------------------------------------------------



 



     (xiv) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, Indebtedness of Restricted Subsidiaries not to
exceed at any time outstanding, together with Indebtedness incurred pursuant to
Section 6.01(a)(vi) and clauses (x) and (y) the second proviso of
Section 6.01(a)(vii) then outstanding, the greater of (I) $150.0 million and
(II) (a) 1.25x Facility-Level EBITDA for the latest four consecutive fiscal
quarters for which financial statements have been delivered pursuant to
Section 5.01 on a Pro Forma Basis less (b) the aggregate principal amount of
Indebtedness of the Restricted Subsidiaries outstanding on the Effective Date
(other than under the Loan Documents or the Senior Subordinated Notes Documents)
and any refinancing Indebtedness in respect thereof permitted under this
Agreement net of prepayments thereof funded other than with the proceeds of
Indebtedness; provided that the Borrower is in compliance with the Financial
Performance Covenant on a Pro Forma Basis (such covenant to be applied even if
no Revolving Loan or Swingline Loan and less than $7.5 million of LC Exposure is
outstanding);
     (xv) Guarantees by any Loan Party of Indebtedness of a Non-Consolidated
Entity in compliance with Section 6.04(xvi);
     (xvi) Additional Subordinated Debt in an aggregate principal amount not to
exceed $200,000,000 at any time outstanding incurred to finance Permitted
Acquisitions; provided that after giving effect to the incurrence of such
Additional Subordinated Debt on a Pro Forma Basis the Borrower is in compliance
with the Financial Performance Covenant (such covenant to be applied even if no
Revolving Loan or Swingline Loan and less than $7.5 million of LC Exposure is
outstanding) and no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis;
     (xvii) Indebtedness of Foreign Subsidiaries that are Qualified Restricted
Subsidiaries in an aggregate principal amount not to exceed $25,000,000 at any
time outstanding; provided that after giving effect to the incurrence of such
Additional Subordinated Debt on a Pro Forma Basis the Borrower is in compliance
with the Financial Performance Covenant (such covenant to be applied even if no
Revolving Loan or Swingline Loan and less than $7.5 million of LC Exposure is
outstanding) and no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis;
     (xviii) Additional Subordinated Debt in an aggregate principal amount not
to exceed $100,000,000 at any time outstanding; provided that after giving
effect to the incurrence of such Additional Subordinated Debt on a Pro Forma
Basis the Borrower is in compliance with the Financial Performance Covenant
(such covenant to be applied even if no Revolving Loan or Swingline Loan and
less than $7.5 million of LC Exposure is outstanding) and no Default has
occurred and is continuing or would result therefrom on a Pro Forma Basis; and
     (xix) (A) so long as no Default has occurred and is continuing or would
result therefrom on a Pro Forma Basis, Indebtedness of the Borrower or any
Restricted Subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed by the Borrower or any Restricted Subsidiary in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (xix) shall not exceed
$75.0 million; provided further that after giving effect to the incurrence of
Indebtedness under this clause (A) the Borrower is in compliance with the
Financial Performance Covenant (such

-74-



--------------------------------------------------------------------------------



 



covenant to be applied even if no Revolving Loan or Swingline Loan and less than
$7.5 million of LC Exposure is outstanding) on a Pro Forma Basis and no Default
has occurred and is continuing or would result therefrom on a Pro Forma Basis,
and (B) extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof (including the principal
and any accrued but unpaid interest or premium in respect thereof).
          (b) All Indebtedness incurred pursuant to this Section 6.01 of any
Loan Party owed to any Subsidiary or Non-Consolidated Entity that is not a Loan
Party shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent; provided that, notwithstanding the foregoing, such
Indebtedness shall only be subordinated to the extent permitted by applicable
laws or regulations. Guarantees incurred after the Effective Date pursuant to
this Section 6.01 by a Loan Party of Indebtedness of a Restricted Subsidiary or
Non-Consolidated Entity that is not a Loan Party shall be subordinated to the
Obligations of the Loan Party. Notwithstanding anything in Section 6.01(a) to
the contrary, (x) no Subsidiary that is a Specified Subsidiary under clauses
(ii) or (iii) of the definition thereof may incur any Indebtedness on or after
the Effective Date and (y) the principal amount of any Indebtedness secured by a
Lien against the assets of a Loan Party listed on Schedule 6.02 shall not be
increased after the Effective Date.
          SECTION 6.02. Liens. The Borrower will not, nor will it permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
     (i) Liens created by the Loan Documents;
     (ii) Permitted Encumbrances;
     (iii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
provided that (A) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary and (B) such Lien shall secure only
those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (plus accrued interest and premium thereon);
     (iv) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset or Equity Interests of any Person that becomes a Restricted Subsidiary
after the date hereof prior to the time such Person becomes a Restricted
Subsidiary; provided that (A) such Lien secures Indebtedness permitted by
Section 6.01(a)(vii) and such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as applicable, (B) such Lien shall not apply to any other property
or asset of the Borrower or any Restricted Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Restricted Subsidiary, as applicable, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (plus accrued interest and premium
thereon);
     (v) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Restricted Subsidiary, provided that (A) such security
interests secure Indebtedness permitted by Sections 6.01(a)(vi) or 6.01(a)(xix),
(B) such security interests and the Indebtedness secured thereby are incurred
prior to or within 270 days after such acquisition or the completion

-75-



--------------------------------------------------------------------------------



 



of such construction or improvement and (C) such security interests shall not
apply to any other property or assets of the Borrower or any Restricted
Subsidiary;
     (vi) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
     (vii) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
     (viii) Liens granted by a Subsidiary that is not a Loan Party in favor of
the Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
     (ix) licenses or sublicenses granted to others not interfering in any
material respect with the business of the Borrower or any Subsidiary;
     (x) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
     (xi) Liens that are contract rights of set-off (i) relating to the
establishment of depositary relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;
     (xii) Liens solely on any cash earned money deposits made by the Borrower
or any Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;
     (xiii) Liens in favor of a Loan Party securing Indebtedness permitted under
Sections 6.01(a)(iv) and (v);
     (xiv) Liens on assets securing Indebtedness (and related obligations)
permitted by Section 6.01(a)(xiv) so long as the Borrower is in compliance with
the Financial Performance Covenant (such covenant to be applied even if no
Revolving Loan or Swingline Loan and less than $7.5 million of LC Exposure is
outstanding) on a Pro Forma Basis at the time such Lien is incurred;
     (xv) Liens on assets of the Borrower or the Restricted Subsidiaries not
otherwise permitted by this Section 6.02, so long as neither (i) the aggregate
outstanding principal amount of the obligations secured thereby nor (ii) the
aggregate fair value (determined as of the date such Lien is incurred) of the
assets subject thereto exceeds at any time outstanding the greater of (x)
$15,000,000 and (y) 1.00% of Total Assets on a pro forma basis;
     (xvi) Permitted Payment Restrictions; and
     (xvii) Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 6.01(a)(xvii) so long as such Liens solely relate to
assets of Foreign Subsidiaries that are obligors under the applicable
Indebtedness;

-76-



--------------------------------------------------------------------------------



 



provided that in no event shall any Restricted Subsidiary create, incur, assume
or permit to exist any consensual Lien on (A) any Collateral (other than
(i) Liens created under the Loan Documents, (ii) Liens (permitted under
Section 6.02(iv) and (iii) Liens listed on Schedule 6.02) pledged to secure
Indebtedness permitted under Section 6.01(a)(vii) incurred by Persons that
become Restricted Subsidiaries after the Effective Date) or (B) any Equity
Interests (including of Non-Consolidated Entities) owned by them (other than
(i) Liens created under the Loan Documents, (ii) Liens (permitted under
Section 6.02(iv)) on any Equity Interests of a Restricted Subsidiary pledged to
secure Indebtedness permitted under Section 6.01(a)(vii) and (iii) Liens listed
on Schedule 6.02).
          SECTION 6.03. Fundamental Changes.
          (a) The Borrower will not, nor will it permit any Restricted
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (i) any Person may merge into
the Borrower in a transaction in which the surviving entity is a Person
organized or existing under the laws of the United States of America, any State
thereof or the District of Columbia and, if such surviving entity is not the
Borrower, such Person expressly assumes, in writing, all the obligations the
Borrower under the Loan Documents, (ii) any Person may merge into any Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary and, if any party to such merger is a Subsidiary Loan Party or a
Qualified Restricted Subsidiary, is or becomes a Subsidiary Loan Party and/or
Qualified Restricted Subsidiary, as applicable, concurrently with such merger,
(iii) any Restricted Subsidiary (other than a Subsidiary Loan Party) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (iv) any asset sale permitted by
Section 6.05(g) may be effected through the merger of a subsidiary of the
Borrower with a third party, provided that any such merger referred to in
clauses (i), (ii) or (iv) above involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.
          (b) The Borrower will not, will not permit any Restricted Subsidiary
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and the Restricted Subsidiaries on the Effective
Date and businesses reasonably related or incidental thereto.
          (c) Holdings will not engage in any business or activity other than
the ownership of all the outstanding shares of capital stock of the Borrower
(but no other subsidiaries) and engaging in corporate and administrative
functions and other activities incidental thereto. Holdings will not own or
acquire any assets (other than any cash on hand as of the Effective Date not
otherwise contributed to the Borrower in connection with the Transactions,
Equity Interests of the Borrower and the cash proceeds of any Restricted
Payments permitted by Section 6.08) or incur any liabilities (other than
liabilities reasonably incurred in connection with its maintenance of its
existence and activities incidental thereto); provided that (i) Holdings may
incur Qualified Holdings Debt and retain, dividend or contribute to the Borrower
the proceeds thereof; provided that other than with respect to any additional
principal amounts resulting from the accrual of pay-in-kind interest, no Default
has occurred and is continuing or would result therefrom, and (ii) Holdings may
issue ordinary common stock and other Qualified Equity Interests and retain,
dividend or contribute to the Borrower the proceeds thereof.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, nor will it permit any Restricted
Subsidiary to, purchase or acquire (including pursuant to any merger with any
Person that was not a wholly owned Subsidiary prior to such merger) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right

-77-



--------------------------------------------------------------------------------



 



to acquire any of the foregoing) of, make any loans or advances to, Guarantee
any obligations of, or make any investment or any other interest in, any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any Person or assets or division constituting a business unit
(collectively, “Investments”), except:
     (i) Permitted Acquisitions;
     (ii) Permitted Investments;
     (iii) Investments set forth on Schedule 6.04;
     (iv) Investments by the Borrower and the Restricted Subsidiaries in Equity
Interests in Qualified Restricted Subsidiaries (other than an Insurance
Subsidiary);
     (v) loans or advances made by the Borrower to any Qualified Restricted
Subsidiary (other than an Insurance Subsidiary) and made by any Restricted
Subsidiary to the Borrower or any Qualified Restricted Subsidiary (other than an
Insurance Subsidiary), provided that any such loans and advances made by a Loan
Party shall be evidenced by a promissory note pledged pursuant to the Collateral
Agreement;
     (vi) Guarantees (other than of Indebtedness of an Insurance Subsidiary)
constituting Indebtedness permitted by Section 6.01; provided that if at the
time of and after giving effect to any Guarantee (and without limiting the
foregoing) the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Qualified Restricted Subsidiaries that is Guaranteed
by the Borrower or any Qualified Restricted Subsidiary (together with the amount
of Investments permitted under Section 5.15(a)(v) and Section 6.04(xvi)) exceeds
15.0% of Total Assets (in each case determined without regard to any write-downs
or write-offs) on a pro forma basis such Guarantee shall not be permitted and
that any such Guarantees shall only be permitted so long as no Default has
occurred and is continuing or would result therefrom on a Pro Forma Basis;
provided further that (i) substantially all of the business activities of any
such Restricted Subsidiary that is not a Qualified Restricted Subsidiary whose
Indebtedness is so Guaranteed consists of owning or operating surgical
facilities and (ii) a majority of the voting stock of such Person is owned by
the Borrower, its Restricted Subsidiaries and/or other Persons that are not
Affiliates of the Borrower;
     (vii) receivables or other trade payables owing to the Borrower or any
Restricted Subsidiary if created or acquired in the ordinary course of business
consistent with past practice and payable or dischargeable in accordance with
customary trade terms, provided that such trade terms may include such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances;
     (viii) Investments consisting of Equity Interests, obligations, securities
or other property received in settlement of delinquent accounts of and disputes
with customers and suppliers in the ordinary course of business and owing to the
Borrower or any Restricted Subsidiary or in satisfaction of judgments;
     (ix) Investments by the Borrower or any Restricted Subsidiary in payroll,
travel and similar advances to cover matters that are expected at the time of
such advances ultimately to be treated as expenses for accounting purposes and
that are made in the ordinary course of business;

-78-



--------------------------------------------------------------------------------



 



     (x) loans or advances by the Borrower or any Restricted Subsidiary to
employees (a) made for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes and
(b) otherwise not exceeding $2,500,000 in the aggregate at any time outstanding
(determined without regard to any write-downs or write-offs of such loans or
advances);
     (xi) Investments in the form of Swap Agreements permitted by Section 6.07;
     (xii) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or consolidates or merges with the
Borrower or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such
consolidation or merger;
     (xiii) Investments received in connection with the dispositions of assets
permitted by Section 6.05;
     (xiv) Investments constituting deposits described in clauses (c) and (d) of
the definition of the term “Permitted Encumbrances”;
     (xv) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, Investments by the Borrower or any Restricted
Subsidiary in an aggregate amount, as valued at cost at the time each such
Investment is made and including all related commitments for future advances,
not exceeding the Available Amount immediately prior to the time of the making
of any such Investment;
     (xvi) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, Investments in joint ventures, Restricted
Subsidiaries that are not Qualified Restricted Subsidiaries and Unrestricted
Subsidiaries by the Borrower or any Qualified Restricted Subsidiary in an
aggregate amount not to exceed at the time of such Investment on a pro forma
basis, together with the amount of Investments permitted under
Section 5.15(a)(v) and the proviso to Section 6.04(vi), 15.0% of Total Assets on
a pro forma basis; provided that (i) substantially all of the business
activities of any such joint venture, Restricted Subsidiary that is not a
Qualified Restricted Subsidiary, or Unrestricted Subsidiary consists of owning
or operating surgical facilities and (ii) a majority of the voting stock of such
Person is owned by the Borrower, its Restricted Subsidiaries and/or other
Persons that are not Affiliates of the Borrower;
     (xvii) Guarantees by the Borrower or any Restricted Subsidiary of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
     (xviii) advances to Non-Consolidated Entities in the ordinary course of
business, which when made are expected to be repaid within sixty days of such
advance;
     (xix) Investments, loans and advances by the Borrower or any Restricted
Subsidiary to any Insurance Subsidiary in amounts equal to (i) the capital
required under the applicable laws or regulations of the jurisdiction in which
such Insurance Subsidiary is formed or determined by in dependent actuaries as
prudent and necessary capital to operate such Insurance Subsidiary and (ii) any
reasonable corporate overhead expenses of such Insurance Subsidiary;

-79-



--------------------------------------------------------------------------------



 



     (xx) St. Louis Investments in an aggregate principal amount not to exceed
$100.0 million; and
     (xxi) sales of interests in joint ventures to Strategic Investors or
contributions of the St. Louis Investments to joint ventures with Strategic
Investors; provided that the Borrower is in compliance with the Financial
Performance Covenant (such covenant to be applied even if no Revolving Loan or
Swingline Loan and less than $7.5 million of LC Exposure is outstanding) on a
Pro Forma Basis after giving effect to any such sale or contribution.
          SECTION 6.05. Asset Sales. The Borrower will not, nor will it permit
any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary in compliance with Section 6.04), except:
     (a) sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;
     (b) sales, transfers and dispositions to the Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions from a Loan Party to a
Subsidiary that is not a Loan Party or from the Borrower or a Restricted
Subsidiary to an Unrestricted Subsidiary or from a Qualified Restricted
Subsidiary to a Restricted Subsidiary that is not a Qualified Restricted
Subsidiary are permitted under Section 6.04;
     (c) sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof consistent with past
practice;
     (d) sales, transfers and dispositions of property to the extent such
property constitutes an investment permitted by Sections 6.04(ii), (viii) or
(xii);
     (e) sale and leaseback transactions permitted by Section 6.06;
     (f) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary;
     (g) sales, transfers and other dispositions of assets that are not
permitted by any other paragraph of this Section 6.05, provided that the
aggregate Fair Market Value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (g) (excluding (i) any single
transaction or series of related transactions that involves assets having a Fair
Market Value of less than $250,000 and (ii) any sales of assets or Equity
Interests of the UK Subsidiaries) shall not exceed 5.0% of Total Assets during
any fiscal year (measured as of the start of such fiscal year);
     (h) exchanges of property for similar replacement property for fair value;
     (i) Investments in compliance with Section 6.04;
     (j) leases or subleases that constitute a Permitted Encumbrance; and

-80-



--------------------------------------------------------------------------------



 



     (k) the sale of Equity Interests in a Qualified Restricted Subsidiary to a
Strategic Investor in connection with the resyndication of such Equity Interests
within one (1) year of the purchase thereof from another Strategic Investor;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (c), (f) and (j) above)
shall be made for fair value and (other than those permitted by paragraphs (b),
(h), (i) and (j) above) for at least 75% cash consideration (it being understood
that the following shall constitute cash consideration: an aggregate additional
amount of non-cash consideration in the amount of the sum of (x) 2.5% of Total
Assets at any time outstanding net of any non-cash consideration previously
counted under this clause since the Effective Date that was not subsequently
counted as Net Proceeds and (y) in the case of any sale or contribution of
assets by the Borrower or a Restricted Subsidiary to a joint venture with a
Strategic Investor, any non-cash consideration received by the Borrower or such
Restricted Subsidiary; provided that (A) the case of each of clause (x) and (y),
any such non-cash consideration that is converted into cash or Permitted
Investments shall be treated as Net Proceeds in accordance with Section 2.11(c)
and (B) in the case of clause (y), in the event such non-cash consideration is
other than in the form of a note, such non-cash consideration shall be deemed to
have been incurred as an Investment under Section 6.04(xvi) and to consequently
reduce amounts available under Section 5.15(a)(v), the proviso to
Section 6.04(vi) and Section 6.04(xvi) and, in the case of each of clause
(x) and (y), that after giving effect to such sales, transfers, leases and other
dispositions permitted hereby the Borrower shall be in compliance with the
Financial Performance Covenant on a Pro Forma Basis (such covenant to be applied
even if no Revolving Loan or Swingline Loan and less than $7.5 million of LC
Exposure is outstanding)) (it being understood that for purposes of clause
(a) above, accounts receivable received in the ordinary course and any property
received in exchange for used, obsolete, worn out or surplus equipment or
property and any non-cash consideration that was actually converted into cash
within 6 months following the applicable sale, transfer, lease or other
disposition by the Borrower or any of its Restricted Subsidiaries shall be
deemed to constitute cash consideration and to the extent actually cash, Net
Proceeds).
          SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not,
nor will it permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (x) any such sale of any fixed or capital assets
of the Borrower or any Restricted Subsidiary which sale is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 270 days after the Borrower or such Restricted
Subsidiary acquires or completes the construction of such fixed or capital
asset, (y) sale and leaseback transactions with respect to real properties
(including improvements and other related assets) owned by the UK Subsidiaries
or (z) sale and leaseback transactions with respect to properties acquired after
the Effective Date, where the Fair Market Value of such properties in the
aggregate does not to exceed $10,000,000.
          SECTION 6.07. Swap Agreements. The Borrower will, nor it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of the Restricted Subsidiaries) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary.

-81-



--------------------------------------------------------------------------------



 



          SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
          (a) The Borrower will not, nor will they permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except:
     (i) the Borrower may declare and pay dividends with respect to its common
stock payable solely in additional shares of its common stock, and, with respect
to its preferred stock, payable solely in additional shares of such preferred
stock or in shares of its common stock;
     (ii) Restricted Subsidiaries may declare and pay dividends ratably with
respect to their capital stock, membership or partnership interests or other
similar Equity Interests;
     (iii) Borrower may declare and pay dividends or make other distributions to
Holdings, the proceeds of which are used by Holdings or a Parent to (i) purchase
or redeem Equity Interests of Holdings or a Parent acquired by employees,
consultants or directors of Holdings, the Borrower or any Restricted Subsidiary
upon such Person’s death, disability, retirement or termination of employment or
(ii) pay principal or interest on promissory notes that were issued in lieu of
cash payments for the repurchase, retirement or other acquisition or retirement
for value of such Equity Interests, provided that the aggregate amount of such
dividends or other distributions under this clause (iii) shall not exceed in any
calendar year the lesser of (x) the sum of $500,000 and the aggregate amount of
Restricted Payments permitted (but not made) in prior years pursuant to this
clause (iii) and (y) $2,500,000; provided that any cancellation of Indebtedness
owing to the Borrower in connection with and as consideration for a repurchase
of Equity Interests of Holdings (or a Parent) shall not be deemed to constitute
a Restricted Payment for purposes of this clause (iii); provided further that
such amount in any calendar year may be increased by an amount not to exceed
(1) the cash proceeds of key man life insurance policies received by Holdings
(to the extent such proceeds are contributed to the Borrower) or any Borrower or
any Restricted Subsidiary after the Effective Date (provided that the Borrower
may elect to apply all or any portion of the aggregate increase contemplated by
clause (1) above in any calendar year) less (2) the amount of any Restricted
Payments previously made pursuant to clause (1) of this clause (iii);
     (iv) the Borrower may make Restricted Payments to Holdings to be used by
Holdings solely to pay (or to make Restricted Payments to allow a Parent to pay)
its franchise taxes and other fees required to maintain its corporate existence
and to pay for general corporate and overhead expenses (including salaries and
other compensation of employees) incurred by Holdings or a Parent in the
ordinary course of its business, provided that such Restricted Payments shall
not exceed $3,000,000 in any calendar year;
     (v) the Borrower may make Restricted Payments to Holdings in an amount
necessary to enable Holdings to pay (or make Restricted Payments to allow a
Parent to pay) the Taxes directly attributable to (or arising as a result of)
the operations of a Parent, Holdings, the Borrower and the Restricted
Subsidiaries, provided that (A) the amount of such Restricted Payments shall not
exceed the lesser of (x) the tax liabilities that the Borrower and the
Restricted Subsidiaries would be required to pay in respect of Federal, state
and local taxes were the Borrower and the Restricted Subsidiaries to pay such
Taxes as stand-alone taxpayers less any tax payable directly by the Borrower or
any Restricted Subsidiary or (y) the actual liabilities of the Parent group on a
consolidated or combined basis and (B) all Restricted Payments made to Holdings
or a Parent pursuant to this clause (v) are used by Holdings or a Parent for the
purposes specified herein within 20 days of the receipt thereof;

-82-



--------------------------------------------------------------------------------



 



     (vi) the Borrower may make Restricted Payments to Holdings to pay
management, consulting and advisory fees to any Sponsor or Sponsor Affiliate to
the extent permitted by Section 6.09(i);
     (vii) the Borrower may make Restricted Payments to Holdings in an amount
necessary to permit Holdings to pay (or to make Restricted Payments to allow a
Parent to pay) interest in cash (including interest previously paid “in kind” or
added to the principal amount thereof after the Effective Date) on Qualified
Holdings Debt, but only to the extent the proceeds (together with a pro rata
portion of related transaction expenses paid from such proceeds) of such
Qualified Holdings Debt were used to make Capital Expenditures by Borrower or a
Qualified Restricted Subsidiary, prepay Tranche B Term Loans, make Investments
by Borrower or a Qualified Restricted Subsidiary pursuant to Section 6.04(xvi)
or repay, redeem, defease or otherwise refinance any Qualified Holdings Debt
previously issued hereunder but only to the extent the proceeds of such
Qualified Holdings Debt were used to make Capital Expenditures by Borrower or a
Qualified Restricted Subsidiary, prepay Tranche B Term Loans or make Investments
by Borrower or a Qualified Restricted Subsidiary pursuant to Section 6.04);
provided that (A) the Borrower has made all prepayments required pursuant to
Section 2.11(d) prior to or contemporaneously with any such payment of interest,
(B) no Default or Event of Default shall have occurred and be continuing at the
time of any such payment or would result therefrom on a Pro Forma Basis, (C) all
Restricted Payments made pursuant to this clause (viii) are used by Holdings or
a Parent for the purposes specified herein within 20 days of receipt thereof and
(D) both before and after giving effect to any Restricted Payment under this
clause (viii), the Borrower could incur $1.00 of Indebtedness under
Section 6.01(a)(xi) (counting all interest expense (including non-cash interest
expense) on Qualified Holdings Debt during the applicable period as Fixed
Charges of the Borrower);
     (viii) the Borrower and the Restricted Subsidiaries may make additional
Restricted Payments (and Holdings may make Restricted Payments with such amounts
received from the Borrower) in an aggregate amount throughout the term of this
Agreement not exceeding the greater of (x) $35,000,000 and (y) 2% of Total
Assets (it being understood that if Total Assets should decrease, Restricted
Payments already made in compliance with this clause shall not constitute a
Default);
     (ix) the Borrower and the Restricted Subsidiaries may make additional
Restricted Payments (and Holdings may make Restricted Payments with such amounts
received from the Borrower) in an aggregate amount not exceeding the Available
Amount immediately prior to the time of the making of such Restricted Payment;
provided that immediately prior to and after giving effect to such Restricted
Payment on a Pro Forma Basis, the Borrower could incur $1.00 of Indebtedness
under Section 6.01(a)(xi) and no Default has occurred and is continuing;
     (x) the Borrower may make Restricted Payments to Holdings to pay any
non-recurring fees, cash charges and cost expenses incurred in connection with
the issuance of Equity Interests or Indebtedness, in each case only to the
extent that such transaction is not consummated;
     (xi) payments to former stockholders of the Borrower in connection with the
exercise of appraisal rights under applicable law;
     (xii) the Merger Consideration paid on or promptly following the Effective
Date;

-83-



--------------------------------------------------------------------------------



 



     (xiii) Investments in non-wholly owned Subsidiaries or Non-Consolidated
Entities permitted by Section 6.04; and
     (xiv) the purchase, redemption or other acquisition or retirement for value
of Equity Interests of a Qualified Restricted Subsidiary owned by a Strategic
Investor if such purchase, redemption or other acquisition or retirement for
value is made for consideration not in excess of the Fair Market Value of such
Equity Interests.
          (b) The Borrower will not nor will it permit any Restricted Subsidiary
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of, any Subordinated Indebtedness (other than
intercompany loans among Subsidiaries and the Borrower) or Indebtedness under
the UK Facility (collectively, “UK Facility Debt”), except:
     (i) payment of regularly scheduled interest and principal payments as and
when due in respect of any Subordinated Indebtedness or UK Facility Debt, other
than as prohibited by the subordination provisions thereof;
     (ii) the conversion or exchange of any Subordinated Indebtedness or UK
Facility Debt into, or redemption, repurchase, prepayment, defeasance or other
retirement of any such Indebtedness with the Net Proceeds of the issuance by
Holdings or a Parent of, (A) Equity Interests (or capital contributions in
respect thereof) after the Effective Date to the extent not Otherwise Applied or
(B) Qualified Holdings Debt, plus any fees and expenses in connection with such
conversion, exchange, redemption, repurchase, prepayment, defeasance or other
retirement;
     (iii) so long as no Default has occurred and is continuing or would result
therefrom on a Pro Forma Basis, the prepayment, redemption, defeasance,
repurchase or other retirement of Senior Subordinated Notes for an aggregate
purchase price since the Effective Date not to exceed the Available Amount; and
     (iv) any redemption, repurchase, prepayment, defeasance or other retirement
of any UK Facility Debt so long as no Default has occurred and is continuing or
would result therefrom on a Pro Forma Basis and after giving effect to such
extension, renewal or replacement the Borrower shall be in compliance with the
Financial Performance Covenant on a Pro Forma Basis (such covenant to be applied
even if no Revolving Loan or Swingline Loan and less than $7.5 million of LC
Exposure is outstanding).
          SECTION 6.09. Transactions with Affiliates. The Borrower will not, nor
will it permit any Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except
     (a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties,
     (b) (i) transactions between or among the Borrower and the Subsidiary Loan
Parties, (ii) transactions between or among Qualified Restricted Subsidiaries
that are not Subsidiary Loan

-84-



--------------------------------------------------------------------------------



 



Parties and (iii) transactions between or among the Borrower and its Restricted
Subsidiaries consistent with past practice and made in the ordinary course,
     (c) any investment permitted under Section 6.04(iv), 6.04(v), 6.04(vii),
6.04(xiii) or 6.04(xvii),
     (d) any Indebtedness permitted under Section 6.01(a)(iv),
     (e) any Restricted Payment permitted under Section 6.08,
     (f) any sale, transfer or disposition permitted under Section 6.05,
     (g) loans or advances to employees permitted under Section 6.04,
     (h) any lease or sublease entered into between the Borrower or any
Restricted Subsidiary, as lessee or sublessee, and any of the Affiliates (as of
the Effective Date) of the Borrower or entity controlled by such Affiliates, as
lessor or sublessor, which is approved in good faith by a majority of the
disinterested members of the Board of Directors of the Borrower,
     (i) so long as no Default described in Section 7.01(b) and no Event of
Default has occurred and is continuing, the Borrower may pay, or may pay cash
dividends to enable Holdings to pay, customary management, consulting,
monitoring or advisory fees to the Sponsor or any Sponsor Affiliates in an
aggregate amount in any fiscal year not to exceed the amount permitted to be
paid (including accrued amounts) pursuant to the Sponsor Management Agreement as
in effect on the date hereof and related indemnities and reasonable expenses,
     (j) payments by Holdings, the Borrower or any of its Restricted
Subsidiaries to the Sponsor and/or any Sponsor Affiliate for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures, which payments are approved by the majority of the
members of the disinterested members of the Board of Directors of the Borrower,
in good faith in an aggregate amount for all such fees not to exceed 2.00% of
the aggregate transaction value in respect of which such services are rendered,
     (k) the payment of reasonable fees to directors of the Borrower or any
Restricted Subsidiary who are not employees of the Borrower or any Restricted
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or any Restricted Subsidiary in the ordinary course of business,
     (l) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Borrower’s
Board of Directors,
     (m) transactions pursuant to agreements set forth on Schedule 6.09 and any
amendments thereto to the extent such amendments are not materially less
favorable to the Borrower or such Subsidiary Loan Party than those provided for
in the original agreements,
     (n) employment and severance arrangements entered into in the ordinary
course of business and approved by the Borrower’s Board of Directors between a
Parent, Holdings, the Borrower or any Restricted Subsidiary and any employee
thereof,

-85-



--------------------------------------------------------------------------------



 



     (o) all payments made or to be made in connection with the Transactions,
including the payment of the Transaction Costs, and
     (p) payments by the Borrower or any of its Subsidiaries of reasonable
insurance premiums to, and any borrowings or dividends received from, any
Insurance Subsidiary.
          SECTION 6.10. Restrictive Agreements.
          (a) Subject to clauses (b) through (d) below, the Borrower will not,
nor will they permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets or (ii) the ability of any Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrower or any Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary.
          (b) Section 6.10(a) shall not apply to restrictions and conditions
(i) imposed by law or by any Loan Document or any Senior Subordinated Notes
Document or any document governing Indebtedness of a Foreign Subsidiary
permitted to be incurred under this Agreement (provided that such restrictions
shall apply only to such Foreign Subsidiary), (ii) existing on the date hereof
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) imposed by law on any Insurance Subsidiary, (v) imposed by any
customary provisions restricting assignment of any agreement entered into the
ordinary course of business, (vi) imposed by any instrument or agreement
governing Indebtedness of a Restricted Subsidiary acquired by the Borrower or
any of its Restricted Subsidiaries as in effect at the time of such acquisition
(except to the extent such Indebtedness was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any such Person, other
than the Person or any of its Subsidiaries, so acquired (provided that such
Indebtedness was permitted by Section 6.01 to be incurred), (vi) imposed by any
instrument or agreement governing Indebtedness (i) of any Foreign Subsidiary and
(ii) of the Borrower or any Restricted Subsidiary that is incurred or issued
subsequent to the Effective Date and is permitted pursuant to Section 6.01
(provided that the restrictions in such Indebtedness are not materially more
restrictive in the aggregate than the restrictions contained in this Agreement,
or in the case of subordinated Indebtedness, the Senior Subordinated Note
Documents) or (vii) that are Permitted Payment Restrictions.
          (c) Section 6.10(a)(i) shall not apply to restrictions or conditions
imposed by customary provisions in leases restricting the assignment thereof.
          (d) Section 6.10(a)(ii) shall not apply to customary provisions in
joint venture agreements relating to purchase options, rights of first refusal
or call or similar rights of a third party that owns Equity Interests in such
joint venture.
          SECTION 6.11. Amendment of Material Documents. The Borrower will not,
nor will it permit any Restricted Subsidiary to, amend, modify or waive any of
its rights under (a) any Senior Subordinated Notes Document or any documentation
governing any Subordinated Indebtedness or Additional Subordinated Debt or
(b) its certificate of incorporation, by-laws or other organizational documents,
in each case to the extent such amendment, modification or waiver would be
materially adverse to the Lenders.

-86-



--------------------------------------------------------------------------------



 



          SECTION 6.12. Secured Leverage Ratio. If any Revolving Loan or
Swingline Loan is outstanding or LC Exposure in excess of $7.5 million is
outstanding, commencing with the fiscal quarter ending on June 30, 2007, the
Borrower shall maintain a Secured Leverage Ratio of less than or equal to
(i) 5.25 to 1.0 as of the last day of each of the first eight fiscal quarters
ended after the Effective Date, (ii) 5.00 to 1.0 as of the last day of each of
the next four fiscal quarters ended after the Effective Date, (iii) 4.75 to 1.0
as of the last day of each of the next four fiscal quarters ended after the
Effective Date and (iv) 4.50 to 1.0 as of the last day of each other fiscal
quarter ended after the Effective Date, unless:
     (a) the Required Revolving Lenders otherwise consent in writing; or
     (b) solely for the purpose of this Section 6.12, on the last day of the
applicable fiscal quarter (or, if applicable, on the expiration of the tenth day
subsequent to the date on which financial statements with respect to the fiscal
period as of the end of which the Secured Leverage Ratio is being measured are
required to be delivered pursuant to Section 5.01) there are no Revolving Loans
or Swingline Loans outstanding and LC Exposure in the aggregate does not exceed
$7.5 million.
          SECTION 6.13. Fiscal Year. The Borrower will not change its fiscal
year-end to a date other than December 31.
ARTICLE VII
Events of Default
          SECTION 7.01. Events of Default. If any of the following events (any
such event, an “Event of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in Section 7.01(a)) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect (except to the extent any such representation or warranty
is qualified by “materially”, “Material Adverse Effect” or a similar term, in
which case such representation or warranty shall prove to have been incorrect in
any respect) when made or deemed made;
     (d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of Holdings and the Borrower), 5.11 or in Article VI (provided that a
breach of the Financial Performance Covenant shall not by itself constitute an
Event of Default in the case of Term Loans);

-87-



--------------------------------------------------------------------------------



 



     (e) Holdings, the Borrower or any Subsidiary Loan Party shall fail to
observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in Sections 7.01(a), (b) or (d)), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);
     (f) Holdings, the Borrower or any Restricted Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace period);
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets (to the extent not prohibited under this Agreement) securing such
Indebtedness; provided further that a breach of the Financial Performance
Covenant shall not by itself constitute an Event of Default in the case of Term
Loans unless (i) the Borrower fails to obtain a waiver of the breach of the
Financial Performance Covenant from the Revolving Lenders or otherwise remedy
such breach within 45 days following notice thereof from the Administrative
Agent to the Borrower or (ii) the Revolving Lenders exercise any remedies in
accordance with this Section 7.01 with respect to the Revolving Loans or
Revolving Commitments;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Restricted Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (i) Holdings, the Borrower or any Restricted Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 7.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any formal action for the purpose of effecting any of the foregoing;
     (j) Holdings, the Borrower or any Restricted Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
     (k) one or more judgments for the payment of money (to the extent not paid
or covered by insurance provided by a carrier that has acknowledged its
obligation to pay such claim in

-88-



--------------------------------------------------------------------------------



 



writing and that has a credit rating of at least “A” by A.M. Best Company, Inc.)
in an aggregate amount in excess of $20,000,000 shall be rendered against
Holdings, the Borrower, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of Holdings, the
Borrower or any Restricted Subsidiary to enforce any such judgment;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and the
Restricted Subsidiaries in an aggregate amount exceeding $20,000,000 for all
periods;
     (m) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) as a result of the Administrative Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other instruments delivered to it under the Collateral Agreement;
     (n) any Loan Document shall for any reason be asserted by any Loan Party
not to be a legal, valid and binding obligation of any party thereto;
     (o) the Guarantees of the Obligations by Holdings and the Subsidiary Loan
Parties pursuant to the Collateral Agreement shall cease to be in full force and
effect (other than in accordance with the terms of the Loan Documents) or shall
be asserted by Holdings, the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;
     (p) the Senior Subordinated Notes or any Guarantees thereof shall cease,
for any reason, to be validly subordinated to the Obligations or the obligations
of Holdings and the Subsidiary Loan Parties in respect of their Guarantees under
the Collateral Agreement, as applicable, as provided in the Senior Subordinated
Notes Documents, or any Loan Party or the holders of at least 25% in aggregate
principal amount of the Senior Subordinated Notes shall so assert; or
     (q) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in Section 7.01(h) or (i)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders (or in the case of a breach of the Financial Performance
Covenant that does not result in an Event of Default with respect to the Term
Loans at the request of the Required Revolving Lenders acting solely with
respect to the Revolving Loans and Revolving Commitments) shall, by notice to
the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in Section 7.01(h) or (i), the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower ac-

-89-



--------------------------------------------------------------------------------



 



crued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
          SECTION 7.02. Borrower’s Right to Cure.
          (a) Notwithstanding anything to the contrary contained in
Section 7.01, in the event that the Borrower fails to comply with the
requirement of the Financial Performance Covenant, until the expiration of the
tenth day subsequent to the date on which financial statements with respect to
the fiscal period for which the Financial Performance Covenant is being measured
are required to be delivered pursuant to Section 5.01, Holdings shall have the
right to issue Qualified Equity Interests (the “Cure Right”), and upon the
receipt by the Borrower of cash (such amount of cash being referred to as the
“Cure Amount”) pursuant to the exercise by Holdings of such Cure Right, the
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustments:
     (i) Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of a Default or Event of Default under the Financial
Performance Covenant with respect to any period of four consecutive fiscal
quarters that includes the fiscal quarter for which the Cure Right was exercised
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and
     (ii) if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Performance
Covenant (including for purposes of Section 4.02), the Borrower shall be deemed
to have satisfied the requirements of the Financial Performance Covenant as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach or
default of the Financial Performance Covenant that had occurred shall be deemed
cured for the purposes of this Agreement.
          (b) Notwithstanding anything herein to the contrary, (a) in each four
fiscal quarter period there shall be a period of at least two fiscal quarters in
which no Cure Right is made, (b) all Cure Amounts shall be disregarded for
purposes of determining any items in this Agreement (including basket sizes)
dependent upon equity contributions or offerings and (c) the Cure Amount shall
be no greater than the amount required to cause Borrower to be in compliance
with the Financial Performance Covenant.
          SECTION 7.03. Exclusion of Immaterial Subsidiaries. Solely for the
purposes of determining whether a Default has occurred under Section 7.01(h) or
(i), any reference in any such clause to any Restricted Subsidiary shall be
deemed not to include any Restricted Subsidiary affected by any event or
circumstance referred to in any such clause that did not, as of the last day of
the fiscal quarter of the Borrower most recently ended, have assets with a value
in excess of 5% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries or 5% of the total revenues of the Borrower and the
Restricted Subsidiaries as of such date; provided that if it is necessary to
exclude more than one Restricted Subsidiary from Section 7.01(h) or (i) pursuant
to this Section 7.03 in order to avoid an Event of Default thereunder, all
excluded Restricted Subsidiaries shall be considered to be a single consolidated
Restricted Subsidiary for purposes of determining whether the condition
specified above is satisfied.
ARTICLE VIII
The Agents
          SECTION 8.01. The Agents. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such

-90-



--------------------------------------------------------------------------------



 



actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. For purposes of this
Article VIII, all references to the Administrative Agent shall be deemed to be
references to both the Administrative Agent and the Collateral Agent.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 2.05(j) and
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 2.05(j) or Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by Holdings, the Borrower or
a Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more subagents appointed
by the Administrative Agent. The Administrative Agent and any such subagent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of each
Administrative Agent and any such sub-

-91-



--------------------------------------------------------------------------------



 



agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
          Each of the Lenders, the Issuing Bank and the Loan Parties agree, that
the Administrative Agent may subject to Section 9.01(b), but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders and the Issuing Bank by posting such Approved Electronic Communications
on IntraLinks™ or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”) and each of the Loan Parties agrees to make the Approved
Electronic Communications available to the Administrative Agent in an acceptable
soft copy or electronic format.
          Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders
and the Issuing Bank and the Loan Parties acknowledge and agree that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Lenders,
the Loan Parties and the Issuing Bank hereby approve distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
          The Approved Electronic Communications and the Approved Electronic
Platform are provided “as is” and “as available”. None of the Administrative
Agent or any of its Affiliates or any of their respective officers, directors,
employees, agents, advisors or representatives (the “Agent Affiliates”) warrant
the accuracy, adequacy or completeness of the Approved Electronic Communications
and the Approved Electronic Platform and each expressly disclaims liability for
errors or omissions in the Approved Electronic Communications and the Approved
Electronic Platform. No warranty of any kind, express, implied or statutory
(including, without limitation, any warranty of merchantability, fitness for a
particular purpose, noninfringement of third party rights or freedom from
viruses or other code defects) is made by the Agent Affiliates in connection
with the Approved Electronic Communications or the Approved Electronic Platform.
          Each of the Lenders, the Issuing Bank, and the Loan Parties agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Approved Electronic Communications on
the Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
          The Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Bor-

-92-



--------------------------------------------------------------------------------



 



rower to a successor Administrative Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its subagents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder. The Lenders identified in this Agreement as the Syndication Agent
and the Documentation Agents shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders. Without limiting the foregoing, neither the
Syndication Agent nor the Documentation Agents shall have or be deemed to have a
fiduciary relationship with any Lender.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
     (i) if to the Borrower, to United Surgical Partners International, Inc.,
15305 Dallas Parkway, Suite 1600-LB 28, Addison, Texas 75001, Attention: General
Counsel (Telecopy No. (972) 767-0604) and Treasurer (Telecopy No.
(972) 267-0084);
     (ii) if to the Administrative Agent, the Collateral Agent, the Issuing Bank
or the Swingline Lender, to:
Citibank, N.A.
Citigroup Global Loans
2 Penns Way, Suite 100
New Castle, DE 19720
Attention: Kwase Bame
Telecopy: (212) 994-0961
Telephone: (302) 894-6073
with a copy to:
Global Portfolio Management
Citigroup Global Markets Inc.
390 Greenwich St., 1st floor
New York, NY 10013
Attention: Blake Gronich

-93-



--------------------------------------------------------------------------------



 



Telecopy: (866) 492-5915
Telephone: (212) 723-9402; and
     (iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II or of
a Default if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication and provided that the Administrative Agent
shall in any event also receive hard copies of the notices described in this
proviso and, to the extent requested, any other documents delivered
electronically under this Agreement. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. All such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of any required notification that such notice or
communication is available and identifying the website address therefor.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the Administrative Agent
(and, in the case of the Administrative Agent, by written notice to the
Borrower). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given as follows: notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier (with a send successful notice) shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient).
          SECTION 9.02. Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank,
the Collateral Agent, the Swingline Lender or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank, the Collateral Agent, the Swingline Lender and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by Section 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of

-94-



--------------------------------------------------------------------------------



 



whether the Administrative Agent, any Lender, the Collateral Agent, the
Swingline Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
          (b) Except as provided in Section 2.20 with respect to an Incremental
Facility Amendment (or to give effect to any restatement of this Agreement, the
substantive terms of which are otherwise permitted hereby), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto (and, if party thereto,
the Collateral Agent), in each case with the consent of the Required Lenders;
provided that no such agreement shall
     (i) increase the Commitment of any Lender without the written consent of
such Lender,
     (ii) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,
     (iii) postpone the maturity of any Loan, or any scheduled date of payment
of the principal amount of any Term Loan under Section 2.10, the required date
of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby,
     (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender,
     (v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as applicable),
     (vi) release Holdings or any Subsidiary Loan Party from its Guarantee under
the Collateral Agreement (except as provided in Section 7.13 or in the
Collateral Agreement) or limit its liability in respect of such Guarantee,
without the written consent of each Lender,
     (vii) release all or substantially all the Collateral from the Liens of the
Security Documents (except as provided in Section 7.13 or in the Collateral
Agreement), without the written consent of each Lender,
     (viii) change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class, or

-95-



--------------------------------------------------------------------------------



 



     (ix) modify the definition of “Interest Period” to allow periods of more
than six months without regard to the agreement of all participating Lenders,
without the written consent of each Lender.
provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as applicable, (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Revolving Lenders (but not the Term
Lenders), the Tranche B Lenders (but not the Revolving Lenders or the Delayed
Draw Lenders), the Delayed Draw Lenders (but not the Revolving Lenders or the
Tranche B Lenders) or the Term Lenders (but not the Revolving Lenders) may be
effected by an agreement or agreements in writing entered into by Holdings, the
Borrower and requisite percentage in interest of the affected Class(es) of
Lenders that would be required to consent thereto under this Section 9.02(b) if
such Class(es) of Lenders were the only Class(es) of Lenders hereunder at the
time and (C) that notwithstanding anything to the contrary any amendment, waiver
or modification of Section 6.12 (or terms or definitions that as amended, waived
or modified only affect Section 6.12) shall only require the consent of the
Required Revolving Lenders and shall not require the consent of any other
Person. In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
if the consent of the Required Lenders (and, to the extent any Proposed Change
requires the consent of Lenders holding Loans of any Class pursuant to
Section 9.02(b)(viii), the consent of not less than a majority in interest of
the outstanding Loans and unused Commitments of such Class) to such Proposed
Change is obtained, but the consent to such Proposed Change of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section 9.02(b) being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as the
Administrative Agent is not a Non-Consenting Lender, at the Borrower’s request,
any assignee that is acceptable to the Administrative Agent shall have the
right, with the Administrative Agent’s consent, to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Borrower’s request, sell and assign to such assignee, at no expense to such
Non-Consenting Lender, all the Commitments, Term Loans and Revolving Exposure of
such Non-Consenting Lender for an amount equal to the principal balance of all
Term Loans and Revolving Loans (and funded participations in Swingline Loans and
unreimbursed LC Disbursements) held by such Non-Consenting Lender and all
accrued interest and fees with respect thereto through the date of sale
(including amounts under Sections 2.15, 2.16 and 2.17) so long as such principal
balance of all other Non-Consenting Lenders is similarly purchased, such
purchase and sale to be consummated pursuant to an executed Assignment and
Assumption in accordance with Section 9.04(b) (which Assignment and Assumption
need not be signed by such Non-Consenting Lender).
          (c) Notwithstanding the provisions of Section 9.02(b), this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent, Holdings and the Borrower (i) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and fees in respect thereof, and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders. In addition, this Agreement may be amended with the written consent of
the Administrative Agent, Holdings, the Borrower and the Lenders providing the
relevant Replacement Term Loans (as defined below) to permit the refinancing of
all outstanding Tranche B Term Loans or Delayed Draw Term Loans (the “Refinanced
Term Loans”) and, if applicable, related outstanding commitments, with a
replacement term loan tranche hereunder (the “Replacement Term Loans”); provided
that (i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term

-96-



--------------------------------------------------------------------------------



 



Loans, (ii) the Applicable Rate for such Replacement Term Loans shall not be
higher than the Applicable Rate for such Refinanced Term Loans, (iii) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing (except to the extent of nominal amortization
for periods where amortization has been eliminated as a result of prepayment of
the Refinanced Term Loans) and (iv) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Refinanced Term Loans in effect immediately prior to such refinancing.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Agents and their respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Agents, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section 9.03, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent, each Agent,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), and hold each
Indemnitee harmless, from and against any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on, at, under or emanating from any Mortgaged Property or
any other property currently or formerly owned or operated by the Borrower or
any of its Subsidiaries, or any actual or alleged Environmental Liability
related in any way to the Borrower or any of its Subsidiaries or their
respective properties or operations, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or such litigation, claim, investigation or
proceeding is brought by a third party or by the Borrower or its Affiliates,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are finally judicially determined by a non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of, or breach of the Loan Documents by, such Indemnitee.

-97-



--------------------------------------------------------------------------------



 



          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, each Agent, the Issuing Bank or
the Swingline Lender under Sections 9.03(a) or (b), each Lender severally agrees
to pay to the Administrative Agent, such Agent, the Issuing Bank or the
Swingline Lender, as applicable, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or asserted against the Administrative Agent, the Issuing Bank
or the Swingline Lender in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at the time.
          (d) To the extent permitted by applicable law, neither Holdings nor
the Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
          (e) All amounts due under this Section 9.03 shall be payable not later
than three days after written demand therefor.
          SECTION 9.04. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, express or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
Section 9.04(c)) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
          (b)
     (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
     (1) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 7.01(a), (b),
(h), (i) or (j) has occurred and is continuing, any other assignee;
     (2) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

-98-



--------------------------------------------------------------------------------



 



     (3) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
     (ii) Assignments shall be subject to the following conditions:
     (1) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consents; provided that no such consent of the Borrower shall be
required (x) for an assignment by a Lender to an Approved Fund of a Lender or
(y) if an Event of Default has occurred and is continuing, and that
contemporaneous assignments to Approved Funds related to the same Lender shall
be aggregated when calculating such minimum assignment amounts;
     (2) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (4) the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     For purposes of this Section 9.04(b):
     “Approved Fund” means (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
     “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(iv), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).

-99-



--------------------------------------------------------------------------------



 



          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and, with
respect to itself, any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 9.04(b)
and any written consent to such assignment required by Section 9.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c)
          (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it),
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement, provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal and interest amounts of
each Participant’s interest in the Loans held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such Loan or other obligation
hereunder for all purposes of this Agreement notwithstanding any notice to the
contrary. Subject to Section 9.04(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.04(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
except to the extent that the entitlement to any greater payment results from
any change in Requirement of Law after the participant becomes a Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would

-100-



--------------------------------------------------------------------------------



 



be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) as though it were a Lender.
          (iii) Any Lender may at any time pledge, assign or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge, assignment or grant to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge, assignment or grant of a security interest, provided that no
such pledge, assignment or grant of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledge or assignee
for such Lender as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall have independent significance
and be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or

-101-



--------------------------------------------------------------------------------



 



demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The applicable Lender shall notify the
Borrower and the Administrative Agent of such setoff or application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff or application under this Section 9.08. The rights
of each Lender under this Section 9.08 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against Holdings, the Borrower or their respective
properties in the courts of any jurisdiction.
          (c) Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in Section 9.09(b). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT

-102-



--------------------------------------------------------------------------------



 



BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
9.10.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, trustees, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 9.12, to (i) any assignee or pledgee of or Participant in, or any
prospective assignee or pledgee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source
other than Holdings or the Borrower or any of their subsidiaries, provided that
such source is not actually known by such disclosing party to be bound by an
agreement containing provisions substantially the same as those contained in
this Section 9.12. For the purposes of this Section 9.12, the term “Information”
means all information received from Holdings or the Borrower relating to
Holdings or the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Holdings or the Borrower, provided
that, in the case of information received from Holdings, the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.13 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

-103-



--------------------------------------------------------------------------------



 



          SECTION 9.14. USA Patriot Act. Each Lender, each Agent and the Issuing
Bank hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Person to identify the
Borrower in accordance with the USA Patriot Act.
          SECTION 9.15. Release of Collateral. Upon any sale or other transfer
by any Loan Party of any Collateral that is permitted under this Agreement, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.02 of this
Agreement, the Mortgage or other security interest in such Collateral shall be
automatically released and the Collateral Agent is authorized to, and shall,
take any action to effect the foregoing, including, without limitation,
executing and delivering to the Borrower, in recordable form, discharges and
releases of such Mortgage or other security interest.

-104-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
as the Borrower
      By:   /s/ William H. Wilcox         Name:   William H. Wilcox      
Title:   President       USPI HOLDINGS, INC.
      By:   /s/ William H. Wilcox       Name:   William H. Wilcox       Title:  
President       CITIBANK, N.A.,
as a Lender and as Administrative Agent and Collateral Agent
      By:   /s/ John Peruzzi       Name:   John Peruzzi       Title:   Vice
President       LEHMAN COMMERCIAL PAPER INC.,
as a Lender
      By:   /s/ Laurie Perper       Name:   Laurie Perper       Title:   Senior
Vice President    

 



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS INC.,
as Syndication Agent, Joint Lead Arranger and Joint Bookrunner
      By:   /s/ Laurie Perper       Name:   Laurie Perper       Title:   Senior
Vice President       BEAR STEARNS CORPORATE LENDING INC.,
as a Lender and as Co-Documentation Agent
      By:   /s/ Victor Bulzacchelli       Name:   Victor Bulzacchelli      
Title:   Authorized Agent       SUNTRUST BANK,
as a Lender and as Co-Documentation Agent
      By:   /s/ Helen C. Hartz       Name:   Helen C. Hartz       Title:   Vice
President       UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director    

 



--------------------------------------------------------------------------------



 



                  By:   /s/ David B. Julie       Name:   David B. Julie      
Title:   Associate Director       UBS SECURITIES LLC,
as Co-Documentation Agent
      By:   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director             By:   /s/ David B. Julie         Name:   David B.
Julie       Title:   Associate Director       CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger and Joint Bookrunner
      By:   /s/ John Peruzzi       Name:   John Peruzzi       Title:   Managing
Director       BEAR, STEARNS & CO. INC.,
as Joint Lead Arranger and Joint Bookrunner
      By:   /s/ Victor Bulzacchelli       Name:   Victor Bulzacchelli      
Title:   Authorized Agent    

 



--------------------------------------------------------------------------------



 



            UBS SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner
      By:   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director             By:   /s/ David B. Julie         Name:   David B.
Julie       Title:   Associate Director       AMEGY BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Daniel L. Cox, Jr.       Name:   Daniel L. Cox, Jr.      
Title:   Vice President       SOVEREIGN BANK,
as a Lender
      By:   /s/ Sarah J. Healy       Name:   Sarah J. Healy       Title:  
Senior Vice President       WELLS FARGO FOOTHILL, INC.,
as a Lender
      By:   /s/ Richard Kritsch       Name:   Richard Kritsch       Title:  
Senior Vice President    





--------------------------------------------------------------------------------



 



SCHEDULES
Schedule 1.01(a) — Existing Letters of Credit
Schedule 1.01(b) — St. Louis Investments
Schedule 1.01(c) — Specified Subsidiaries
Schedule 2.01 — Commitments
Schedule 3.03 — Governmental Approvals; No Conflicts
Schedule 3.05 — Real Property
Schedule 3.06 — Litigation
Schedule 3.12 — Subsidiaries
Schedule 3.13 — Insurance
Schedule 4.01 — Local Counsel Jurisdictions
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.09 — Existing Transactions with Affiliates
Schedule 6.10 — Existing Restrictions

 



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
Existing Letters of Credit
The following Letters of Credit have been issued by SunTrust Bank:

                      Issuance Date   Applicant   Beneficiary   AMOUNT    
Actual Expiry 12/16/2002  
USP Domestic Holdings, Inc.
  Arden Westwood LLC     90,000     12/28/2007 11/14/2003  
USP Domestic Holdings, Inc.
  JACO-Sarasota, LLC     517,140     12/17/2007 2/15/2007  
North Shore Same Day Surgery, L.L.C.
  3725 Touhy LLC     1,052,100     3/31/2008 6/8/2006  
United Surgical Partners International, Inc.
  Blex Exchange IV LP     1,000,000     12/31/2007

 



--------------------------------------------------------------------------------



 



Schedule 1.01(b)
St. Louis Investments

1.   Advanced Ambulatory Surgical Care, L.P.
dba Advanced Surgical Care   2.   Chesterfield Ambulatory Surgery Center, L.P.
dba Chesterfield Surgery Center   3.   Manchester Ambulatory Surgery Center,
L.P.
dba Manchester Surgery Center   4.   Mason Ridge Ambulatory Surgery Center, L.P.
dba Mason Ridge Surgery Center   5.   Mid Rivers Ambulatory Surgery Center, L.P.
dba Mid Rivers Surgery Center   6.   Olive Ambulatory Surgery Center, L.P.
dba Olive Surgery Center   7.   Riverside Ambulatory Surgery Center, L.P.
dba Riverside Surgery Center   8.   Sunset Hills Ambulatory Surgery Center, L.P.
dba Sunset Hills Surgery Center   9.   Surgery Center of Columbia, L.P.
dba Surgery Center of Columbia   10.   The Ambulatory Surgical Center of St.
Louis, L.P.
dba The Surgical Center of St. Louis   11.   Webster Ambulatory Surgery Center,
L.P.
dba Webster Surgery Center

 



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
Specified Subsidiaries

1.   CHW/SCD/USP Tracy Surgery Centers, L.L.C.   2.   CHW/USP Bakersfield GP,
L.L.C.   3.   CHW/USP Bakersfield Surgery Centers, L.L.C.   4.   CHW/USP Fontana
Surgery Centers, LLC   5.   Corpus Christi Holdings, LLC   6.   Surgicoe of
Texas, Inc.   7.   Shoreline Real Estate Partnership, LLP   8.   USP Fontana,
Inc.

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments

                              Tranche B     Revolving     Delayed Draw   Lender
  Commitment     Commitment     Commitment  
Citibank, N.A.
  $ 430,000,000     $ 15,000,000     $ 100,000,000  
Lehman Commercial Paper Inc.
            15,000,000          
SunTrust Bank
            15,000,000          
Bear Stearns Corporate Lending Inc.
            12,500,000          
UBS Loan Finance LLC
            12,500,000          
Amegy Bank National Association
            10,000,000          
Wells Fargo Foothill, Inc.
            10,000,000          
Sovereign Bank
            10,000,000          
 
                 
Total:
  $ 430,000,000     $ 100,000,000     $ 100,000,000  
 
                 

 



--------------------------------------------------------------------------------



 



Schedule 3.03
Governmental Approvals; No Conflicts

1.   The following employment agreements between the Company and the person
listed below contain provisions regarding acceleration of equity awards upon a
change of control:

  a.   Donald E. Steen     b.   William H. Wilcox     c.   Brett P. Brodnax    
d.   Niels P. Vernegaard     e.   Mark A. Kopser     f.   John J. Wellik     g.
  Jonathan R. Bond     h.   Mark C. Garvin     i.   James Jackson     j.  
Monica Cintado     k.   Andy Johnston     l.   Jason B. Cagle     m.   Patrick
A. Murphy     n.   Jot Hollenbeck     o.   Luke Johnson     p.   David Zarin,
M.D.     q.   Jeff Sapp

2.   The terms of the United Surgical Partners International, Inc. 2001
Equity-Based Compensation Plan and the United Surgical Partners International,
Inc. 1998 Stock Option and Restricted Stock Award Plan, and the award agreements
entered into in connection therewith, and the United Surgical Partners
International, Inc. Employee Stock Purchase Plan contain provisions regarding
the acceleration of equity awards upon a change of control.   3.   The terms of
the United Surgical Partners International, Inc. Deferred Compensation Plan,
dated to be effective January 1, 2005, provides that upon a change in control of
the Company, each participant shall become fully vested in his or her account
balance.

 



--------------------------------------------------------------------------------



 



Schedule 3.05
Real Property
Owned Real Properties
None
Leased Real Properties

          Lessee   Address   Lessor/Sublessor OrthoLink Physicians Corporation  
8 Cadillac Drive
Suite 350
Brentwood, TN 37027  
Duke Realty Limited Partnership
       
 
Ortholink Physicians Corporation   103 Powell Court
Suite 200
Brentwood, TN 37027  
Highwoods Properties
       
 
Ortholink Physicians Corporation   1150 Lake Hern Dr.
Suite 650
Atlanta, GA 30342  
Pavilion Partners, L.P.
       
 
Surgis, Inc.   37 North Orange Ave.
Suite 500
Orlando, FL 32801  
Execu-Suites, Inc.
       
 
Surgis, Inc.   3307 W. Davis
Suite A
Conroe, TX 77301  
Beckendorf Investments
       
 
Surgis, Inc.   31244 Palos Verdes Dr. West
Suite 241
Rancho Palos Verdes, CA 90275  
Hunter Ent. as sublessor
       
 
United Surgical Partners International, Inc.   3050 Post Oak Boulevard
Suite 620
Houston, TX 77056  
DRA CRT Post Oak, L.P.
       
 
United Surgical Partners International, Inc.   241 Monmouth Road
Suite 106
West Long Branch, NJ 07764  
Meridian Health Realty Corporation as sublessor
       
 
USP Houston, Inc.   3534 Vista Boulevard
Pasadena, TX 77504  
KKT Realty II, LP
       
 
USP Sunset Hills, Inc.   10733 Sunset Office Dr.
Suite 220
Sunset Hills, MO 63124  
Lutheran Church Extension Fund — Missouri Synod
       
 
USP Texas, L.P.   15305 Dallas Parkway
Suite 1600
Addison, TX 75001  
Colonnade Realty Holding Limited Partnership (for 13th and 15th floors and lower
level IT space)
       
HQ Global Workplaces, Inc. as sublessor (USP Texas, L.P. subleases 16th floor)

 



--------------------------------------------------------------------------------



 



          Lessee   Address   Lessor/Sublessor USP Texas, L.P.   790 East
Colorado Boulevard
Suite 705
Pasadena, CA 91101  
CA-790 East Colorado L.P.

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Litigation
On January 8, 2007, John McMullen filed a class action petition in the 134th
District Court of Dallas County, Texas against the Borrower, the Sponsor and the
directors of the Borrower.
On January 9, 2007, Levy Instruments filed a derivative petition, in the 101st
District Court of Dallas County, Texas on behalf of the Borrower, substantively,
against the Sponsor, the directors of the Borrower and nominally against the
Borrower.

 



--------------------------------------------------------------------------------



 



Schedule 3.12

              Percentage of Ownership or Beneficial Borrower   Interest held by
Holdings
United Surgical Partners International, Inc.
    100 %

              Percentage of Ownership or Beneficial Subsidiary Guarantors  
Interest held by Holdings
Georgia Musculoskeletal Network, Inc.
    100.00 %
Health Horizons of Kansas City, Inc.
    100.00 %
Health Horizons of Murfreesboro, Inc.
    100.00 %
Health Horizons of Nashville, Inc.
    100.00 %
Medcenter Management Services, Inc.
    100.00 %
Ortho Excel, Inc.
    100.00 %
OrthoLink ASC Corporation
    100.00 %
OrthoLink Physicians Corporation
    100.00 %
OrthoLink Radiology Services Corporation
    100.00 %
OrthoLink/Georgia ASC, Inc.
    100.00 %
OrthoLink/New Mexico ASC, Inc.
    100.00 %
OrthoLink/TN ASC, Inc.
    100.00 %
Physicians Data Professionals, Inc.
    100.00 %
Specialty Surgicenters, Inc.
    100.00 %
SSI Holdings, Inc.
    100.00 %
Surginet of Northwest Houston, Inc.
    100.00 %
Surginet of Rivergate, Inc.
    100.00 %
Surginet, Inc.
    100.00 %
Surgis Management Services, Inc.
    100.00 %
Surgis of Chico, Inc.
    100.00 %
Surgis of Pearland, Inc.
    100.00 %
Surgis of Phoenix, Inc.
    100.00 %
Surgis of Redding, Inc.
    100.00 %
Surgis of Sand Lake, Inc.
    100.00 %
Surgis of Sonoma, Inc.
    100.00 %
Surgis of Victoria, Inc.
    100.00 %
Surgis of Willowbrook, Inc.
    100.00 %
Surgis, Inc.
    100.00 %
United Surgical of Atlanta, Inc.
    100.00 %
United Surgical Partners Holdings, Inc.
    100.00 %
USP Alexandria, Inc.
    100.00 %
USP Assurance Company
    100.00 %
USP Austin, Inc.
    100.00 %
USP Austintown, Inc.
    100.00 %
USP Baltimore, Inc.
    100.00 %
USP Baton Rouge, Inc.
    100.00 %
USP Bridgeton, Inc.
    100.00 %
USP Cedar Park, Inc
    100.00 %
USP Central New Jersey, Inc.
    100.00 %
USP Chesterfield, Inc.
    100.00 %
USP Chicago, Inc.
    100.00 %
USP Cleveland, Inc.
    100.00 %

 



--------------------------------------------------------------------------------



 



              Percentage of Ownership or Beneficial Subsidiary Guarantors  
Interest held by Holdings
USP Coast, Inc.
    100.00 %
USP Columbia, Inc.
    100.00 %
USP Corpus Christi, Inc.
    100.00 %
USP Cottonwood, Inc.
    100.00 %
USP Creve Coeur, Inc.
    100.00 %
USP Decatur, Inc.
    100.00 %
USP Des Peres, Inc.
    100.00 %
USP Destin, Inc.
    100.00 %
USP Domestic Holdings, Inc.
    100.00 %
USP Florissant, Inc.
    100.00 %
USP Fredericksburg, Inc.
    100.00 %
USP Glendale, Inc.
    100.00 %
USP Harbour View, Inc.
    100.00 %
USP Houston, Inc.
    100.00 %
USP Indiana, Inc.
    100.00 %
USP International Holdings, Inc.
    100.00 %
USP Kansas City, Inc.
    100.00 %
USP Las Cruces, Inc.
    100.00 %
USP Long Island, Inc.
    100.00 %
USP Lyndhurst, Inc.
    100.00 %
USP Mason Ridge, Inc.
    100.00 %
USP Michigan, Inc.
    100.00 %
USP Midwest, Inc.
    100.00 %
USP Mission Hills, Inc.
    100.00 %
USP Nevada, Inc.
    100.00 %
USP New Jersey, Inc.
    100.00 %
USP Newport News, Inc.
    100.00 %
USP North Kansas City, Inc.
    100.00 %
USP North Texas, Inc.
    100.00 %
USP Oklahoma, Inc.
    100.00 %
USP Olive, Inc.
    100.00 %
USP Oxnard, Inc.
    100.00 %
USP Phoenix, Inc.
    100.00 %
USP Reading, Inc.
    100.00 %
USP Richmond II, Inc.
    100.00 %
USP Richmond, Inc.
    100.00 %
USP Sacramento, Inc.
    100.00 %
USP San Antonio, Inc.
    100.00 %
USP San Gabriel, Inc.
    100.00 %
USP Sarasota, Inc.
    100.00 %
USP Securities Corporation
    100.00 %
USP St. Peters, Inc.
    100.00 %
USP Sunset Hills, Inc.
    100.00 %
USP Tennessee, Inc.
    100.00 %
USP Torrance, Inc.
    100.00 %
USP Virginia Beach, Inc.
    100.00 %
USP Webster Groves, Inc.
    100.00 %
USP West Covina, Inc.
    100.00 %
USP Westwood, Inc.
    100.00 %
USP Winter Park, Inc.
    100.00 %
USPI San Diego, Inc.
    100.00 %

 



--------------------------------------------------------------------------------



 



              Percentage of Ownership or Beneficial Subsidiary Guarantors  
Interest held by Holdings
ISS-Orlando, LLC
    100.00 %
North MacArthur Surgery Center, LLC
    100.00 %
Pasadena Holdings, LLC
    100.00 %
Same Day Management, L.L.C.
    100.00 %
Same Day Surgery, L.L.C.
    100.00 %
Surgery Centers Holding Company, L.L.C.
    100.00 %
Surgery Centers of America II, L.L.C.
    100.00 %
USP Nevada Holdings, LLC
    100.00 %
USP Texas Air, LLC
    100.00 %
WHASA, L.C.
    100.00 %
USP Texas, L.P.
    100.00 %

              Percentage of Ownership or Beneficial Other Subsidiaries  
Interest held by Holdings
American Endoscopy Services, Inc.
    100.00 %
CHW/SCD/USP Tracy Surgery Centers, L.L.C.
    100.00 %
CHW/USP Bakersfield GP, L.L.C.
    100.00 %
CHW/USP Bakersfield Surgery Centers, L.L.C.
    100.00 %
CHW/USP Fontana Surgery Centers, LLC
    100.00 %
Corpus Christi Holdings, LLC
    100.00 %
Surgicoe of Texas, Inc.
    100.00 %
Shoreline Real Estate Partnership, LLP
    100.00 %
USP Fontana, Inc.
    100.00 %
USP Torrance, Inc.
    100.00 %
25 East Same Day Surgery, L.L.C.
    45.57 %
Advanced Ambulatory Surgical Care, L.P.
    33.00 %
Alamo Heights Surgicare, L.P.
    57.17 %
Arlington Surgicare Partners, Ltd.
    40.99 %
Austintown Surgery Center, LLC
    68.50 %
Beaumont Surgical Affiliates, Ltd.
    74.58 %
Central Virginia Surgi-Center, L.P.
    78.90 %
Chesterfield Ambulatory Surgery Center, L.P.
    33.00 %
Chico Surgery Center, LP
    60.00 %
CHW/USP Phoenix II, LLC
    51.00 %
Coast Surgery Center, L.P.
    61.30 %
Court Street Surgery Center, L.P.
    60.00 %
Creekwood Surgery Center, L.P.
    62.00 %
Day-Op Center of Long Island, Inc.
    0.00 %
Day-Op Surgery Consulting Company, LLC
    89.90 %
Decatur Surgery Center, L.P.
    64.00 %
Desoto Surgicare Partners, Ltd.
    43.79 %
Doctors Outpatient Surgicenter, Ltd.
    46.33 %
East West Surgery Center, L.P.
    53.00 %
Elmwood Park Same Day Surgery, L.L.C.
    37.70 %
ENH/USP Surgery Centers II, L.L.C.
    50.10 %
Houston Ambulatory Surgical Associates, L.P.
    50.48 %

 



--------------------------------------------------------------------------------



 



              Percentage of Ownership or Beneficial Other Subsidiaries  
Interest held by Holdings
ICNU Rockford, L.L.C.
    60.00 %
INTEGRIS/USP Surgery Centers II, L.L.C.
    50.10 %
Lincolnwood Ambulatory Surgery Center, LLC
    50.10 %
Madison Ambulatory Surgery Center, LLC
    77.00 %
Manchester Ambulatory Surgery Center, L.P.
    33.00 %
Mason Ridge Ambulatory Surgery Center, L.P.
    32.88 %
Memorial Hermann/USP Surgery Centers II, LP
    90.00 %
Metro Surgery Center, L.P.
    74.00 %
Metroplex Surgicare Partners, Ltd.
    43.13 %
Mid Rivers Ambulatory Surgery Center, L.P.
    33.61 %
New Mexico Orthopaedic Surgery Center, L.P.
    51.00 %
NKCH/USP Surgery Centers II, LLC
    51.00 %
North Shore Same Day Surgery, L.L.C.
    44.09 %
Northridge Surgery Center, L.P.
    32.18 %
Northwest Surgery Center, Ltd.
    48.95 %
Olive Ambulatory Surgery Center, L.P.
    31.80 %
Orthopedic and Surgical Specialty Company, LLC
    36.31 %
Pacific Endo-Surgical Center, L.P.
    62.09 %
Park Cities Surgery Center, L.P.
    41.25 %
Pearland Ambulatory Surgery Center, Ltd.
    91.00 %
Physicians Pavilion, L.P.
    50.18 %
Radsource, LLC
    60.00 %
Reading Ambulatory Surgery Center, L.P.
    57.28 %
Redding Surgery Center, LP
    16.00 %
Resurgens Surgery Center, LLC
    48.00 %
River North Same Day Surgery, L.L.C.
    33.62 %
Riverside Ambulatory Surgery Center, L.P.
    32.51 %
Rockwall Ambulatory Surgery Center, L.L.P.
    48.19 %
Saint Thomas/USP Surgery Centers II, LLC
    51.00 %
San Antonio Endoscopy, L.P.
    53.45 %
San Gabriel Valley Surgical Center, L.P.
    55.00 %
Sand Lake Surgery Center, L.P.
    33.00 %
Shore Outpatient Surgicenter, L.L.C.
    56.25 %
Shoreline Surgery Center, L.L.P.
    50.76 %
Specialists Surgery Center, L.L.C.
    36.49 %
St. Agnes Surgery Center of Ellicott City, L.L.L.P.
    73.50 %
Suburban Endoscopy Services, LLC
    51.00 %
Sunset Hills Ambulatory Surgery Center, L.P.
    32.69 %
Surgery Center of Columbia, L.P.
    30.10 %
Tamarac Surgery Center LLC
    60.81 %
Templeton Surgery Center, LLC
    63.92 %
Teton Outpatient Services, LLC
    49.06 %
Texan Ambulatory Surgery Center, L.P.
    60.00 %
Texas Health Venture Arlington, L.P.
    75.00 %
Texas Health Venture Huguley, L.P.
    75.00 %
Texas Health Venture Park Cities, L.P.
    75.00 %

 



--------------------------------------------------------------------------------



 



              Percentage of Ownership or Beneficial Other Subsidiaries  
Interest held by Holdings
Texas Health Venture Rockwall 2, L.P.
    75.00 %
Texas Health Ventures Group Holdings, LLC
    75.00 %
The Ambulatory Surgery Center of St. Louis, L.P.
    33.00 %
The Center for Ambulatory Surgical Treatment, L.P.
    63.54 %
The Surgery Center, an Ohio limited partnership
    71.00 %
THVG Arlington GP, LLC
    75.00 %
THVG Bedford GP, LLC
    75.00 %
THVG Bedford, L.P.
    75.00 %
THVG DeSoto GP, LLC
    75.00 %
THVG DeSoto, L.P.
    75.00 %
THVG Huguley GP, LLC
    75.00 %
THVG Park Cities GP, LLC
    75.00 %
THVG Rockwall 2 GP, LLC
    75.00 %
THVG/HealthFirst Holdings, L.L.C.
    75.00 %
THVG/HealthFirst, L.L.C.
    75.00 %
TOPS Specialty Hospital, Ltd.
    45.46 %
United Surgery Center — Southeast, Ltd.
    40.95 %
University Surgery Center, Ltd.
    40.00 %
Victoria Ambulatory Surgery Center, LP
    58.55 %
Warner Park Surgery Center, L.P.
    25.95 %
West Houston Ambulatory Surgical Associates, LP
    50.98 %
Willowbrook Ambulatory Surgery Center, L.P.
    67.00 %
KSF Orthopaedic Surgery Center, L.L.P.
    49.09 %
Webster Ambulatory Surgery Center, L.P.
    32.57 %

 



--------------------------------------------------------------------------------



 



Schedule 3.13 — Insurance

                          Coverage   Limits     Deductible / Retention   Policy
Term   Company   Policy Number
Commercial Property — Limits below are on a per occurrence basis
  $ 500,000,000     $10,000   9/30/06-9/30/07   Travelers Property Casualty
Corporation of America   KTJ-CMB-0454C34-6-06
Blanket Buildings, Improvement & Betterments, & Business
  $ 250,000,000     Included in PD deductible            
Personal Property/Contents *
  $ 20,000,000     $10,000            
Business Income
  $ 10,000,000     $10,000            
Accounts Receivables
  $ 50,000,000     $10,000            
EDP Equipment & Media
  $ 20,000,000     2% of damage            
Boiler & Machinery- Equipment Breakdown
  $ 5,000,000     2% of damage            
EQ, Volcanic Eruption, Landslide, and Mine Subsidence except
  $ 2,500,000     5% of damage            
EQ occurring in moderate hazard counties
  $ 20,000,000     $100,000            
EQ occurring in California and high hazard counties
  $ 5,000,000     48 hours            
Flood
                       
Off Premises Power Failure
                       
Valuation : Replacement Cost/Agreed Amount
                       
 
                       
Crime- Employee Dishonesty
  $ 3,000,000     $50,000   9/30/06-9/30/07   Illinois National Insurance
Company   006724477
Money & Securities/Forgery/Computer Fraud
  $ 3,000,000     $50,000            
 
                       
Commercial Gen. Liability- Occurrence Form
  $ 1M/10,000,000     N/A   9/30/06-9/30/07   Lexington Insurance Company  
6791518
Professional Liability- Claims Made- Retro Dates Vary
  $ 1M/10,000,000     N/A   9/30/06-9/30/07   Lexington Insurance Company  
6791518
Employee Benefits Program Adm.- Claims Made
  $ 1M/1,000,000     N/A   9/30/06-9/30/07   Lexington Insurance Company  
6791518
Automobile including Hired & Non Owned Automobile Liability
  $ 1,000,000     N/A   9/30/06-9/30/07   Travelers Property Casualty Co. of
America   TJCAP488D1969
Hired Car Physical Damage
  $ 50,000     $500/$500   9/30/06-9/30/07   Travelers Property Casualty Co. of
America   TJCAP488D1969
Umbrella- GL- Occurrence Form**
  $ 25,000,000     Primary Limits listed above   9/30/06-9/30/07   Lexington
Insurance Company   6791526
Professional-Claims Made- Retro Dates Vary
  Included in above   N/A            
2nd Excess Umbrella
  $ 10,000,000     Primary plus umbrella limits   9/30/06-9/30/07   Steadfast
Insurance Company   HPC913972900
Employment Practices Liability- Claims Made- Retro Dates Vary
  $ 5,000,000     $150,000/$500,000***   9/30/06-9/30/07   Illinois National
Insurance Company   6737953
Private Directors & Officers/General Partnership- Claims Made
  $ 10,000,000     $250,000/$100,000******   4/19/07-4/19/08   National Union
Fire Insurance Company   TBD
Primary Directors & Officers/General Partnership- Claims Made*****
  $ 10,000,000     $500,000/$250,000****   6/8/06-4/19/13   National Union Fire
Insurance Company   006724433
Directors & Officers/General Partnership- 1st Layer- Claims Made*****
  $ 10,000,000     Primary Limits   6/8/06-4/19/13   Allied World Assurance
Company, Inc.   AW6294301
Directors & Officers/General Partnership- 2nd Layer- Claims Made*****
  $ 10,000,000     Primary plus add’l layers   6/8/06-4/19/13   American
Insurance Company   DOXG21661120002
Directors & Officers/General Partnership- 3rd Layer-Claims Made*****
  $ 5,000,000     Primary plus add’l layers   6/8/06-4/19/13   Axis Reinsurance
Company   RCN714143012006
Directors & Officers/General Partnership- 4th Layer- Claims Made*****
  $ 5,000,0000     Primary plus add’l layers   6/8/06-4/19/13   Illinois
National Insurance Company   006724685
Side A Management Liability
  $ 5,000,000     Primary plus add’l layers   6/8/06-4/19/13   XL Specialty
Insurance Co.   ELU09290006
Pollution Liability- Claims Made
  $ 5,000,0000     $100,000   9/30/05-9/30/08   American Int’l Specialty Lines
Ins. Co.   PLC1959055
Fiduciary Liability
  $ 5,000,000     $10,000   9/30/06-9/30/07   Illinois National Insurance
Company   6737962
 
                       
Workers Compensation- Large Deductible Policy
    1M/1M/1M     $250,000 SIR   9/30/06-9/30/07   St. Paul Travelers Insurance
Company   TC2KUB488D2966
Workers Compensation- Retro Policy for Arizona and Oregon
    1M/1M/1M     None   9/30/06-9/30/07   St. Paul Travelers Insurance Company  
TRJUB488D1957

 

*   Named Windstorm deductible is 5% in Florida and other hazardous areas 2%  
**   Self Insured Retention applies when primary limits are exhausted   ***  
$150,000 on all claims except 3rd party at $500,000   ****   $500,000 Securities
Claims Each Loss/$250,000 All Other Claims Each Loss   *****   Public D & O
policies went into run off effective date of private closing- 4/19/07   *******
  $250,000 Securities Claims Each Loss/$100,000 All Other Claims Each Loss

 



--------------------------------------------------------------------------------



 



Schedule 4.01
Local Counsel Jurisdictions

      Jurisdiction   Contact Information       California   Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Attn: Steven R. Rutkovsky
Phone: 212-841-5782       Delaware   Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Attn: Steven R. Rutkovsky
Phone: 212-841-5782       Georgia   Powell Goldstein LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, GA 30309-3488
Attn: David M. Armitage, Esq.
Phone: 404-572-6675       Oklahoma   Gable & Gotwals
1100 ONEOK Plaza
100 West 5th Street
Tulsa, OK 74103-4217
Attn: Jeffrey D. Hassell, Esq.
Phone: 918-595-4823       Tennessee   Trauger & Tuke
The Southern Turf Building
222 Fourth Avenue North
Nashville, TN 37219-2117
Attn: Robert D. Tuke, Esq.
Phone: 615-256-8585       Texas   Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, TX 75201
Attn: Alan Laves
Phone: 214-969-2800

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness

         
NOTES PAYABLE
       
 
       
American Endoscopy Services, Inc,
  $ 1,434,155.84  
Physicians Pavilion, L.P.
    450,424.61  
Northridge Surgery Center, L.P.
    112,564.13  
Decatur Surgery Center, L.P.
    815,546.75  
University Surgery Center, Ltd.
    1,952,581.29  
Tamarac Surgery Center, LLC
    98,637.15  
Desoto Surgicare Partners, Ltd.
    3,874.54  
Desoto Surgicare Partners, Ltd.
    905,820.30  
Metroplex Surgicare Partners, Ltd.
    189,840.61  
Arlington Surgicare Partners, Ltd.
    8,004.48  
Park Cities Surgery Center, L.P.
    8,936.87  
Shore Outpatient Surgicenter, L.L.C.
    447,016.11  
TOPS Specialty Hospital, Ltd.
    78,355.12  
Northwest Surgery Center, Ltd.
    210,139.49  
West Houston Ambulatory Surgical Associates, L.P.
    3,287,696.74  
Beaumont Surgical Affiliates, Ltd.
    338,862.44  
Willowbrook Ambulatory Surgery Center, LP
    2,604,000.00  
Warner Park Surgery Center, L.P.
    18,833.11  
Orthopedic and Surgical Specialty Company, LLC
    4,932,920.15  
Metro Surgery Center, L.P.
    255,343.28  
Doctors Outpatient Surgicenter, Ltd.
    478,706.75  
United Surgery Center — Southeast, Ltd.
    392,936.10  
East West Surgery Center, L.P.
    1,537,668.11  
New Mexico Orthopaedic Surgery Center, L.P.
    39,881.08  
San Gabriel Valley Surgical Center, L.P.
    173,550.63  
Central Virginia Surgi-Center, L.P.
    651,556.68  
The Center for Ambulatory Surgical Treatment, L.P.
    1,004,640.20  

 



--------------------------------------------------------------------------------



 



         
Specialists Surgery Center, L.L.C.
    45,138.54  
Austintown Surgery Center, LLC
    1,176,901.11  
Shoreline Surgery Center, LLP
    85,091.31  
The Surgery Center (LP)
    158,264.07  
Alamo Heights Surgicare, L.P.
    649,613.36  
San Antonio Endoscopy, L.P.
    763,000.13  
Reading Ambulatory Surgery Center, L.P.
    1,170,289.67  
Elmwood Park Same Day Surgery, L.L.C.
    112,771.83  
25 East Same Day Surgery, L.L.C.
    2,549.94  
North Shore Same Day Surgery, L.L.C.
    64,033.21  
Advanced Ambulatory Surgical Care, L.P.
    948,872.18  
Chesterfield Ambulatory Surgery Center, L.P.
    711,479.06  
Mid Rivers Ambulatory Surgery Center, L.P.
    839,398.74  
Olive Ambulatory Surgery Center, L.P.
    723,777.22  
Sunset Hills Ambulatory Surgery Center, L.P.
    791,284.13  
Riverside Ambulatory Surgery Center, L.P.
    1,114,727.33  
Manchester Ambulatory Surgery Center, L.P.
    1,864,012.52  
Mason Ridge Ambulatory Surgery Center, L.P.
    2,279,437.63  
Webster Ambulatory Surgery Center, L.P.
    2,412,321.11  
Court Street Surgery Center, LP
    97,451.38  
Redding Surgery Center, L.P.
    223,856.57  
KSF Orthopaedic Surgery Center, LLP
    461,077  
CAPITAL LEASES
       
USP Texas, L.P.
  $ 46,996.48  
American Endoscopy Services, Inc
    72.55  
Physicians Pavilion, L.P.
    4,446,097.17  
Northridge Surgery Center, L.P.
    134,541.07  
Creekwood Surgery Center, L.P.
    371,629.86  
Decatur Surgery Center, L.P.
    38,967.60  
Tamarac Surgery Center, LLC
    108,857.29  
Day-Op Surgery Consulting Company, LLC
    4,100,000.00  
Desoto Surgicare Partners, Ltd.
    140,504.36  
Arlington Surgicare Partners, Ltd.
    3,725,829.26  

 



--------------------------------------------------------------------------------



 



         
Park Cities Surgery Center, L.P.
    5,611,979.41  
Rockwall Ambulatory Surgery Center, L.P.
    1,495,385.05  
Shore Outpatient Surgicenter, L.L.C.
    86,410.76  
TOPS Specialty Hospital, Ltd.
    568,306.20  
Northwest Surgery Center, Ltd.
    57,316.19  
West Houston Ambulatory Surgical Associates, L.P.
    102,820.35  
Victoria Ambulatory Surgery Center, L.P.
    81,090.80  
Warner Park Surgery Center, L.P.
    537,161.63  
Orthopedic and Surgical Specialty Company, LLC
    11,567,857.93  
Metro Surgery Center, L.P.
    196,754.77  
Doctors Outpatient Surgicenter, Ltd.
    42,390.87  
United Surgery Center — Southeast, Ltd.
    49,106.67  
San Gabriel Valley Surgical Center, L.P.
    20,372.58  
Central Virginia Surgi-Center, L.P.
    499,916.77  
Specialists Surgery Center, L.L.C.
    183,196.19  
Austintown Surgery Center, LLC
    59,944.42  
The Surgery Center (LP)
    87,203.75  
USP Houston, Inc
    1,686,917.26  
Pacific Endo-Surgical Center, L.P.
    402,517.32  
River North Same Day Surgery, L.L.C.
    321,770.08  
Elmwood Park Same Day Surgery, L.L.C.
    66,634.46  
25 East Same Day Surgery, L.L.C.
    412,967.61  
North Shore Same Day Surgery, L.L.C.
    223,344.37  
Advanced Ambulatory Surgical Care, L.P.
    46,978.20  
Chesterfield Ambulatory Surgery Center, L.P.
    15,855.80  
The Ambulatory Surgical Center of St. Louis, LP
    1,497,386.70  
Surgery Center of Columbia, L.P.
    1,586,538.54  
Riverside Ambulatory Surgery Center, L.P.
    226,078.64  
Chico Surgery Center, L.P.
    42,499.65  
Court Street Surgery Center, LP
    102,735.51  
Redding Surgery Center, L.P.
    1,164,835.16  
Templeton Surgery Center, LLC
    2,906,804.13  

 



--------------------------------------------------------------------------------



 



                                      Guaranteed Party     Center Name  
Borrower   Gty Amt   (Lender)   Guarantor
Destin
  Destin Surgery Center Ltd.     301,333     Colonial Bank (Now
First national)   United Surgical Partners International, Inc.
Desert Ridge
  Desert Ridge Outpatient Surgery, LLC     1,700,000     Bank of America  
United Surgical Partners International, Inc.
Manitowoc
  Manitowoc Surgery Center, L.L.C.     494,824     CIT Healthcare, LLC   United
Surgical Partners International, Inc.
St. Mary’s — Richmond
  St. Mary’s Ambulatory Surgery Center, LLC     583,275     Citicorp Leasing,
Inc.   United Surgical Partners International, Inc.
Memorial Hermann
Southwest
  Memorial Hermann Surgery Center Southwest, L.L.P.     1,800,000     Citicorp
Leasing, Inc.   United Surgical Partners International, Inc.
Memorial Hermann — Sugarland
  Memorial Hermann Surgery Center Sugarland, L.L.P.     180,000     CIT
Healthcare, LLC   United Surgical Partners International, Inc.
Irving-Coppell (DFW)
  Irving-Coppell Surgical Hospital, LLP     36,731     HPSC, Inc.   United
Surgical Partners International, Inc.
Las Cruces
  Las Cruces Surgical Center, LLC     878,331     State National Bank   United
Surgical Partners International, Inc.
L.A. — San Gabriel ASC
  San Gabriel Ambulatory Surgery Center, LP     1,011,485     CIT Group   United
Surgical Partners International, Inc.
St. John’s — Oxnard, Ca.
  St. John’s Outpatient Surgery Center, L.P.     1,921,781     Citicorp Vendor
Finance, Inc.   United Surgical Partners International, Inc.
Liberty Surgery Center
  Liberty Ambulatory Surgery Center, LLC     373,711     Commerce Bank   United
Surgical Partners International, Inc.
OCOMS
  Oklahoma Ctr. For Orthopaedic and Multi-Spclty Surgery, LLC     700,000    
MidFirst Bank   USP Oklahoma, Inc.
Baton Rouge
  Greater Baton Rouge Surgical Hospital, LLC     1,266,301     CIT Group  
United Surgical Partners International, Inc.
Richmond ASC Leasing CO.
  Richmond ASC Leasing Company, LLC     1,010,000     Citicorp Vendor Finance,
Inc.   United Surgical Partners International, Inc.
Richmond
  Memorial Ambulatory Surgery, LLC     312,500     Citicorp Vendor Finance, Inc.
  United Surgical Partners International, Inc.
Alexandria RE
  Alexandria Surgery Center Real Estate, L.L.C.     2,810,000     CIT Group  
USP Domestic Holdings, Inc.
Lyndhurst
  Zeeba Surgery Center, LP     837,600     DVI Financial Services Inc.   United
Surgical Partners International, Inc.

 



--------------------------------------------------------------------------------



 



                                      Guaranteed Party     Center Name  
Borrower   Gty Amt   (Lender)   Guarantor
NE Ohio (SURGIS)
  Northeast Ohio Surgery Center, LLC     200,000     Key Bank   Surgery Centers
of America II, LLC
NE Ohio (SURGIS)
  Northeast Ohio Surgery Center, LLC     43,750     Marcap Corporation   Surgery
Centers of America II, LLC
Canfield (SURGIS)
  Surgery Center of Canfield, LLC     331,000     First National   Surgery
Centers of America II, LLC
Canfield (SURGIS)
  Surgery Center of Canfield, LLC     250,000     First National   Surgery
Centers of America II, LLC
Gilbert (SURGIS)
  Surgery Center of Gilbert, LLC     324,000     Marcap   Surgery Centers of
America II, LLC
Gulf Coast (SURGIS)
  New Gulf Coast Surgery Center, LLC     350,000     Union Planters   Surginet,
Inc.
New Horizons (SURGIS)
  New Horizons Surgery Center, LLC     113,213     Fahey WC   Surgery Centers of
America II, LLC
New Horizons (SURGIS)
  New Horizons Surgery Center, LLC     160,185     Fahey WC   Surgery Centers of
America II, LLC
Orlando (SURGIS)
  Orlando Opthamology Surgery Center, LLC     33,116     Wachovia TI   ISS
Orlando, LLC
Tri Cities (SURGIS)
  Surgery Center at Tri-City Orthopaedic Clinic, LLC     33,585     Citicorp LOC
  Surginet, Inc.
Idaho (SURGIS)
  Idaho Surgery Center, LLC     245,831     Citicorp Vendor Finance, Inc.  
Surginet, Inc.
Peoria (SURGIS)
  Surgery Center of Peoria, LLC     951,401     Wells Fargo   Surgery Centers of
America II, LLC
Scottsdale (SURGIS)
  Surgery Center of Scottsdale     209,000     DVI   Surgery Centers of America
II, LLC
Scottsdale (SURGIS)
  Surgery Center of Scottsdale     181,481     Wells Fargo   Surgery Centers of
America II, LLC
Redmond (SURGIS)
  Redmond Surgery Center, LLC     2,130,996     Marcap   Surginet, Inc.
Northside-Cherokee/USP
  Surgicoe Corporation, Surgicoe RE, LLC, The Surgery Center of Georgia, LLC.  
  4,306,476     AMRESCO Commercial Finance, Inc.   United Surgical Partners
International, Inc.
Bagley Holdings, LLC
  Bagley Holdings, LLC     959,846     U.S. Bank National Association   United
Surgical Partners International, Inc.
Bagley Holdings, LLC
  Bagley Holdings, LLC     253,301     Dollar Bank, Federal
Savings Bank   United Surgical Partners International, Inc.

 



--------------------------------------------------------------------------------



 



                                      Guaranteed Party     Center Name  
Borrower   Gty Amt   (Lender)   Guarantor
Bagley Holdings, LLC
  Bagley Holdings, LLC     66,386     U.S. Bank National Association   United
Surgical Partners International, Inc.

Indebtedness outstanding on the Effective Date under the U.K. Facility.

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens

                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                25 East Same Day Surgery, L.L.C.   Illinois SOS   UCC-1   US
Bancorp   Leased equipment   06/17/2004   8810761                              
            25 East Same Day Surgery, L.L.C.   Illinois SOS   UCC-1   Alcon
Laboratories, Inc.   Specific equipment   04/29/2005   9780467                  
                        25 East Same Day Surgery, L.L.C.   Illinois SOS   UCC-1
  American Express Business Finance Corporation   Leased equipment   05/31/2005
  9876723                                                       Key Equipment
Finance Inc.               07/11/2005   8770067                                
              (this is amended name)                                            
          25 East Same Day Surgery, L.L.C.   Illinois SOS   UCC-1   General
Electric Capital Corporation   Specific equipment   05/24/2005   9860746        
                                  25 East Same Day Surgery, L.L.C.   Illinois
SOS   UCC-1   General Electric Capital Corporation   Specific equipment  
08/25/2005   10077443                                           25 East Same Day
Surgery, L.L.C.   Illinois SOS   UCC-1   CT Healthcare LLC   Specific equipment
  09/29/2006   11388930                                           Advanced
Ambulatory Surgical Care, L.P.   Missouri SOS   UCC-1   Citicorp Vendor Finance,
Inc.   All assets   01/31/2006   20060012012F                                  
        Advanced Ambulatory Surgical Care, L.P.   Missouri SOS   UCC-1  
Cardinal Health   All assets   03/15/2006   20060028522J                        
                  Alamo Heights Surgicare, L.P.   Texas SOS   UCC-1   The Frost
National Bank   All equipment and furniture   12/29/2004   04-0092900579        
                                  Alamo Heights Surgicare, L.P.   Texas SOS  
UCC-1   Alcon Laboratories, Inc.   Specific equipment   09/12/2005  
05-0028364967                                           Arlington Surgicare
Partners LTD   Texas SOS   UCC-1   HPSC, Inc.   Specific equipment   08/30/2002
  02-0042583842                                           Arlington Surgicare
Partners, LTD.   Texas SOS   UCC-1   HPSC, Inc.   Specific equipment  
03/18/2003   03-0020930421        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                ARLINGTON SURGICARE PARTNERS, LTD.   Texas SOS   UCC-1   General
Electric Capital Corporation   Specific equipment   11/30/2004   04-0089811425  
                                        ARLINGTON SURGICARE PARTNERS, LTD.  
Texas SOS   UCC-1   De Lage Landen Financial Services, Inc.   Specific equipment
  10/05/2005   05-0031013326                                           ARLINGTON
SURGICARE PARTNERS, LTD.   Texas SOS   UCC-1   General Electric Capital
Corporation   Specific equipment   09/19/2006   06-0031281415                  
                        Austintown Surgery Center, LLC   Ohio SOS   UCC-1  
James Conti   All furniture, fixtures, machinery, equipment, etc.   05/10/2002  
OH00049139404                                           Austintown Surgery
Center, LLC   Ohio SOS   UCC-1   Alcon Laboratories, Inc.   Specific equipment  
09/10/2003   OH00068321000                                           Austintown
Surgery Center, LLC   Ohio SOS   UCC-1   Alcon Laboratories, Inc.   Specific
equipment   08/27/2004   OH00080973744                                          
Austintown Surgery Center, LLC   Ohio SOS   UCC-1   USBancorp   Specific
equipment   12/29/2006   OH00110429748                                          
Austintown Surgery Center, LLC   Ohio SOS   UCC-1   USBancorp   Specific
equipment   01/30/2007   OH00111426612                                          
Beaumont Surgical Affiliates, Ltd.   Texas SOS   UCC-1   U.S. Bank, N.A. as
Custodian or Trustee   Specific equipment   02/14/2003   03-0017431504          
                                Beaumont Surgical Affiliates, Ltd.   Texas SOS  
UCC-1   U.S. Bank, N.A. as Custodian or Trustee   Specific equipment  
02/14/2003   03-0017431726                                           Beaumont
Surgical Affiliates, Ltd.   Texas SOS   UCC-1   U.S. Bank, N.A. as Custodian or
Trustee   Leased equipment   02/14/2003   03-0017431837                        
                  Beaumont Surgical Affiliates, Ltd.   Texas SOS   UCC-1   U.S.
Bank, N.A. as Custodian or Trustee   Leased equipment   02/18/2003  
03-0017643044                                           Beaumont Surgical
Affiliates, Ltd.   Texas SOS   UCC-1   U.S. Bank, N.A. as Custodian or Trustee  
Leased equipment   02/18/2003   03-0017643377                                  
        Beaumont Surgical Affiliates, Ltd.   Texas SOS   UCC-1   U.S. Bank, N.A.
as Custodian or Trustee   Leased equipment   02/18/2003   03-0017643488        
                                  Beaumont Surgical Affiliates, Ltd.   Texas SOS
  UCC-1   U.S. Bank, N.A. as Custodian or Trustee   Specific equipment, leased
equipment   02/18/2003   03-0017643600                                          
Beaumont Surgical Affiliates, Ltd.   Texas SOS   UCC-1   U.S. Bank, N.A. as
Custodian or Trustee   Leased equipment   02/18/2003   03-0017643711        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Beaumont Surgical Affiliates, Ltd.   Texas SOS   UCC-1   U.S.
Bank, N.A. as Custodian or Trustee   Specific equipment   02/18/2003  
03-0017644843                                           Beaumont Surgical
Affiliates, Ltd.   Texas SOS   UCC-1   U.S. Bank, N.A. as Custodian or Trustee  
Specific equipment   02/18/2003   03-0017644954                                
          Beaumont Surgical Affiliates, Ltd.   Texas SOS   UCC-1   Karl Storz
Endoscopy America, Inc   Specific equipment   02/14/2005   05-0004872733        
                                  Beaumont Surgical Affiliates LTD   Texas SOS  
UCC-1   Wachovia Bank   All assets   06/14/2005   05-0018591281                
                          Beaumont Surgical Affiliates, Ltd.   Texas SOS   UCC-1
  Wachovia Bank National Association   Specific equipment   02/15/2006  
06-0005216979                                           Central Virginia
Surgi-Center, L.P.   Virginia State Corporation Commission   UCC-1   General
Electric Capital Corporation   All assets   02/07/2003   0302077162-3          
                                Central Virginia Surgi-Center, L.P.   Virginia
State Corporation Commission   UCC-1   Stryker Capital   Specific equipment  
03/19/2004   0403197304-4                                           Central
Virginia Surgi-Center, L.P.   Virginia State Corporation Commission   UCC-1  
Smith & Nephew Capital   Leased equipment   06/01/2004   0406017508-5          
                                Central Virginia Surgi-Center LP   Virginia
State Corporation Commission   UCC-1   US Bancorp   Leased equipment  
06/18/2004   0406187034-5                                           Central
Virginia Surgi-Center LP   Virginia State Corporation Commission   UCC-1  
Olympus America, Inc.   Specific equipment   07/12/2004   0407127181-6          
                          Adds collateral                   08/06/2004  
0408067070-0                                   Central Virginia Surgi-Center LP
  Virginia State Corporation Commission   UCC-1   Olympus America, Inc.  
Specific equipment   10/05/2004   0410057063-8                                  
        Central Virginia Surgi-Center, L.P.   Virginia State Corporation
Commission   UCC-1   First-Citizens Bank & Trust Company   Specific equipment  
06/22/2006   0606227223-9                                           Central
Virginia Surgi-Center, L.P.   Virginia State Corporation Commission   UCC-1  
Smith & Nephew Capital   Leased equipment   10/04/2006   0610047284-8        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Chesterfield Ambulatory Surgery Center, L.P.   Missouri SOS  
UCC-1   Cardinal Health   All goods, equipment, inventory, accounts and general
intangibles   03/29/2006   20060033913J                                        
  Chico Surgery Center, L.P.   California SOS   UCC-1   General Electric Capital
Corporation   Specific equipment   12/14/2006   06-7095593660                  
                        Coast Surgery Center, L.P.   California SOS   UCC-1  
Smith & Nephew Finance   Specific equipment   12/09/2005   05-7051626123        
                                  Creekwood Surgery Center, L.P.   Missouri SOS
  UCC-1   Sovereign Bank Network Capital Alliance Division   Specific equipment
  10/01/2002   20020108815J                                           Creekwood
Surgery Center, L.P.   Missouri SOS   UCC-1   General Electric Capital
Corporation   Specific equipment   02/24/2006   20060020687B                    
                      Creekwood Surgery Center, L.P.   Missouri SOS   UCC-1  
General Electric Capital Corporation   Specific equipment   11/17/2006  
20060124689K                                   Restates collateral              
  11/21/2006   20060125708B                         Decatur Surgery Center, L.P.
  Delaware SOS   UCC-1   Hitachi Capital America Corp.   Specific equipment  
08/23/2005   52683416                                           Decatur Surgery
Center, L.P.   Delaware SOS   UCC-1   General Electric Capital Corporation  
Specific equipment   01/23/2006   60257915                                      
    Decatur Surgery Center, L.P.   Delaware SOS   UCC-1   Hitachi Capital
America Corp.   Specific equipment   03/10/2006   60839779                      
                    Decatur Surgery Center, L.P.   Delaware SOS   UCC-1  
Hitachi Capital America Corp.   Specific equipment   03/10/2006   60839787      
                                    Desoto Surgicare Partners, Ltd.   Texas SOS
  UCC-1

Assignment

Adds RA9 info

Continuation   Fleet Bank, N.A. as Agent

First Trust National Association

(this is the assignee)   Specific equipment   04/15/1997   072555  

07/01/1997

02/22/2002

02/22/2002  

683747

02-00201420

02-00201435

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Desoto Surgicare Partners, Ltd   Texas SOS   UCC-1

Continuation   First Trust National Associatio as Custodian or Trustee

[sic]   Specific equipment   07/02/1997   154212  

05/24/2002  

02-00312410                                   Desoto Surgicare Partners, Ltd  
Texas SOS   UCC-1

Adds RA9 info

Continuation   First Trust National Association, as Custodian or Trustee  
Specific equipment   08/01/1997   168596  

06/07/2002


06/07/2002  

02-00327666


02-00327668                                   Desoto Surgicare Partners, Ltd and
North Texas Surgery Center   Texas SOS   UCC-1

Adds RA9 info

Continuation   First Trust National Association, as Custodian or Trustee  
Specific equipment   11/01/1997   237416  

07/30/2002


07/30/2002  

02-00387121


02-00387123                                   Desoto Surgicare Partners, Ltd.  
Texas SOS   UCC-1

Adds RA9 info

Continuation   First Trust National Association, as Custodian or Trustee  
Specific equipment   02/17/1998   032382  

08/08/2002


08/20/2002  

02-00398457


02-00412428                                   Desoto Surgicare Partners, Ltd.  
Texas SOS   UCC-1

Adds RA9 info

Continuation   US Bank Trust N.A. as Custodian or Trustee   Specific equipment  
06/23/1998   98-127960  

10/22/2002


12/27/2002  

03-00056575


03-00119937                                   Desoto Surgicare Partners, Ltd  
Texas SOS   UCC-1

Adds RA9 info

Continuation   DVI Financial Services Inc   Specific equipment   06/26/1998  
98-129194  

08/19/2002


01/03/2003  

02-00410269


03-00126634                                   Desoto Surgicare Partners, Ltd.  
Texas SOS   UCC-1

Adds RA9 info

Continuation   US Bank Trust N.A. as Custodian or Trustee   Specific equipment  
07/20/1998   98-147387  

10/22/2002


01/24/2003  

03-00056572


03-00149980

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Desoto Surgicare Partners, Ltd.   Texas SOS   UCC-1   US Bank,
N.A. as Custodian or Trustee   Specific equipment   10/02/2002   03-0003453503  
                                        Desoto Surgicare Partners, Ltd.   Texas
SOS   UCC-1   US Bank, N.A. as Custodian or Trustee   Specific equipment  
10/02/2002   03-0003453614                                           Desoto
Surgicare Partners, Ltd.   Texas SOS   UCC-1   Baxter Healthcare Corporation  
Leased equipment   03/24/2003   03-0021736527                                  
        Desoto Surgicare Partners, Ltd   Texas SOS   UCC-1   General Electric
Capital Corporation   Specific equipment   11/16/2004   04-0088516345          
                                Desoto Surgicare Partners, Ltd.   Texas SOS  
UCC-1   The CIT Group/Equipment Financing, Inc.   Specific equipment  
12/22/2005   05-0039006356                                           Desoto
Surgicare Partners, Ltd.   Texas SOS   UCC-1   FPC Funding II, LLC   Leased
equipment   07/05/2006   06-0022697961                                          
Doctors Outpatient Surgicenter, Ltd   Texas SOS   UCC-1

Continuation   Alcon Laboritories

[sic]   Specific equipment   09/14/2001   02-0003285858  

06/01/2006  

06-00185690                                   Doctors Outpatient Surgicenter,
Ltd.   Texas SOS   UCC-1

Assignment

Continuation

Assignment   Leasing Associates of Barrington, Inc.




Leasing Associates of Barrington, Inc.

(this is the assignee)   Leased equipment   12/27/2001   02-0014005537  

02/19/2002

06/27/2006

10/30/2006  

02-00196852

06-00218140

06-00359379                                   Doctors Outpatient Surgicenter,
LTD.   Texas SOS   UCC-1   MedCash Financial Services, LLC   All accounts
purchased by the secured party   06/06/2002   02-0032622643                    
                      Doctors Outpatient Surgicenter, Ltd.   Texas SOS   UCC-1  
Olympus America, Inc.   Specific equipment   07/25/2002   02-0038442790        
                                  Doctors Outpatient Surgicenter, LTD   Texas
SOS   UCC-1

Assignment   Smith & Nephew Finance DVI Strategic Partner Group, a division of
DVI Financial Services Inc. (this is the assignee)   Leased equipment  
10/11/2002   03-0004547497  

12/27/2002  

03-00123466

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Doctors Outpatient Surgicenter, Ltd.   Texas SOS   UCC-1  
General Electric Capital Corporation   Leased equipment   10/15/2002  
03-0004885129                                           Doctors Outpatient
Surgicenter, Ltd.   Texas SOS   UCC-1   Leasing Associates of Barrington, Inc.  
Leased equipment   10/28/2002   03-0006294337                                  
        Doctors Outpatient Surgicenter, Ltd.   Texas SOS   UCC-1   Alcon
Laboratories   Specific equipment   08/10/2004   04-0077929149                  
                        Doctors Outpatient Surgicenter, Ltd.   Texas SOS   UCC-1
  Citicorp Vendor Finance, Inc.   Specific equipment   02/21/2006  
06-0005807783                                           East West Surgery
Center, L.P.   Georgia, Cobb County   UCC-1   OrthoLink Physicians Corporation  
All assets   08/05/2002   033200208567                                          
East West Surgery Center, L.P.   Georgia, Cobb County   UCC-1   OrthoLink
Physicians Corporation   All assets   08/05/2002   033200208568                
                          East West Surgery Center, L.P.   Georgia, Cobb County
  UCC-1   Fleet Capital Leasing Healthcare Finance, a division of Fleet Business
Credit, LLC   Leased equipment   07/16/2003   033200306834                      
                    East West Surgery Center, L.P.   Georgia, Cobb County  
UCC-1   SunTrust Bank   All assets   04/18/2006   0332006-02788                
                          East West Surgery Center, L.P.   Georgia, Cobb County
  UCC-1   SunTrust Bank   All assets   04/19/2006   0332006-02818              
                            Elmwood Park Same Day Surgery, L.L.C.   Illinois SOS
  UCC-1

Continuation   BankOne, N.A successor to American National Bank and Trust
Company of Chicago   All assets   02/18/1999   3991109  

08/27/2003  

7479697                                   Elmwood Park Same Day Surgery, L.L.C.
  Illinois SOS   UCC-1   General Electric Capital Corporation   Specific
equipment   08/08/2005   10077427                                          
Elmwood Park Same Day Surgery, L.L.C.   Illinois SOS   UCC-1   Smith & Nephew
Capital   Leased equipment   01/13/2006   10556503                              
            Elmwood Park Same Day Surgery, L.L.C.   Illinois SOS   UCC-1   Alcon
Laboratories, Inc.   Specific equipment   07/13/2006   11147453                
                          Elmwood Park Same Day Surgery, L.L.C.   Illinois SOS  
UCC-1   Smith & Nephew Capital   Leased equipment   12/18/2005   11632157      
 

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Mason Ridge Surgery Center, L.P.   Missouri SOS   UCC-1

Amends debtor name   Midwest BankCentre   All inventory, chattel paper etc.  
02/15/2006   20060017592C  

12/08/2006  

20060131564K                                   Mason Ridge Ambulatory Surgery
Center, L.P.                                                                  
(this is the amended name)                                                      
            Metro Surgery Center, L.P.   Delaware SOS   UCC-1   Marcap
Corporation   Specific equipment   03/08/2007   20070885110                    
                      Metro Surgery Center, LP   Delaware SOS   UCC-1   The
Fifth Third Leasing Company   Leased equipment   05/17/2005   51513390          
                                Metroplex Surgicare Partners, Ltd.   Texas SOS  
UCC-1

Continuation   Citicorp Vendor Finance, Inc.   Specific equipment   11/26/2001  
02-0010836050  

06/16/2006  

06-00205725                                   Metroplex Surgicare Partners, Ltd.
  Texas SOS   UCC-1   Baxter Healthcare Corporation   Leased equipment  
02/28/2003   03-0018807360                                           Metroplex
Surgicare Partners, Ltd.   Texas SOS   UCC-1   Baxter Healthcare Corporation  
Leased equipment   03/19/2003   03-0021084604                                  
        Metroplex Surgicare Partners, Ltd.   Texas SOS   UCC-1   Baxter
Healthcare Corporation   Leased equipment   03/24/2003   03-0021736305          
                                Metroplex Surgicare Partners, Ltd.   Texas SOS  
UCC-1   Citicorp Vendor Finance, Inc.   Leased equipment   04/09/2003  
03-0023784663                                           Mid Rivers Ambulatory
Surgery Center, L.P.   Missouri SOS   UCC-1   Citicorp Vendor Finance, Inc.  
All assets   01/31/2006   20060012141J                                          
Mid Rivers Ambulatory Surgery Center, L.P.   Missouri SOS   UCC-1   Cardinal
Health   All goods, equipment, inventory, accounts and general intangibles  
03/15/2006   20060028518C                                           New Mexico
Orthopaedic Surgery Center, L.P.   Georgia, Barrow County   UCC-1   Citicorp
Vendor Finance, Inc.   Leased equipment   10/01/2004   007-2004-013176          
                                North Shore Same Day Surgery, L.L.C.   Illinois
SOS   UCC-1

Continuation   American National Bank and Trust Company of Chicago   All assets
  08/01/1997   3723559  

07/15/2002  

5555337

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                North Shore Same Day Surgery Center, L.L.C.   Illinois SOS  
UCC-1

Continuation

Amends debtor info   American National Bank and Trust Company of Chicago   All
assets   07/09/1999   4063575  

01/16/2004

02/18/2004  

8114528

8254001                                   North Shore Same Day Surgery, L.L.C.

(this is the amended name)                                                      
            North Shore Same Day Surgery, L.L.C.   Illinois SOS   UCC-1   Alcon
Laboratories, Inc.   Specific equipment   03/16/2005   9629998                  
                        North Shore Same Day Surgery, L.L.C.   Illinois SOS  
UCC-1   Olympus America, Inc.   Specific equipment   12/30/2005   10512441      
                                    North Shore Same Day Surgery, L.L.C.  
Illinois SOS   UCC-1   CIT Healthcare LLC   Specific equipment   02/10/2006  
10647029                                           North Shore Same Day Surgery,
L.L.C.   Illinois SOS   UCC-1   Smith & Nephew Finance   Leased equipment  
09/14/2006   11339018                                           North Shore Same
Day Surgery, L.L.C.   Illinois SOS   UCC-1

Assignment   Smith & Nephew Finance M&I Marshall & IIsley Bank [sic] (this is
the assignee)   Specific equipment   02/05/2007   11779786  

02/28/2007  

8859661                                   North Shore Same Day Surgery, L.L.C.  
Illinois SOS   UCC-1   Smith & Nephew Finance   Leased equipment   01/02/2007  
11676928                                           Northridge Surgery Center, LP
  Tennessee SOS   UCC-1   The Fifth Third Leasing Company   Leased equipment  
10/08/2003   203-054464                                           Northridge
Surgery Center, LP   Tennessee SOS   UCC-1   The Fifth Third Leasing Company  
Leased equipment   06/21/2004   304-040200                                      
    Northridge Surgery Center, LP   Tennessee SOS   UCC-1   The Fifth Third
Leasing Company   Leased equipment   02/05/2005   105-004160                    
                      Northridge Surgery Center, L.P.   Tennessee SOS   UCC-1  
Citicorp Leasing, Inc   All assets, etc.   02/09/2007   107-006259        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Northwest Surgery Center, Ltd.   Texas SOS   UCC-1

Amends debtor address

Continuation   Marcap Corporation   All equipment   11/01/1997   232011  

08/23/1999


06/01/2002  

99-733006


02-0032445                                   Northwest Surgery Center, Ltd  
Texas SOS   UCC-1   US Bank as Custodian or Trustee   Specific equipment  
12/31/2002   03-0012462058                                           Northwest
Surgery Center, Ltd.   Texas SOS   UCC-1   DVI Strategic Partner Group, A
Division of DVI Financial Services Inc. and US Bank as Custodian or Trustee  
Specific equipment   07/01/2003   03-0033131872                                
          Northwest Surgery Center, Ltd   Texas SOS   UCC-1   Wells Fargo
Financial Leasing, Inc.   Leased equipment   10/04/2004   04-0085100189        
                                  Northwest Surgery Center, Ltd   Texas SOS  
UCC-1   Republic National Bank   All equipment   10/15/2004   04-0085277225    
                                      Northwest Surgery Center, Ltd   Texas SOS
  UCC-1   Fifth Third Bank, N.A.   All assets   08/26/2005   05-0026838880      
                                    Northwest Surgery Center Ltd   Texas SOS  
UCC-1   Sound Surgical Technologies LLC   Leased equipment   10/27/2005  
05-0033462578                                           Northwest Surgery
Center, LLP   Texas SOS   UCC-1   MarCap Corporation   All personal property and
fixtures   01/03/2007   07-0000232539                                      
[this is not a similar name because the address matches the chief executive
office]                                                                 Olive
Ambulatory Surgery Center, L.P.   Missouri SOS   UCC-1   Citicorp Vendor
Finance, Inc.   All assets   01/31/2006   20060012124K                          
                Olive Ambulatory Surgery Center, L.P.   Missouri SOS   UCC-1  
Cardinal Health   All goods, equipment, inventory, accounts and general
intangibles   03/15/2006   20060028512H        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number
 
  Orthopedic and Surgical Specialty Company, LLC   Arizona SOS   UCC-1   Wells
Fargo Financial Leasing, Inc.   Leased equipment   04/09/2004   200413103818    
                                      Orthopedic and Surgical Specialty Company,
LLC   Arizona SOS   UCC-1   Wells Fargo Financial Leasing, Inc.   Leased
equipment   05/18/2004   200413142235                                          
Orthopedic and Surgical Specialty Company, LLC   Arizona SOS   UCC-1   Citicorp
Vendor Finance, Inc.   Leased equipment   05/13/2004   200413146526            
                              Orthopedic and Surgical Specialty Company, LLC  
Arizona SOS   UCC-1   Wells Fargo Financial Leasing, Inc.   Leased equipment  
06/07/2004   200413170706                                           Orthopedic
and Surgical Specialty Company, LLC   Arizona SOS   UCC-1   Smith & Nephew
Finance   Leased equipment   04/19/2006   200614176606                          
                Torrance Endoscopy Center, a California Limited Partnership

Pacific Endo-Surgical Center, L.P.

(this is the amended name)   California SOS   UCC-1


Amends debtor name

Continuation   Citicorp Vendor Finance, Inc.   Leased equipment   03/18/2002  
0207860365  


08/16/2005

01/30/2007  


05-70378458

07-71007343                                   Pacific Endo-Surgical Center, L.P.
  California SOS   UCC-3 Amendment

Amends secured party name & address   Citicorp Vendor Finance Inc.


(this is the amended version without comma)   Leased equipment   03/18/2002  
0207860365   03/02/2007   07-71047025                                   Pacific
Endo-Surgical Center, L.P.   California SOS   UCC-1   The CIT Group/Equipment
Financing, Inc.   Specific equipment   11/15/2004   04-7006006770              
                            Park Cities Surgery Center, L.P.   Texas SOS   UCC-1

Restates collateral   General Electric Capital Corporation   All assets
[restated by amendment]   06/09/2003   03-0030488894   12/17/2004   04-00916953

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Park Cities Surgery Center, L.P.   Texas SOS   UCC-1

Assignment   Leasing Associates of Barrington, Inc.   Specific equipment  
09/18/2003   04-0042198674  

10/24/2003  

04-00458992                                   Park Cities Surgery Center, LP.  
Texas SOS   UCC-1   Park Cities Bank   Specific equipment   12/31/2004  
04-0093321385                                           Reading Ambulatory
Surgery Center, L.P.   Pennsylvania SOS   UCC-1   Citicorp Vendor Finance, Inc.
  Specific equipment   08/12/2005   2005081600900                              
            Redding Surgery Center, LP   Tennessee SOS   UCC-1   Fifth Third
Bank, (Tennessee)   Specific equipment   10/26/2004   204-042268                
                          Redding Surgery Center, L.P.   Tennessee SOS   UCC-1  
Fifth Third Bank, N.A.   Specific equipment   01/03/2006   106-200524          
                                River North Same Day Surgery, L.L.C.   Illinois
SOS   UCC-1   Smith & Nephew Capital   Leased equipment   12/06/2004   9326790  
                                        River North Same Day Surgery, L.L.C.  
Illinois SOS   UCC-1   General Electric Capital Corporation   Specific equipment
  08/08/2005   10077451                                           River North
Same Day Surgery, L.L.C.   Illinois SOS   UCC-1   Smith & Nephew Capital  
Leased equipment   05/12/2006   10954584                                        
  River North Same Day Surgery, L.L.C.   Illinois SOS   UCC-1   USBancorp  
Specific equipment   09/19/2006   11351700                                      
    River North Same Day Surgery, L.L.C.   Illinois SOS   UCC-1   Smith & Nephew
Capital   Leased equipment   11/14/2006   11530990                              
            San Antonio Endoscopy Center, L.P.   Texas SOS   UCC-1   MarCap
Corporation   Leased equipment   04/28/2003   03-0025885394                    
              San Antonio Endoscopy, L.P.       Amends debtor name              
  03/10/2006   06-00079253                                   (this is the
amended name)                                

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                San Antonio Endoscopy Center, L.P.   Texas SOS   UCC-1

Deletes certain collateral   MarCap Corporation   Leased equipment   05/01/2003
  03-0026244435  

05/29/2003  

03-00293916                                   San Antonio Endoscopy, L.P.      
Amends debtor name                   03/10/2006   06-00079215                  
                (this is the amended name)                                      
                            San Gabriel Valley Surgical Center, L.P.  
California SOS   UCC-1

Continuation   MarCap Corporation   All personal property and fixtures  
02/20/2002   0205360174  

08/24/2006  

06-70827107                                   San Gabriel Valley Surgical
Center, L.P.   California SOS   UCC-1   Alcon Laboratories, Inc.   Specific
equipment   01/08/2003   0301360507                                          
San Gabriel Valley Surgical Center, L.P.   California SOS   UCC-1   HSPC,Inc  
Assets acquired with proceeds of financing by secured party   09/11/2006  
06-7084397276                                           San Gabriel Valley
Surgical Center, L.P.   California SOS   UCC-1   Alcon Laboratories, Inc.  
Specific equipment   10/10/2006   06-7087800733                                
          Shore Outpatient Surgicenter, L.L.C.   Georgia, Barrow County   UCC-1
  Wachovia Bank, National Association   Fixtures and equipment located at 360
Route 70, Lakewood, NJ.   05/16/2003   007-2003-005485                          
                Specialists Surgery Center, L.L.C.   Oklahoma, Oklahoma County  
UCC-1   Alcon Laboratories, Inc.   Specific equipment   02/04/2003  
2003001381220                                           Specialists Surgery
Center, L.L.C.   Oklahoma, Oklahoma County   UCC-1   U.S. Bank Trust N.A. as
Custodian or Trustee   All assets   04/23/2004   2004004934329                  
                        Specialists Surgery Center, L.L.C.   Oklahoma, Oklahoma
County   UCC-1   Siemens Financial Services, Inc.   Leased equipment  
07/12/2004   2004008445734                                           Specialists
Surgery Center, L.L.C.   Oklahoma, Oklahoma County   UCC-1   The CIT
Group/Equipment Financing, Inc.   Specific equipment   02/28/2005  
2005002384327                                           Specialists Surgery
Center, LLC   Oklahoma, Oklahoma County   UCC-1   Steris Corporation   Goods
sold on credit by secured party   01/23/2006   2006000857937        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Specialists Surgery Center, L.L.C.   Oklahoma, Oklahoma County  
UCC-1   CIT Healthcare LLC   Specific equipment   04/14/2006   2006004444933    
                                      Sunset Hills Ambulatory Surgery Center,
L.P.   Missouri SOS   UCC-1   Citicorp Vendor Finance, Inc.   All assets  
01/31/2006   20060012114J                                           Sunset Hills
Ambulatory Surgery Center, L.P.   Missouri SOS   UCC-1   Cardinal Health   All
goods, equipment, inventory, accounts and general intangibles   03/15/2006  
20060028507A                                           Tamarac Surgery Center
LLC   Florida Secured Transaction Registry   UCC-1

Amends secured party address

Continuation   U.S. Bank Trust N.A. as Custodian or Trustee   All assets  
02/01/2000   200000027952-9  

12/28/2004


01/03/2005  

200408615042


200508650389                                   Tamarac Surgery Center, LLC  
Florida Secured Transaction Registry   UCC-1   Olympus America, Inc.   Leased
equipment   07/08/2002   200201611382                                          
Tamarac Surgery Center, LLC   Florida Secured Transaction Registry   UCC-1

Restates collateral

Continuation   U.S. Bank, N.A. as Custodian or Trustee   Specific equipment  
07/16/2002   200201675879  


02/04/2003

02/15/2007  


200303195841

200704828586                                   Tamarac Surgery Center, LLC  
Florida Secured Transaction Registry   UCC-1

Adds collateral   Olympus America, Inc.   Specific equipment   09/17/2003  
200304972930  

10/16/2003  

200305221319                                   Tamarac Surgery Center LLC  
Florida Secured Transaction Registry   UCC-1   Olympus America, Inc.   Specific
equipment   09/27/2005   200500776723                                          
Tamarac Surgery Center, LLC   Florida Secured Transaction Registry   UCC-1  
Olympus America, Inc.   Specific equipment   01/03/2006   200601536205          
                                Tamarac Surgery Center, LLC   Florida Secured
Transaction Registry   UCC-1   General Electric Capital Corporation   Specific
equipment   07/26/2006   200603268623        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Templeton Surgery Center, LLC   Tennessee SOS   UCC-1   MarCap
Corporation   Leased equipment   06/16/2005   305-033437                        
                  Texan Ambulatory Surgery Center, L.P.   Texas SOS   UCC-1

Adds RA9 info

Continuation

Continuation   Copelco Capital, Inc.   Leased equipment   10/21/1999   99-212788
 

07/18/2003


10/18/2004

10/19/2004  

03-00349270


04-00853918

04-00855297                                   The Surgery Center (an Ohio
limited partnership)   Ohio SOS   UCC-1   Alcon Laboratories, Inc.   Specific
equipment   06/17/2005   OH00090504753                                          
TOPS Specialty Hospital, Ltd.   Texas SOS   UCC-1

Assignment

Continuation

Assignment   Leasing Associates of Barrington, Inc. Firstar Bank, N.A.

(this is the assignee)


Leasing Associated of Barrington, Inc. [sic]   Leased equipment   12/27/2001  
02-0013680070  

02/25/2002

06/27/2006

10/30/2006  

02-00206629

06-00218122

06-00359314                                   Tops Specialty Hospital, Ltd.  
Texas SOS   UCC-1   US Bank Trust N.A. as Custodian or Trustee   Specific
equipment   03/17/2003   03-0020893207                                          
TOPS Specialty Hospital, Ltd.   Texas SOS   UCC-1   U.S. Bank Trust N.A. as
Custodian or Trustee   Specific equipment   03/21/2003   03-0021556052          
                                TOPS Specialty Hospital, Ltd.   Texas SOS  
UCC-1   ACMI Financial Services   Leased equipment   03/31/2003   03-0022540036
                                          TOPS Specialty Hospital, Ltd.   Texas
SOS   UCC-1   U.S. Bank Trust N.A. as Custodian or Trustee   Specific equipment
  06/30/2003   03-0032967323        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                TOPS Specialty Hospital, Ltd.   Texas SOS   UCC-1   MarCap
Corporation   Specific equipment   06/23/2004   04-0072484594                  
                        Tops Specialty Hospital, LTD.   Texas SOS   UCC-1   LEAF
Funding, Inc.   Specific equipment   10/28/2005   05-0033647826                
                          TOPS Specialty Hospital, Ltd.   Texas SOS   UCC-1  
General Electric Capital Corporation   Specific equipment   03/22/2006  
06-0009217378                                           Tops Specialty Hospital,
Ltd.   Texas SOS   UCC-1   Toshiba America Medical Credit   Leased equipment  
03/31/2006   06-0010441571                                           TOPS
Specialty Hospital, Ltd.   Texas SOS   UCC-1   General Electric Capital
Corporation   Specific equipment   05/15/2006   06-0016511747                  
                        United Surgery Center — Southeast, Ltd.   Texas SOS  
UCC-1

Assignment

Assignment

Continuation



Assignment   Leasing Associates of Barrington, Inc.

Firstar Bank, N.A.

(this is the assignee)

U.S. Bank, N.A.

(this is the assignee)

Leasing Associates of Barrington, Inc.

(this is the assignee)   Leased equipment   03/11/2002   0022235490  

04/29/2002

09/10/2002

09/25/2006



01/04/2007  

02-00280946

03-00009681

06-00318367



07-00005350                                   United Surgery Center — Southeast,
LTD.   Texas SOS   UCC-1   MedCash Financial Services, LLC   All accounts
purchased by secured party from debtor   06/06/2002   02-0032621288            
                              United Surgery Center — Southeast, Ltd.   Texas
SOS   UCC-1   Leasing Associates of Barrington, Inc.   Leased equipment  
07/24/2002   02-0038292258                                           United
Surgery Center — Southeast, Ltd.   Texas SOS   UCC-1   Leasing Associates of
Barrington, Inc.   Leased equipment   07/24/2002   02-0038292258                
                          United Surgery Center — Southeast, Ltd.   Texas SOS  
UCC-1   The CIT Group/Equipment Financing, Inc.   Specific equipment  
11/09/2004   04-0087849050        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                United Surgery Center — Southeast, Ltd.   Texas SOS   UCC-1  
Citicorp Vendor Finance, Inc.   Specific equipment   02/21/2006   06-0005791735
                                          University Surgery Center, Ltd.  
Florida Secured Transaction Registry   UCC-1   MarCap Corporation   All personal
property and fixtures   09/30/2005   200500813602                              
            Warner Park Surgery Center, L.P.   Arizona SOS   UCC-1

Assignment



Assignment   Leasing Associates of Barrington, Inc.

Firstar Bank, N.A.

(this is the assignee)

Leasing Associates of Barrington, Inc.

(this is the assignee)   Leased equipment   06/12/2001   01177804  

09/24/2001



04/28/2006  

01177804



01177804                                   Warner Park Surgery Center, L.P.  
Arizona SOS   UCC-1   Citicorp Vendor Finance, Inc.   Specific equipment  
06/16/2004   200413179589                                           Warner Park
Surgery Center, L.P.   Arizona SOS   UCC-1   Citicorp Vendor Finance, Inc.  
Leased equipment   11/23/2004   200413418125                                    
      Warner Park Surgery Center, L.P.   Arizona SOS   UCC-1

Adds collateral   Citicorp Vendor Finance, Inc.   Leased equipment   05/13/2005
  200513652961  

07/26/2005  

200513652961                                   Warner Park Surgery Center, L.P.
  Arizona SOS   UCC-1   Citicorp Vendor Finance, Inc.   Leased equipment  
08/01/2005   200513736815                                           Warner Park
Surgery Center, L.P.   Arizona SOS   UCC-1   Citicorp Vendor Finance, Inc.  
Specific equipment   11/25/2005   200513936704                                  
        Warner Park Surgery Center, L.P.   Arizona SOS   UCC-1   Citicorp Vendor
Finance, Inc.   Specific equipment   05/15/2006   200614227880        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                West Houston Ambulatory Surgical Associates, L.P.   Texas SOS  
UCC-1   Smith & Nephew Capital   Leased equipment   04/15/2004   04-0064507713  
                                        West Houston Ambulatory Surgical
Associates, L.P.   Texas SOS   UCC-1   Smith & Nephew Capital   Leased equipment
  11/04/2004   04-0087315159                                           West
Houston Ambulatory Surgical Associates, LP   Texas SOS   UCC-1   Fifth Third
Bank, (Tennessee)   Specific equipment   06/06/2005   05-0017594233            
                              West Houston Ambulatory Surgical Associates, L.P.
  Texas SOS   UCC-1   FPC Funding II, LLC   Leased equipment   01/09/2007  
07-0001113073                                           West Houston Ambulatory
Surgical Associates, L.P.   Texas SOS   UCC-1   Smith & Nephew Capital   Leased
equipment   03/14/2007   07-0008549528                                          
Willowbrook Ambulatory Surgery Center, LP   Tennessee SOS   UCC-1   CIT
Healthcare LLC   All assets   10/18/2006   306-165395                          
                United Surgical Partners International, Inc.   Delaware SOS  
UCC-1   Koger Post Oak Limited Partnership   Personal property at 3050 Post Oak
Boulevard, Houston, Texas   11/14/2002   22982332                              
            American Endoscopy Services, Inc.   Tennessee SOS   UCC-1   Smith &
Nephew Finance, assigned to DVI Strategic Partner Group, A Division of DVI
Financial Services Inc.   Leased equipment   05/10/2002   302-026902  
06/30/2003   303-033922                                   American Endoscopy
Services, Inc.   Tennessee SOS   UCC-1   Bank of Nashville   Leased equipment  
06/03/2002   102-025747                                           American
Endoscopy Services, Inc.   Tennessee SOS   UCC-1   Bank of Nashville   Leased
equipment   06/13/2002   202-034595                                          
American Endoscopy Services, Inc.   Tennessee SOS   UCC-1   Olympus America,
Inc.   Specific equipment   02/27/2003   303-011257                            
              American Endoscopy Services, Inc.   Tennessee SOS   UCC-1  
Olympus America, Inc.   Specific equipment   03/25/2003   203-014186        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                American Endoscopy Services, Inc.   Tennessee SOS   UCC-1  
Olympus America, Inc.   Specific equipment   03/25/2003   203-014187            
                              American Endoscopy Services, Inc.   Tennessee SOS
  UCC-1   The Fifth Third Leasing Company   Leased equipment   10/06/2003  
203-053627                                           American Endoscopy
Services, Inc.   Tennessee SOS   UCC-1   Fifth Third Bank, Tennessee, an Ohio
Banking Corp   Specific equipment   11/07/2003   103-052264                    
                      American Endoscopy Services, Inc.   Tennessee SOS   UCC-1
  Olympus America, Inc.   Specific equipment   12/17/2003   103-055346          
                                American Endoscopy Services, Inc.   Tennessee
SOS   UCC-1   Fifth Third Bank, (Tennessee)   Specific equipment   09/15/2004  
104-051662                                           American Endoscopy
Services, Inc.   Tennessee SOS   UCC-1   Olympus America, Inc.   Specific
equipment   10/01/2004   104-054842                                          
American Endoscopy Services, Inc.   Tennessee SOS   UCC-1   Fifth Third Bank,
(Tennessee)   Specific equipment   11/04/2004   204-045170                      
                    American Endoscopy Services, Inc.   Tennessee SOS   UCC-1  
Fifth Third Bank, (Tennessee)   Specific equipment   01/06/2005   105-001001    
                                      American Endoscopy Services, Inc.  
Tennessee SOS   UCC-1   Olympus America, Inc.   Specific equipment   07/05/2005
  205-017079                                           American Endoscopy
Services, Inc.   Tennessee SOS   UCC-1   Fifth Third Bank, (Tennessee)   All
assets   07/21/2005   305-040663                                          
American Endoscopy Services, Inc.   Tennessee SOS   UCC-1   Fifth Third Bank,
Tennessee, an Ohio Banking Corp   Specific equipment   07/21/2005   305-040685  
                                        American Endoscopy Services, Inc.  
Tennessee SOS   UCC-1   Olympus America, Inc.   Specific equipment   01/10/2006
  206-001565   02/15/2006   306-108347                                  
American Endoscopy Services, Inc.   Tennessee SOS   UCC-1   Olympus America,
Inc.   Specific equipment   01/10/2006   206-001598                            
              American Endoscopy Services, Inc.   Tennessee SOS   UCC-1   Fifth
Third Bank, (Tennessee)   Medical equipment   10/17/2006   306-165102          
                                American Endoscopy Services, Inc.   Tennessee
SOS   UCC-1   Olympus America, Inc.   Specific equipment   02/05/2007  
107-005366        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                ISS-Orlando LLC   Florida Secured Transaction Registry   UCC-1  
U.S. Bank, N.A. as Custodian or Trustee   Equity interests in Orlando
Ophthmology Surgery Center, LLC   08/21/2002   200201974868                    
                      OrthoLink Physicians Corporation   Delaware SOS   UCC-1  
Fleet Capital Leasing Healthcare Finance, (a division of Fleet Business Credit,
LLC)   Leased equipment   08/20/2001   10871496                                
          OrthoLink Physicians Corporation   Delaware SOS   UCC-1   De Lage
Landen Financial Services, Inc.   Leased equipment   09/20/2001   11196786  
11/16/2001






01/09/2004

03/27/2006   1173100

cover sheet indicates filing should say
11731004

40290090

61023902                                   OrthoLink Physicians Corporation  
Delaware SOS   In-Lieu UCC-1

Re: New Mexico & Tennessee   Fleet Capital Leasing Healthcare Finance, a
division of Fleet Business Credit Corporation (n/k/a Fleet Capital Leasing
Healthcare Finance, a division of Fleet Business Credit LLC)   not indicated  
11/28/2001   11556187                                           OrthoLink
Physicians Corporation   Delaware SOS   In-Lieu UCC-1

Re: Georgia   Fleet Capital Leasing Healthcare Finance, a division of Fleet
Business Credit Corporation (n/k/a Fleet Capital Leasing Healthcare Finance, a
division of Fleet Business Credit LLC)   not indicated   11/28/2001   11556203  
     

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                OrthoLink Physicians Corporation   Delaware SOS   In-Lieu UCC-1

Re: Georgia   Fleet Capital Leasing Healthcare Finance, a division of Fleet
Business Credit Corporation (n/k/a Fleet Capital Leasing Healthcare Finance, a
division of Fleet Business Credit LLC)   not indicated   11/28/2001   11556211  
                                        OrthoLink Physicians Corporation  
Delaware SOS   In-Lieu UCC-1

Re: Tennessee   Fleet Business Credit, LLC
and

U.S. Bank, N.A. as Custodian or Trustee Successor in Interest to U.S. Bank
Trust, N.A.   Specific equipment   07/30/2002   21877046   02/25/2003   30464530
                                  OrthoLink Physicians Corporation   Delaware
SOS   In-Lieu UCC-1

Re: Tennessee   National City Commercial Capital Corporation   Leased equipment
  07/25/2002   21995830   12/29/2004   50052812                                
  OrthoLink Physicians Corporation   Delaware SOS   In-Lieu UCC-1

Re: Tennessee   U.S. Bank, N.A. as Custodian or Trustee Successor in Interest to
U.S. Bank Trust N.A.   Not indicated   03/25/2003   30756968   04/05/2004  
40940405                                   OrthoLink Physicians Corporation  
Delaware SOS   In-Lieu UCC-1

Re: New Mexico   U.S. Bank, N.A. as Custodian or Trustee Successor in Interest
to U.S. Bank Trust N.A.   Leased equipment   03/31/2003   30830979              
                            OrthoLink Physicians Corporation   Delaware SOS  
In-Lieu UCC-1

Re: New Mexico & Tennessee   U.S. Bank, N.A. as Custodian or Trustee Successor
in Interest to U.S. Bank Trust N.A.   Leased equipment   03/31/2003   30832603  
                                        OrthoLink Physicians Corporation  
Delaware SOS   UCC-1   General Electric Company   All equipment, furniture,
fixtures etc. at specified location in Georgia   05/30/2003   31370686        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                OrthoLink Physicians Corporation   Delaware SOS   UCC-1  
Philips Medical Capital LLC   Leased equipment   08/09/2004   42232348          
                                Same Day Surgery, L.L.C.   Illinois SOS   UCC-1
  Leasing Associates of Barrington, Inc.   Leased equipment   06/11/2001  
4397253   11/05/2001

04/01/2003
  4458240

6785123
                           
02/03/2006  
8798824                            
05/30/2006  
8817196                                   Same Day Surgery, L.L.C.   Illinois
SOS   UCC-1   U.S. Bank, N.A.   Leased equipment   01/21/2003   6437125  
04/07/2003   6816029                                   Same Day Surgery, L.L.C.
  Illinois SOS   UCC-1   M Campbell, LLC and
numerous additional secured parties   Equity Interests in River North Same Day
Surgery, LLC (“Issuer”) and any parent of the Issuer   05/07/2003   6969720    
                                      Same Day Surgery, L.L.C.   Illinois SOS  
UCC-1   DVI Strategic Partner Group, A Division of DVI Financial Services Inc.  
Leased equipment   07/15/2003   7286341   07/28/2003   7343337                  
                Same Day Surgery, L.L.C.   Illinois SOS   UCC-1   M Campbell,
LLC and
numerous additional secured parties   Equity Interests in Elmwood Park Same Day
Surgery, LLC (“Issuer”) and any parent of the Issuer   05/07/2003   6969739    
                                      Same Day Surgery, L.L.C.

Specialty Surgicenters, Inc.   Illinois SOS

Georgia, Fulton County   UCC-1

UCC-1   Lakeside Bank

US Bank Trust NA   Leased equipment

Membership interests in Tamarac Surgery Center, LLC   01/08/2004

02/03/2000   8080917

060200002166   01/26/2004

01/03/2005

01/03/2005   8158789

060200500099

060200500100                                   Specialty Surgicenters, Inc.  
Georgia, Fulton County   UCC-1   Bank South   Certificate of Deposit  
12/16/2003   060200315458                                           Specialty
Surgicenters, Inc.   Georgia, Gwinnett County   In-Lieu UCC-1

Re: Florida   US Bank Trust NA   Membership interests in Tamarac Surgery Center,
LLC   12/30/2004   67-2004-012836        

 



--------------------------------------------------------------------------------



 



                                          Type of   Secured       Original  
Original   Amdt.   Amdt. Debtor   Jurisdiction   filing found   Party  
Collateral   File Date   File Number   File Date   File Number                  
                Surgery Centers of America II, LLC   Oklahoma, Oklahoma County  
UCC-1   MarCap Corporation   Ownership interests in Northeast Ohio Surgery
Center, LLC   12/04/2001   2001010393524   06/21/2006   E2006007528030          
                        Surgery Centers of America II, L.L.C.   Oklahoma,
Oklahoma District Court   Judgment   Rick Mason   $75,000.00   07/03/2001   CJ
2001-2940-65                                           Surginet of Northwest
Houston, Inc.   Tennessee SOS   UCC-1   Republic National Bank   All equipment  
03/09/2005   305-013163                                           Surginet, Inc.
  Tennessee SOS   UCC-1   Smith & Nephew Endoscopty   Leased equipment  
03/04/2004   304-015181        

 



--------------------------------------------------------------------------------



 



Schedule 6.04
Existing Investments
(as of March 31, 2007)

              Investor   Investee   Total1
USP Nevada, Inc.
  CHW/USP Las Vegas Surgery Centers, LLC   $ 1,350,533  
USP Kansas City, Inc.
  St.Mary’s / USP Surgery Centers, LLC     1,553,164  
Health Horizons of Murfreesboro, Inc.
  Middle Tenn Ambulatory Surgery Center, LP     3,502,140  
USP North Texas, Inc.
  Texas Health Ventures Group, LLC     62,636,693  
USP North Texas, Inc.
  Trophy Club Medical Center, LP     1,427,723  
USP North Texas, Inc.
  Valley View Surgicare Partners, Ltd.     2,555,936  
USP North Texas, Inc.
  Denton Surgicare Partners, Ltd.     1,179,034  
USP North Texas, Inc.
  Grapevine Surgicare Partners, Ltd.     4,766,962  
USP North Texas, Inc.
  Frisco Medical Center, LLP     (62,230 )
USP North Texas, Inc.
  Lewisville Surgicare Partners, Ltd.     8,285,654  
USP North Texas, Inc.
  Bellaire Outpatient Surgery Center, LLP     (6,499 )
USP North Texas, Inc.
  University Surgical Partners of Dallas, LLP     6,863,220  
USP North Texas, Inc.
  Garland Surgicare Partners, Ltd.     871,198  
USP North Texas, Inc.
  Fort Worth Surgicare Partners, Ltd.     2,036,144  
USP North Texas, Inc.
  Physicians Surgical Center of Fort Worth, LLP (20% direct)     3,685,569  
THVG/HealthFirst, LLC
  Physicians Surgical Center of Fort Worth, LLP     401,095  
Texas Health Venture Huguley, LP
  Huguley Surgery Center (10825)     223,144  
USP New Jersey, Inc.
  Shrewsbury Surgery Center, LLC     968,492  
USP New Jersey, Inc.
  Tom’s River Surgery Center, LLC     1,557,316  
USP New Jersey, Inc.
  Northern Monmouth Regional Surgery Center, LLC     362,990  
OrthoLink ASC Corporation
  OrthoLink/TOC LLC     622,215  
OrthoLink ASC Corporation
  OrthoLink / Baptist ASC, LLC & Baptist Surgery Center, LP     7,497,367  
OrthoLink ASC Corporation
  Mountain Empire Surgery Center, LP     4,473,934  
OrthoLink ASC Corporation
  Roswell Surgery Center, LLC     111,906  
OrthoLink ASC Corporation
  Lawrenceville Surgery Center, LLC     149,950  
OrthoLink ASC Corporation
  Northwest Georgia Orthopaedic Surgery Center, LLC     1,786,014  
OrthoLink ASC Corporation
  Orthopedic South Surgical Partners, LLC     177,249  
USP Las Cruces, Inc.
  Las Cruces Surgical Center, LLC     2,426,242  
United Surgical of Atlanta, Inc.
  Northside-Cherokee / USP Surgery Centers, LLC     5,018,157  
USP Central New Jersey, Inc.
  East Brunswick Surgery Center, LLC     1,739,113  
USP Tennessee, Inc.
  Saint Thomas/USP Surgery Centers, LLC     2,007,234  
USP Cleveland, Inc.
  Bagley Holdings, LLC     1,657,283  
USP Houston, Inc.
  Memorial Hermann/USP Surgery Centers, LLP     839,240  
USP Houston, Inc.
  Memorial Hermann/USP Surgery Centers III, LLP     3,414,345  
USP Destin, Inc.
  Destin Surgery Center, Ltd.     1,637,746  

 

1   Total Investment in the Investees is inclusive of the amount of Guarantees
of Indebtedness set forth on Schedule 6.01.

 



--------------------------------------------------------------------------------



 



              Investor   Investee   Total1
USP Austin, Inc.
  Northwest Surgery Center, LLP     (34,387 )
USP Phoenix, Inc.
  CHW/USP Surgery Centers, LLC     8,683,839  
USP San Gabriel, Inc.
  CHW/USP San Gabriel Surgery Centers, LLC     1,993,023  
USP Baton Rouge, Inc.
  Baton Rouge Surgical Hospital, LLC     1,436,864  
USP San Antonio, Inc.
  Christus/USP General Partner, LLC     1,902,977  
USP Cedar Park, Inc.
  Cedar Park Surgery Center, LLP     634,864  
USP Newport News, Inc.
  Mary Immaculate Ambulatory Surgery Center, LLC     512,913  
USP Oxnard, Inc.
  CHW/USP Oxnard Surgery Centers, LLC     2,343,006  
USP Michigan, Inc.
  Lansing ASC Partners, LLC     3,333,547  
USP Michigan, Inc.
  Michigan ASC Partners, LLC     1,844,727  
USP Michigan, Inc.
  McLaren ASC of Flint, LLC     1,046,312  
USP Mission Hills, Inc.
  Providence/USP Surgery Centers, LLC     1,142,744  
USP Oklahoma, Inc.
  Southwest Ambulatory Surgery Center, LLC (includes OCOMS)     13,693,567  
USP Oklahoma, Inc.
  INTEGRIS / USP Surgery Centers, LLC     (205 )
USP Chicago, Inc.
  ENH/USP Surgery Centers I, LLC     48,726  
USP Baltimore, Inc.
  St. Agnes / USP Joint Venture, LLC     1,367,523  
USP Sarasota, Inc.
  CHC / USP Surgery Centers, LLC     3,830,694  
SSI Holdings, Inc.
  Central Jersey Surgery Center, LLC     7,436,573  
SSI Holdings, Inc.
  Tulsa Outpatient Surgery Center, LLC     781,335  
USP Richmond, Inc.
  Memorial Ambulatory Surgery Center, LLC     780,799  
USP Richmond, Inc.
  Richmond ASC Leasing Company, LLC     696,487  
USP Richmond II, Inc.
  St. Mary’s Ambulatory Surgery Center, LLC     874,340  
USP Sacramento, Inc.
  CHW/USP Sacramento Surgery Centers, LLC     9,930,523  
USP North Kansas City, Inc.
  NKCH / USP Surgery Centers, LLC     5,494,487  
USP MidWest, Inc.
  Adventist Midwest / USP Surgery Centers, LLC     1,096,600  
Advanced Ambulatory Surgical Care, LP
  Real Estate Co-Op     6,023  
USP Alexandria, Inc.
  Alexandria Surgery Center Real Estate, LLC     2,875,276  
USP Alexandria, Inc.
  Christus Cabrini Surgery Center, LLC     500,514  
USP Indiana, Inc.
  St. Vincent Health / USP, LLC     (65,401 )
USP Virginia Beach, Inc.
  Bon Secours Surgery Center at Virigina Beach, LLC     (32,354 )
USP Texas, LP
  Legacy Warren Partners, LP     1,898,693  
ICNU Rockford, LLC
  Pendragon Development, LLC     103,056  
Surgery Centers Of America II, LLC
  Surgery Center of Scottsdale, LLC     10,424,998  
Surgery Centers Of America II, LLC
  Surgery Center of Peoria, LLC     5,603,224  
Surginet, Inc.
  Suburban Endoscopy Services, LLC     3,981,958  
Surginet, Inc.
  Redmond Surgery Center, LLC     2,604,573  
Surginet, Inc.
  Central Avenue Surgery Center, LLC     145,364  
Surginet, Inc.
  GP Surgery Center, LLC     1,904,169  
Surginet, Inc.
  Idaho Surgery Center, LLC     1,386,629  
Surginet, Inc.
  The Surgery Center at Tri-City Orthopaedic Clinic, LLC     4,487,514  
Surginet, Inc.
  Manitowoc Surgery Center, LLC     725,648  
ISS — Orlando, LLC
  Orlando Ophthalmology Surgery Center, LLC     1,411,837  
Surgery Centers Of America II, LLC
  Surgery Center of Gilbert, LLC     3,623,558  
Surgery Centers Of America II, LLC
  Physicians Surgery Center of Tempe, LLC     884,952  
Surgery Centers Of America II, LLC
  New Horizons Surgery Center, LLC     1,340,618  

 



--------------------------------------------------------------------------------



 



              Investor   Investee   Total1
Surgery Centers Of America II, LLC
  Surgery Center of Canfield, LLC     2,126,674  
Surgery Centers Of America II, LLC
  Northeast Ohio Surgery Center, LLC     8,020,288  
USP Texas, LP
  Veroscan, Inc.     50,000  
USP Harbour View, Inc
  Bon Secours Surgery Center at Harbour View, L.L.C.     (19,683 )
USPI San Diego, Inc.
  Scripps/USP JV     (27,724 )
USP Corpus Christi, Inc.
  CS/USP General Partner, L.L.C. and CS/USP Surgery Centers, L.P.     7,150,462
 
Surginet, Inc.
  New Gulf Coast Surgery Center, L.L.C.     351,007  
USP Lyndhurst, Inc.
  Zeeba Surgery Center, L.P.     837,600  

 



--------------------------------------------------------------------------------



 



Schedule 6.09
Existing Transactions with Affiliates
Stock Subscription and Exchange Agreement, dated as of April 19, 2007, among
Holdings, the Sponsor and the other purchasers party thereto.
Stockholders Agreement, dated as of April 19, 2007, among Holdings, the Sponsor
and the other stockholders party thereto.
Registration Rights Agreement, dated as of April 19, 2007, among Holdings, the
Sponsor and the investors party thereto.
Management Agreement, dated as of April 19, 2007, between the Borrower and WCAS
Management Corporation.

 



--------------------------------------------------------------------------------



 



Schedule 6.10
Existing Restrictions
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption is dated as of the date set forth below
(the “Effective Date”) and is entered into by and between [the][each] Assignor
(as defined below) and [the][each] Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Credit Agreement dated as of April 19, 2007
(the “Credit Agreement”), among United Surgical Partners International, Inc., a
Delaware corporation (the “Borrower”), USPI Holdings, Inc., a Delaware
corporation (“Holdings”), the Lenders party thereto from time to time, Citibank,
N.A., as Administrative Agent, Citigroup Global Markets, Inc. and Lehman
Brothers Inc., as joint lead arrangers and joint bookrunners, Bear Stearns & Co.
Inc. and UBS Securities LLC, as joint bookrunners, Lehman Brothers Inc., as
Syndication Agent, and Bear Stearns Corporate Lending Inc., SunTrust Bank and
UBS Securities LLC, as Co-Documentation Agents, receipt of a copy of which is
hereby acknowledged by [the][each] Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto (the “Standard Terms”) are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the][each] Assignee, and [the][each] Assignee hereby
irrevocably purchases and assumes from [the][each] Assignor, subject to and in
accordance with the Standard Terms and the Credit Agreement, as of the Effective
Date inserted by the Administrative Agent as contemplated below (a) all of
[the][each] Assignor’s rights and obligations in its capacity as a Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the][each] Assignor
under the facilities identified below (including participations in any Letters
of Credit and Swingline Loans included in such facilities) and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the][each] Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to [the][each] Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][such] Assignor.

 



--------------------------------------------------------------------------------



 



  1.   Assignor[(s)]:     2.   Assignee[(s)]:         [(a) Assignee is an
Affiliate of: ]         [(b) Assignee is an Approved Fund:]     3.   Borrower:
UNITED SURGICAL PARTNERS INTERNATIONAL, INC.     4.   Administrative Agent:
CITIBANK, N.A., as Administrative Agent under the Credit Agreement.     5.  
Assigned Interest:

                                      Aggregate Amount of                 All
Lenders’   Amount of   Percentage of         Commitments and   Commitments and
Loans   Global Commitment     Facility Assigned1   Loans   Assigned   Assigned  
CUSIP
Delayed Draw Term Loan
  $ 100,000,000     $         %          
Revolving Facility
  $ 100,000,000     $         %          
Tranche B Facility
  $ 430,000,000     $         %          

Effective Date:
 

1   Select as applicable.

-2-



--------------------------------------------------------------------------------



 



          The terms sets forth in this Assignment and Assumption are hereby
agreed to:

                    ,    as Assignor2                    By:           Name:    
      Title:        

          The terms set forth by this Assignment and Assumption are hereby
agreed to:

                    ,    as Assignee2                    By:           Name:    
      Title:        

 

2   Additional signatures may be added as appropriate.

-3-



--------------------------------------------------------------------------------



 



            Consented to and Accepted:


CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:           [Consented to and Accepted:


[                                                       ],
as Issuing Bank
      By:           Name:           Title:        

          Consented to:

UNITED SURGICAL PARTNERS INTERNATIONAL, INC.]3
      By:           Name:           Title:          

 

3   To be included to the extent applicable under Section 9.04 of the Credit
Agreement.

-4-



--------------------------------------------------------------------------------



 



STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby, and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
          1.2 Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 4.01(k) or 5.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to Section 2.17(e) of the Credit Agreement, duly
completed and executed by [the][such] Assignee and (vi) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, [the][each] Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][each] Assignor
for amounts which have accrued to but

 



--------------------------------------------------------------------------------



 



excluding the Effective Date and to [the][each] Assignee for amounts which have
accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York.

-2-



--------------------------------------------------------------------------------



 



Exhibit B
Form of
Opinion of Ropes & Gray LLP
April 19, 2007
To the Administrative Agent
and each Lender party to the
Credit Agreement referred to below
Ladies and Gentlemen:
     This opinion is being furnished to you pursuant to the Credit Agreement
dated as of April 19, 2007 (the “Credit Agreement”), among United Surgical
Partners International, Inc., a Delaware corporation (the “Company”), USPI
Holdings, Inc., a Delaware corporation (“Holdings”), the Lenders from time to
time party thereto, Citibank, N.A., as Administrative Agent, Citigroup Global
Markets Inc. and Lehman Brothers Inc., as Joint Lead Arrangers and Joint
Bookrunners, Bear, Stearns & Co. Inc. and UBS Securities LLC, as Joint
Bookrunners, Lehman Brothers Inc., as Syndication Agent, and Bear, Stearns
Corporate Lending Inc., SunTrust Bank and UBS Securities LLC, as
Co-Documentation Agents, in connection with the closing held this day under the
Credit Agreement. Unless otherwise defined herein, capitalized terms used herein
have the meanings set forth in the Credit Agreement.
     We have acted as counsel to the Loan Parties (as defined below) in
connection with the Credit Agreement, the Guarantee and Collateral Agreement
(the “Collateral Agreement”) and the Notes being delivered by the Company today
under the Credit Agreement (which Agreements and Notes are collectively referred
to herein as the “Credit Documents”). The subsidiaries of the Company listed in
Parts A and B of Schedule I hereto are referred to herein respectively as the
“Delaware Corporate Guarantors” and the “California Corporate Guarantors”, and
the subsidiaries of the Company listed on Schedule II hereto are referred to
herein as the “Other Guarantors”. Holdings, the Delaware Corporate Guarantors
and the California Corporate Guarantors are referred to herein collectively as
the “Covered Guarantors”. The Company, the Covered Guarantors and the Other
Guarantors are referred to herein collectively as the “Loan Parties”.
     We have examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents and records and have made such investigation
of fact and such examination of law as we have deemed appropriate in order to
enable us to render the opinions set forth herein. In conducting such
investigation, we have relied, without independent verification, upon
certificates of officers of the Loan Parties and one or more of their
Subsidiaries, public officials and other appropriate Persons, and on the
representations and warranties as to matters of fact and on the covenants as to
the application of proceeds contained in the Credit Documents.
     In rendering the opinions set forth below, we have assumed that (a) each of
the Other Guarantors (i) is validly existing and in good standing under the laws
of its jurisdiction of

 



--------------------------------------------------------------------------------



 



The Administrative Agent, et al.   -2-    

organization, (ii) has the power and authority to execute and deliver each of
the Credit Documents to which it is a party and to perform its obligations
thereunder and (iii) has duly authorized, executed and delivered each of the
Credit Documents to which it is a party and (b) the execution and delivery by
each of the Other Guarantors of each of the Credit Documents to which it is a
party and the performance by each such Person of its obligations thereunder will
not violate any law of its jurisdiction of organization or any other applicable
laws (excluding, in the case of other applicable laws, any Covered Laws (as
defined below)).
     The opinions expressed herein are limited to matters governed by the laws
of the State of New York, the General Corporation Law of the State of Delaware,
the General Corporation Law of the State of California and the federal laws of
the United States of America (collectively, the “Covered Laws”), and in the case
of paragraph 10 below, Article 9 of the Delaware Uniform Commercial Code
(“Delaware Article 9”) and in the case of paragraph 11 below, Article 9 of the
California Uniform Commercial Code (“California Article 9”).
     Based upon and subject to the foregoing and subject to the additional
qualifications set forth below, we are of the opinion that:
     1. Each of Holdings, the Company and the Delaware Corporate Guarantors
(a) is a corporation validly existing and in good standing under the laws of the
State of Delaware and (b) has the corporate power and authority to conduct the
business in which it is engaged and to execute, deliver and perform its
obligations under each of the Credit Documents to which it is a party. Each of
the California Corporate Guarantors (a) is a corporation validly existing and in
good standing under the laws of the State of California and (b) has the
corporate power and authority to conduct the business in which it is engaged and
to execute, deliver and perform its obligations under each of the Credit
Documents to which it is a party.
     2. Each of the Company and the Covered Guarantors has duly authorized,
executed and delivered each of the Credit Documents to which it is a party.
     3. Each of the Credit Documents to which each of the Loan Parties is a
party constitutes the valid and binding obligation of each such Person as is
party thereto and is enforceable against each such Person in accordance with its
terms.
     4. The execution and delivery by each of the Company and the Covered
Guarantors of the Credit Documents to which such Person is party and the
performance by such Person of its obligations thereunder will not violate or
require the repurchase of securities under the certificate of incorporation,
articles of incorporation or by-laws of such Person. The execution and delivery
by each of the Loan Parties of the Credit Documents to which such Person is
party and the performance by such Person of its obligations thereunder (a) will
not violate any Covered Laws and (b) will not result in a breach or violation
of, or constitute a default under, any of the agreements, instruments, court
orders, judgments or decrees listed on Schedule III hereto.
     5. Except as may be required in order to perfect the Liens contemplated by
the Collateral Agreement, under the Covered Laws, no consent, approval, license
or exemption by,

 



--------------------------------------------------------------------------------



 



The Administrative Agent, et al.   -3-    

or order or authorization of, or filing, recording or registration with, any
governmental authority is required to be obtained by the Loan Parties in
connection with the execution and delivery of the Credit Documents to which each
such Person is party or the performance by each such Person of its obligations
thereunder.
     6. We are not representing any of the Loan Parties in any pending
litigation in which it is a named defendant that challenges the validity or
enforceability of, or seeks to enjoin the performance of, the Credit Documents.
     7. None of the Loan Parties is an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
     8. Neither the making of the loans under the Credit Agreement, nor the
application of the proceeds thereof as provided in the Credit Agreement, will
violate Regulations T, U or X of the Board of Governors of the Federal Reserve
System as in effect on the date hereof.
     9. The Collateral Agreement creates a valid security interest in favor of
the Collateral Agent for the benefit of the Secured Parties in the Collateral
described therein to the extent that a security interest in such Collateral can
be created under Article 9 of the New York Uniform Commercial Code (“New York
Article 9”).
     10. Upon the proper filing of the financing statements attached as
Schedule IV-A in the office of the Secretary of State of the State of Delaware
(the “Delaware Filing Office”), the security interest in the Collateral granted
by Holdings, the Company and the Delaware Corporate Guarantors under the
Collateral Agreement will be perfected to the extent a security interest in such
Collateral can be perfected under Delaware Article 9 by the filing of a
financing statement in the Delaware Filing Office.
     11. Upon the proper filing of the financing statements attached as
Schedule IV-B in the office of the Secretary of State of the State of California
(the “California Filing Office”), the security interest in the Collateral
granted by the California Corporate Guarantors under the Collateral Agreement
will be perfected to the extent a security interest in such Collateral can be
perfected under California Article 9 by the filing of a financing statement in
the California Filing Office.
     12. Upon the delivery in the State of New York to the Collateral Agent of
the Pledged Stock listed on Schedule V and the related stock powers pursuant to
the Collateral Agreement and assuming that neither the Collateral Agent nor the
Lenders have “notice of an adverse claim” (within the meaning of Section 8-105
of the New York Uniform Commercial Code) with respect to such Pledged Stock at
the time such Pledged Stock is delivered to the Collateral Agent, the respective
security interests in such Pledged Stock created in favor of the Collateral
Agent for the benefit of the Secured Parties under the Collateral Agreement
constitute perfected security interests in such Pledged Stock, free of any
“adverse claim” (as defined in the New York Uniform Commercial Code).

 



--------------------------------------------------------------------------------



 



The Administrative Agent, et al.   -4-    

     Our opinion that each of the Credit Documents to which each of the Loan
Parties is a party constitutes the valid and binding obligation of each such
Person, enforceable against each such Person in accordance with its terms, is
subject to (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other laws of general application affecting the rights and
remedies of creditors and secured parties and (ii) general principles of equity.
The opinions expressed herein do not purport to cover, and we express no opinion
with respect to, the applicability of Section 548 of the federal Bankruptcy Code
or any comparable provision of state law.
     The opinions expressed herein are subject to the qualification that the
enforceability of provisions in the Credit Documents providing for
indemnification or contribution may be limited by public policy considerations.
In addition, we express no opinion as to (i) the extent to which broadly worded
waivers, conclusive presumptions or determinations or powers of attorney may be
enforced, (ii) the enforceability of any provision of the Credit Documents which
purports to grant the right of setoff to an affiliate of a lender or a purchaser
of a participation in the loans outstanding thereunder, which permits the
exercise of a right of setoff against amounts not then due, or which constitutes
a penalty or forfeiture, or (iii) the enforceability of any provision which
provides for non-effectiveness of oral modifications, waiver of or consent to
service of process and venue, waiver of offset or defenses, or judgment
currency. In connection with the provisions of the Credit Documents whereby the
parties submit to the jurisdiction of the courts of the United States of America
located in the State of New York, we note the limitations of 28 U.S.C. §§ 1331
and 1332 on subject matter jurisdiction of the federal courts.
     In addition, certain provisions contained in the Credit Documents, may be
unenforceable in whole or in part but the inclusion of such provisions in the
Credit Documents does not affect the validity of any of the other provisions
thereof, and the remaining provisions of the Credit Documents are sufficient for
the practical realization of the benefits intended to be provided thereby.
     We further express no opinion as to the existence of, or as to the title of
any Person who has granted a security interest in any Collateral to, any item of
Collateral or (except to the extent set forth in paragraph 12 above) as to the
priority or (except to the extent set forth in paragraphs 10 through 12 above)
the perfection of any security interest in the Collateral. We express no opinion
with respect to (a) security interests in any commercial tort claims or (b)
security interests in goods which are in accession to, or commingled or
processed with other goods to the extent that a security interest is limited by
Section 9-336 of New York Article 9 or California Article 9. We call your
attention to the fact that your security interest in certain Collateral
described in the Collateral Agreement may not be able to be perfected by the
filing of financing statements and that under certain circumstances, the filings
referred to in paragraphs 10 and 11 may become ineffective as a result of
changes occurring after the date hereof and will terminate after five years
after the original filing date unless appropriate continuation statements are
duly filed. In addition, Section 552 of the Bankruptcy Code limits the extent to
which property acquired by a debtor after the commencement of a case under the
Bankruptcy Code may be subject to a lien resulting from any security agreement
entered into by the debtor before the

 



--------------------------------------------------------------------------------



 



The Administrative Agent, et al.   -5-    

commencement of the case.
     This opinion is being furnished only to the addressees and is solely for
their benefit and the benefit of their participants and assignees permitted by
the Credit Agreement. This opinion may not be relied upon for any other purpose
or by any other Person without our prior written consent.

            Very truly yours,


Ropes & Gray LLP
                     

 



--------------------------------------------------------------------------------



 



         

Schedule I
Covered Guarantors
A. Delaware Corporate Guarantors
     USPI Holdings, Inc.
     Medcenter Management Services, Inc.
     Ortho Excel, Inc.
     OrthoLink Physicians Corporation
     Surgis, Inc.
     United Surgical Partners Holdings, Inc.
     USP Domestic Holdings, Inc.
     USP International Holdings, Inc.
     USP Long Island, Inc.
     USP North Texas, Inc.
B. California Corporate Guarantors
     USP Coast, Inc.
     USP Glendale, Inc.
     USP Mission Hills, Inc.
     USP Oxnard, Inc.
     USP Sacramento, Inc.
     USP San Gabriel, Inc.
     USP West Covina, Inc.
     USP Westwood, Inc.
     USPI San Diego, Inc.
     USP Torrance, Inc.

 



--------------------------------------------------------------------------------



 



Schedule II
Other Guarantors
Georgia Musculoskeletal Network, Inc.
Health Horizons of Kansas City, Inc.
Health Horizons of Murfreesboro, Inc.
Health Horizons of Nashville, Inc.
ISS-Orlando, LLC
North MacArthur Surgery Center, LLC
OrthoLink ASC Corporation
OrthoLink Radiology Services Corporation
OrthoLink/Georgia ASC, Inc.
OrthoLink/New Mexico ASC, Inc.
OrthoLink/TN ASC, Inc.
Pasadena Holdings, LLC
Physicians Data Professionals, Inc.
Same Day Management, L.L.C.
Same Day Surgery, L.L.C.
Specialty Surgicenters, Inc.
SSI Holdings, Inc.
Surgery Centers Holding Company, L.L.C.
Surgery Centers of America II, L.L.C.
Surginet of Northwest Houston, Inc.
Surginet of Rivergate, Inc.
Surginet, Inc.
Surgis Management Services, Inc.
Surgis of Chico, Inc.
Surgis of Pearland, Inc.
Surgis of Phoenix, Inc.
Surgis of Redding, Inc.
Surgis of Sand Lake, Inc.
Surgis of Sonoma, Inc.
Surgis of Victoria, Inc.
Surgis of Willowbrook, Inc.
United Surgical of Atlanta, Inc.
USP Alexandria, Inc.
USP Assurance Company
USP Austin, Inc.
USP Austintown, Inc.
USP Baltimore, Inc.
USP Baton Rouge, Inc.
USP Bridgeton, Inc.
USP Cedar Park, Inc
USP Central New Jersey, Inc.
USP Chesterfield, Inc.

 



--------------------------------------------------------------------------------



 



USP Chicago, Inc.
USP Cleveland, Inc.
USP Columbia, Inc.
USP Corpus Christi, Inc.
USP Cottonwood, Inc.
USP Creve Coeur, Inc.
USP Decatur, Inc.
USP Des Peres, Inc.
USP Destin, Inc.
USP Florissant, Inc.
USP Fredericksburg, Inc.
USP Harbour View, Inc.
USP Houston, Inc.
USP Indiana, Inc.
USP Kansas City, Inc.
USP Las Cruces, Inc.
USP Lyndhurst, Inc.
USP Mason Ridge, Inc.
USP Michigan, Inc.
USP Midwest, Inc.
USP Nevada Holdings, LLC
USP Nevada, Inc.
USP New Jersey, Inc.
USP Newport News, Inc.
USP North Kansas City, Inc.
USP Oklahoma, Inc.
USP Olive, Inc.
USP Phoenix, Inc.
USP Reading, Inc.
USP Richmond II, Inc.
USP Richmond, Inc.
USP San Antonio, Inc.
USP Sarasota, Inc.
USP Securities Corporation
USP St. Peters, Inc.
USP Sunset Hills, Inc.
USP Tennessee, Inc.
USP Texas Air, LLC
USP Texas, L.P.
USP Virginia Beach, Inc.
USP Webster Groves, Inc.
USP Winter Park, Inc.
WHASA, L.C.

 



--------------------------------------------------------------------------------



 



Schedule III
Material Agreements

1.   Agreement and Plan of Merger, dated as of January 7, 2007, among USPI
Holdings, Inc. (formerly named UNCN Holdings, Inc.), UNCN Acquisition Corp. and
United Surgical Partners International, Inc.   2.   Indenture, dated as of
April 19, 2007, among the Company, the Guarantors party thereto and U.S. Bank
Trust National Association, as trustee, related to the Company’s 87/8% Senior
Subordinated Notes due 2017 and the 91/4% /10% Senior Subordinated Toggle Notes
due 2017.   3.   Registration Rights Agreement, dated as of April 19, 2007,
among the Company and Citigroup Global Markets Inc. and Lehman Brothers Inc., as
representatives of the Initial Purchasers (as defined therein).   4.   Stock
Subscription and Exchange Agreement, dated as of April 19, 2007, among USPI
Group Holdings, Inc., Welsh, Carson, Anderson & Stowe X, L.P. and the other
subscribers party thereto.   5.   Stockholders Agreement, dated as of April 19,
2007, among USPI Group Holdings, Inc., Welsh, Carson, Anderson & Stowe X, L.P.
and the other investors party thereto.   6.   Registration Rights Agreement,
dated as of April 19, 2007, among USPI Group Holdings, Inc., Welsh, Carson,
Anderson & Stowe X, L.P. and the other investors party thereto.

 



--------------------------------------------------------------------------------



 



Schedule IV-A
Delaware Financing Statements

 



--------------------------------------------------------------------------------



 



Schedule IV-B
California Financing Statements

 



--------------------------------------------------------------------------------



 



Schedule V
Pledged Stock

                                      Number of Issuer   Certificate No.  
Registered Owner   Shares/Units
USPI Holdings, Inc.
    2     USPI Group Holdings, Inc.     100  
USP Cottonwood, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Phoenix, Inc.
    3     USP Domestic Holdings, Inc.     1,000  
USP Coast, Inc.
    2     USP Domestic Holdings, Inc.     1,000  
USP Glendale, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Mission Hills, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Oxnard, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Sacramento, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP San Gabriel, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP West Covina, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Westwood, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USPI San Diego, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
Medcenter Management Services, Inc.
    2R     OrthoExcel, Inc.     100  
Ortho Excel, Inc.
  AB101R   OrthoLink Physicians Corporation     648.1113  
OrthoLink Physicians Corporation
    2R     USP Domestic Holdings, Inc.     1,000  
Surgis, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
United Surgical Partners Holdings, Inc.
    1R     United Surgical Partners International, Inc.     1,000  
USP Domestic Holdings, Inc.
    2R     United Surgical Partners Holdings, Inc.     1,000  
USP International Holdings, Inc.
    4R     United Surgical Partners Holdings, Inc.     1,000  
USP Long Island, Inc.
    1R     USP Domestic Holdings, Inc.     1,000  
USP North Texas, Inc.
    2R     USP Domestic Holdings, Inc.     1,000  
USP Destin, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Sarasota, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Winter Park, Inc.
    2R     USP Domestic Holdings, Inc.     1,000  
Georgia Musculoskeletal Network, Inc.
    1R     OrthoLink Physicians Corporation     1000  
OrthoLink/Georgia ASC, Inc.
    1R     OrthoLink ASC Corporation     1,000  
OrthoLink/New Mexico ASC, Inc.
    1R     OrthoLink ASC Corporation     1,000  
Specialty Surgicenters, Inc.
    1     SSI Holdings, Inc.     1,000  
SSI Holdings, Inc.
    C46     USP Domestic Holdings, Inc.     6,859,514  
United Surgical of Atlanta, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Chicago, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Midwest, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Indiana, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Alexandria, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Baton Rouge, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Baltimore, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Michigan, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Bridgeton, Inc.
    1     USP Domestic Holdings, Inc.     1,000  

 



--------------------------------------------------------------------------------



 



                                      Number of Issuer   Certificate No.  
Registered Owner   Shares/Units
USP Chesterfield, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Columbia, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Creve Coeur, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Des Peres, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Florissant, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Kansas City, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Mason Ridge, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP North Kansas City, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Olive, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP St. Peters, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Sunset Hills, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Webster Groves, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Central New Jersey, Inc.
    1R     USP Domestic Holdings, Inc.     1,000  
USP New Jersey, Inc.
    2R     USP Domestic Holdings, Inc.     1,000  
USP Las Cruces, Inc.
    1R     USP Domestic Holdings, Inc.     1,000  
USP Nevada, Inc.
    2R     USP Domestic Holdings, Inc.     1,000  
USP Austintown, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Cleveland, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Lyndhurst, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Oklahoma, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Reading, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
Health Horizons of Kansas City, Inc.
    4R     USP Domestic Holdings, Inc.     1,000  
Health Horizons of Murfreesboro, Inc.
    3R     USP Domestic Holdings, Inc.     1,000  
Health Horizons of Nashville, Inc.
    8R     USP Domestic Holdings, Inc.     1000  
OrthoLink ASC Corporation
    1R     OrthoLink Physicians Corporation     1,000  
OrthoLink Radiology Services Corporation
    1     OrthoLink Physicians Corporation     1,000  
OrthoLink/TN ASC, Inc.
    1R     OrthoLink ASC Corporation     100  
Surginet of Northwest Houston, Inc.
    1     Surginet, Inc.     1,000  
Surginet of Rivergate, Inc.
    2     Surginet, Inc.     1,000  
Surginet, Inc.
    32     Surgis, Inc.     1  
Surgis Management Services, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Chico, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Pearland, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Phoenix, Inc.
    1     Surginet, Inc.     1000  
Surgis of Redding, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Sand Lake, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Sonoma, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Victoria, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Willowbrook, Inc.
    1     Surginet, Inc.     1,000  
USP Decatur, Inc.
    5     USP Domestic Holdings, Inc.     1,000  
USP Securities Corporation
    2     OrthoLink Physicians Corporation     1,000  
USP Tennessee, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
Physicians Data Professionals, Inc.
    1     USP Domestic Holdings, Inc.     1,000  

 



--------------------------------------------------------------------------------



 



                                      Number of Issuer   Certificate No.  
Registered Owner   Shares/Units
USP Austin, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Cedar Park, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Corpus Christi, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Houston, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP San Antonio, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Fredericksburg, Inc.
    2R     USP Domestic Holdings, Inc.     1,000  
USP Harbour View, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Newport News, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Richmond II, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Richmond, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Virginia Beach, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Assurance Company
    1     USP Domestic Holdings, Inc.     1,000  
USP Torrance, Inc.
    1     USP Domestic Holdings, Inc.     1,000  

 



--------------------------------------------------------------------------------



 



Exhibit C
 
 
GUARANTEE AND COLLATERAL AGREEMENT
dated as of
April 19, 2007
among
USPI HOLDINGS, INC.,
UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
THE SUBSIDIARIES OF UNITED SURGICAL PARTNERS INTERNATIONAL, INC.
IDENTIFIED HEREIN
and
CITIBANK, N.A.
as Collateral Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
Section 1.01. Credit Agreement
    1  
Section 1.02. Other Defined Terms
    1  
 
       
ARTICLE II
       
 
       
GUARANTEE
       
 
       
Section 2.01. Guarantee
    5  
Section 2.02. Guarantee of Payment
    5  
Section 2.03. No Limitations
    5  
Section 2.04. Reinstatement
    6  
Section 2.05. Agreement To Pay; Subrogation
    6  
Section 2.06. Information
    7  
Section 2.07. Remedies
    7  
Section 2.08. Instrument for the Payment of Money
    7  
Section 2.09. Continuing Guarantee
    7  
Section 2.10. General Limitation on Guarantee
    7  
 
       
ARTICLE III
       
 
       
PLEDGE OF SECURITIES
       
 
       
Section 3.01. Pledge
    7  
Section 3.02. Delivery of the Pledged Collateral
    8  
Section 3.03. Representations, Warranties and Covenants
    9  
Section 3.04. Certification of Limited Liability Company and Limited Partnership
Interests
    10  
Section 3.05. Registration in Nominee Name; Denominations
    10  
Section 3.06. Voting Rights; Dividends and Interest
    11  
 
       
ARTICLE IV
       
 
       
SECURITY INTERESTS IN PERSONAL PROPERTY
       
 
       
Section 4.01. Security Interest
    13  
Section 4.02. Representations and Warranties
    14  
Section 4.03. Covenants
    16  

-i-



--------------------------------------------------------------------------------



 



              Page    
Section 4.04. Other Actions
    20  
Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral
    20  
 
       
ARTICLE V
       
 
       
REMEDIES
       
 
       
Section 5.01. Remedies upon Default
    22  
Section 5.02. Application of Proceeds
    24  
Section 5.03. Grant of License To Use Intellectual Property
    25  
Section 5.04. Securities Act
    25  
Section 5.05. Medicare/Medicaid
    26  
 
       
ARTICLE VI
       
 
       
INDEMNITY, SUBROGATION AND SUBORDINATION
       
 
       
Section 6.01. Indemnity and Subrogation
    26  
Section 6.02. Contribution and Subrogation
    26  
Section 6.03. Subordination
    26  
 
       
ARTICLE VII
       
 
       
MISCELLANEOUS
       
 
       
Section 7.01. Notices
    27  
Section 7.02. Waivers; Amendment
    27  
Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification
    27  
Section 7.04. Successors and Assigns
    28  
Section 7.05. Survival of Agreement
    28  
Section 7.06. Counterparts; Effectiveness; Several Agreement
    28  
Section 7.07. Severability
    29  
Section 7.08. Right of Set-Off
    29  
Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process
    29  
Section 7.10. WAIVER OF JURY TRIAL
    30  
Section 7.11. Headings
    30  
Section 7.12. Security Interest Absolute
    30  
Section 7.13. Termination or Release
    31  
Section 7.14. Additional Subsidiaries
    31  
Section 7.15. Collateral Agent Appointed Attorney-in-Fact
    32  
Section 7.16. Further Assurances
    32  

-ii-



--------------------------------------------------------------------------------



 



Schedules

     
Schedule I
  Subsidiary Loan Parties
Schedule II
  Pledged Stock; Debt Securities
Schedule III
  Intellectual Property
Schedule IV
  Commercial Tort Claims

Exhibits

     
Exhibit I
  Form of Supplement

-iii-



--------------------------------------------------------------------------------



 



          GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”) dated as of
April 19, 2007, among USPI HOLDINGS, INC., a Delaware corporation, UNITED
SURGICAL PARTNERS INTERNATIONAL, INC., a Delaware corporation, the Subsidiaries
of UNITED SURGICAL PARTNERS INTERNATIONAL, INC. identified herein and CITIBANK,
N.A., as Collateral Agent.
          Reference is made to the Credit Agreement dated as of April 19, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among United Surgical Partners International, Inc. (the
“Borrower”), USPI Holdings, Inc., the Lenders party thereto, Citibank, N.A., as
Administrative Agent, Lehman Brothers Inc., as Syndication Agent, and Bear
Stearns Corporate Lending Inc., Suntrust Bank and UBS Securities LLC, as
Co-Documentation Agents. The Lenders have agreed to extend credit to the
Borrower subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Holdings and the
Subsidiary Loan Parties are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:
ARTICLE I
Definitions
          Section 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined in this Agreement have the meanings
specified in the Credit Agreement. All terms defined in the New York UCC (as
defined in this Agreement) and not defined in this Agreement have the meanings
specified therein.
     (b) The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
     Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
     “Article 9 Collateral” has the meaning assigned to such term in
Section 4.01.
     “Claiming Party” shall have the meaning assigned to such term in
Section 6.02.
     “Collateral” means Article 9 Collateral and Pledged Collateral.
     “Contributing Party” shall have the meaning assigned to such term in
Section 6.02.

 



--------------------------------------------------------------------------------



 



     “Copyright License” means any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
     “Copyrights” means all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III.
     “Credit Agreement” has the meaning assigned to such term in the preliminary
statement in this Agreement.
     “Federal Securities Laws” has the meaning assigned to such term in Section
5.04.
     “General Intangibles” means all “General Intangibles” of any Grantor as
defined in Section 9-102(42) of the New York UCC.
     “Grantors” means Holdings, the Borrower and the Subsidiary Loan Parties.
     “Guarantors” means Holdings and the Subsidiary Loan Parties.
     “Instrument” has the meaning specified in Article 9 of the New York UCC.
     “Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
     “Investment Property” means a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account.
     “LC Account” means any account established and maintained in accordance
with the provisions of Section 2.05(j) of the Credit Agreement and all property
from time to time on deposit in such LC Account.
     “License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

-2-



--------------------------------------------------------------------------------



 



     “Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under the Credit Agreement and each other
Loan Document, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Credit Agreement and each other Loan Document, and
(c) the due and punctual payment and performance in full of all the obligations
of each other Loan Party under or pursuant to this Agreement and each other Loan
Document.
     “Medicare” shall mean that government-sponsored entitlement program under
Title XVIII of the Social Security Act that provides for a health insurance
system for eligible elderly and disabled individuals (Social Security Act of
1965, Title XVIII, P.L. 89-87 as amended; 42 U.S.C. § 1395 et seq.).
     “Medicaid” shall mean that means-tested entitlement program under Title XIX
of the Social Security Act that provides federal grants to states for medical
assistance based on specific eligibility criteria (Social Security Act of 1965,
Title XIX, P.L. 89-87, as amended; 42 U.S.C. § 1396 et seq.).
     “New York UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York.
     “Obligations” means (a) Loan Document Obligations and (b) the due and
punctual payment and performance in full of all obligations of each Loan Party
under each Swap Agreement relating to interest rates or Treasury Services
Agreement that (i) is in effect on the Effective Date with a counterparty that
is a Lender or an Affiliate of a Lender as of the Effective Date or (ii) is
entered into after the Effective Date with any counterparty that is a Lender or
an Affiliate of a Lender at the time such Swap Agreement relating to interest
rates or Treasury Services Agreement is entered into.
     “Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any

-3-



--------------------------------------------------------------------------------



 



invention on which a patent, now or hereafter owned by any third party, is in
existence, and all rights of any Grantor under any such agreement.
     “Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
     “Pledged Collateral” has the meaning assigned to such term in Section 3.01.
     “Pledged Debt Securities” has the meaning assigned to such term in Section
3.01.
     “Pledged Securities” means any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
     “Pledged Stock” has the meaning assigned to such term in Section 3.01.
     “Proceeds” has the meaning specified in Section 9-102 of the New York UCC.
     “Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) the
Administrative Agent, (d) the Issuing Bank, (e) each counterparty to any Swap
Agreement or Treasury Services Agreement with a Loan Party the obligations under
which constitute Obligations and (f) the successors and assigns of each of the
foregoing.
     “Security Interest” has the meaning assigned to such term in Section 4.01.
     “Subsidiary Loan Parties” means (a) the Subsidiaries identified on
Schedule I and (b) each other Subsidiary that becomes a party to this Agreement
as a Subsidiary Loan Party after the Effective Date.
     “Trademark License” means any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
     “Trademarks” means all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, domain names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including

-4-



--------------------------------------------------------------------------------



 



registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill; provided, however, that
the foregoing definition shall not include any “intent to use” based application
for a Trademark until such time that a statement of use has been filed with the
United States Patent and Trademark Office.
     “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.
ARTICLE II
Guarantee
          Section 2.01. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance in full of the
Obligations. Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, or amended or modified, without notice to or
further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension, renewal, amendment or modification of the
Obligations. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of the Obligations and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
          Section 2.02. Guarantee of Payment. Each Guarantor further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or credit on the books of the Collateral Agent or any other
Secured Party in favor of the Borrower or any other Person.
          Section 2.03. No Limitations. (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;

-5-



--------------------------------------------------------------------------------



 



(iii) the release of, impairment of or failure to perfect any Lien held by the
Collateral Agent or any other Secured Party for the payment and performance of
the Obligations or any of them; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of the
Obligations). Each Guarantor expressly authorizes the Collateral Agent (i) to
take and hold security for the payment and performance of the Obligations,
(ii) to exchange, waive or release any or all such security (with or without
consideration), (iii) to enforce or apply such security and direct the order and
manner of any sale thereof in its sole discretion or (iv) to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.
          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Obligations. The Collateral Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as applicable, or any security.
          Section 2.04. Reinstatement. Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Collateral Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Loan Party or otherwise.
          Section 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Parties in cash the amount of such
unpaid Obligation. Upon payment by any Guarantor of any sums to the Collateral
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

-6-



--------------------------------------------------------------------------------



 



          Section 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s and each other Loan
Party’s financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder and agrees that
none of the Collateral Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
          Section 2.07. Remedies. The Guarantors jointly and severally agree
that, as between the Guarantors and the Secured Parties, the Obligations may be
declared to be forthwith due and payable as provided in the Credit Agreement for
purposes of Section 2.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 2.01.
          Section 2.08. Instrument for the Payment of Money. Each Guarantor
hereby acknowledges that the guarantee in this Article II constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.
          Section 2.09. Continuing Guarantee. The guarantee in this Article II
is a continuing guarantee of payment, and shall apply to all Obligations
whenever arising.
          Section 2.10. General Limitation on Guarantee. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 2.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 2.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 6.02) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
ARTICLE III
Pledge of Securities
          Section 3.01. Pledge. As security for the payment or performance, as
applicable, in full of the Obligations, each Grantor hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in, to and under (a) the shares of capital stock and other Equity
Interests of

-7-



--------------------------------------------------------------------------------



 



the Borrower and each wholly owned Restricted Subsidiary owned by it and listed
on Schedule II and any other Equity Interests of a wholly owned Restricted
Subsidiary obtained in the future by such Grantor and the certificates
representing all such Equity Interests (the “Pledged Stock”), provided that the
Pledged Stock shall not include more than 65% of the outstanding voting Equity
Interests of any Foreign Subsidiary and shall not include Equity Interests of
entities that are Specified Subsidiaries by reason of clauses (ii) or (iii) of
the definition of Specified Subsidiary; (b)(i) the debt securities listed
opposite the name of such Grantor on Schedule II, (ii) any debt securities
issued after the Effective Date to such Grantor by any of Holdings, the Borrower
or any Subsidiary and (iii) the promissory notes and any other instruments
evidencing such debt securities (the “Pledged Debt Securities”); (c) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 3.01; (d) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a), (b) and (c) above; (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth.
          Section 3.02. Delivery of the Pledged Collateral. (a) Each Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Pledged Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank. Each Grantor agrees promptly to deliver or cause to be
delivered to the Collateral Agent any and all Pledged Securities.
Notwithstanding the foregoing two sentences, it is understood and agreed that no
Grantor will have to deliver any Pledged Debt Securities to the Collateral Agent
unless the amount of the Indebtedness represented thereby is in excess of
$2,000,000 individually or $10,000,000 in the aggregate with all Pledged Debt
Securities not so delivered.
          (b) Each Grantor will cause any Indebtedness for borrowed money owed
to such Grantor by any Person (other than a Loan Party) which is (A) in excess
of $2,000,000 and (B) evidenced by a duly executed promissory note to be pledged
and delivered to the Collateral Agent pursuant to the terms hereof. If any
Grantor shall at any time hold or acquire any Indebtedness for borrowed money
owed to such Grantor by any Person (other than a Loan Party) evidenced by a duly
executed promissory note that when taken together with the value of any other
Indebtedness for borrowed money owed to such Grantor by any Person (other than a
Loan Party) evidenced by a duly executed promissory note not endorsed and
delivered to the Collateral Agent exceeds $10,000,000, such Grantor shall
forthwith endorse and deliver the same to the Collateral Agent, accompanied by
such undated instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.

-8-



--------------------------------------------------------------------------------



 



          (c) Upon delivery to the Collateral Agent, (i) any Pledged Securities
shall be accompanied by undated stock powers duly executed in blank or other
undated instruments of transfer reasonably satisfactory to the Collateral Agent
and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing such Pledged Securities, which
schedule shall be attached hereto as a supplement to Schedule II and made a part
hereof, provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.
          Section 3.03. Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:
          (a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares (or units or other comparable measure) of each class of the
Equity Interests of the issuer thereof represented by the Pledged Stock and
includes all Equity Interests, debt securities and promissory notes required to
be pledged hereunder in order to satisfy the Collateral and Guarantee
Requirement;
          (b) the Pledged Stock and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities, are legal, valid and binding obligations of the issuers
thereof;
          (c) except for the security interests granted hereunder, each of the
Grantors (i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens created by any
Loan Document and Liens permitted by Section 6.02 of the Credit Agreement,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens created by any Loan Document, Liens permitted by
Section 6.02 of the Credit Agreement and transfers made in compliance with the
Credit Agreement and (iv) will defend its title or interest thereto or therein
against any and all Liens (other than Liens created by any Loan Document and
Liens permitted by Section 6.02 of the Credit Agreement), however arising, of
all Persons whomsoever; provided that nothing in this Agreement shall prevent
any Grantor from discontinuing the operation or maintenance of any of its assets
or properties if such discontinuance is (x) in the good faith determination of
its Board of Directors, desirable in the conduct of its business and
(y) permitted by the Credit Agreement;
          (d) except for restrictions and limitations imposed by (i) the Loan
Documents, (ii) securities laws generally or (iii) customary provisions in joint
venture agreements relating to purchase options, rights of first refusal, tag,
drag, call or similar rights of a third party that owns Equity Interests in such
joint venture, the Pledged Collateral is and will continue to be freely

-9-



--------------------------------------------------------------------------------



 



transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provision or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
          (e) each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;
          (f) no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);
          (g) subject to clauses (c) and (d) of this Section 3.03, by virtue of
the execution and delivery by the Grantors of this Agreement, when any Pledged
Securities are delivered to the Collateral Agent in accordance with this
Agreement, the Collateral Agent will obtain, for the benefit of the Secured
Parties, a legal, valid and perfected lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and
          (h) the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral as set forth in this Agreement.
          Section 3.04. Certification of Limited Liability Company and Limited
Partnership Interests. (a) Each Grantor acknowledges and agrees that each
interest in any limited liability company or limited partnership controlled by
any Grantor and acquired after the Effective Date and constituting Pledged
Collateral that is represented by a certificate, shall be a “security” within
the meaning of Article 8 of the New York UCC and shall be governed by Article 8
of the New York UCC.
          (b) Each Grantor further acknowledges and agrees that (i) the
interests in any limited liability company or limited partnership controlled by
such Grantor and constituting Pledged Collateral that are not represented by a
certificate are not “securities” within the meaning of Article 8 of the New York
UCC and (ii) such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC or issue any
certificate representing such interest, unless such Grantor provides prompt
written notification to the Collateral Agent of such election and promptly (but
in no case later than 10 Business Days) pledges any such certificate to the
Collateral Agent pursuant to the terms hereof; provided, however, that this
Section 3.04 shall not apply to any Equity Interests in limited liability
companies or limited partnerships which may not be pledged, assigned or
otherwise encumbered pursuant to applicable Federal, state or local laws, rules
or regulations related to the practice of medicine or the healthcare industry
generally.
          Section 3.05. Registration in Nominee Name; Denominations. The
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in

-10-



--------------------------------------------------------------------------------



 



blank or in favor of the Collateral Agent or, upon the occurrence and during the
continuation of an Event of Default, in its own name as pledge or the name of
its nominee (as pledge or as sub-agent). Each Grantor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor. The
Collateral Agent shall at all times upon the occurrence and during the
continuation of an Event of Default have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
          Section 3.06. Voting Rights; Dividends and Interest. (a) Unless and
until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have notified the Grantors that their rights under this
Section 3.06 are being suspended:
     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms in this Agreement, the
Credit Agreement and the other Loan Documents, provided that such rights and
powers shall not be exercised in any manner that would reasonably be expected to
materially and adversely affect the rights inuring to a holder of any Pledged
Securities or the rights and remedies of any of the Collateral Agent or the
other Secured Parties under this Agreement or the Credit Agreement or any other
Loan Document or the ability of the Secured Parties to exercise the same.
     (ii) The Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and other consensual
rights and powers it is entitled to exercise pursuant to subparagraph (i) above.
     (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws, provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the other Secured Parties and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement as
described in Section 3.02(c) or otherwise).

-11-



--------------------------------------------------------------------------------



 



          (b) Upon the occurrence and during the continuation of an Event of
Default, after the Collateral Agent shall have notified (or shall be deemed to
have notified) the Grantors of the suspension of their rights under
Section 3.06(a)(iii), all rights of any Grantor to dividends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to Section 3.06(a)(iii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 3.06 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties, shall be segregated from other property or funds of
such Grantor and shall be forthwith delivered to the Collateral Agent upon
demand in the same form as so received (with any necessary endorsement). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this Section 3.06(b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
Section 3.06(a)(iii) and that remain in such account.
          (c) Upon the occurrence and during the continuation of an Event of
Default, after the Collateral Agent shall have notified (or shall be deemed to
have notified) the Grantors of the suspension of their rights under
Section 3.06(a)(i), all rights of any Grantor to exercise the voting and other
consensual rights and powers it is entitled to exercise pursuant to Section
3.06(a)(i), and the obligations of the Collateral Agent under
Section 3.06(a)(ii), shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such voting and other consensual rights and powers,
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuation of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, the Grantors
shall have the right to exercise the voting and consensual rights and powers
that they would otherwise be entitled to exercise pursuant to the terms of
Section 3.06(a)(i).
          (d) Any notice given by the Collateral Agent to the Grantors
suspending their rights under Section 3.06(a) (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under Sections 3.06(a)(i) or (a)(iii) in part without suspending all such rights
(as specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

-12-



--------------------------------------------------------------------------------



 



ARTICLE IV
Security Interests in Personal Property
          Section 4.01. Security Interest. (a) As security for the payment or
performance, as applicable, in full of the Obligations, each Grantor hereby
grants to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all Documents;
     (iv) all Equipment;
     (v) all General Intangibles;
     (vi) Intellectual Property;
     (vii) all Instruments;
     (viii) all Inventory;
     (ix) all Investment Property;
     (x) all Letter-of-credit rights;
     (xi) the commercial tort claims specified on Schedule IV;
     (xii) all books and records pertaining to the Article 9 Collateral; and
     (xiii) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security, supporting obligations
and guarantees given by any Person with respect to any of the foregoing.
Notwithstanding the foregoing, the Article 9 Collateral shall not include
(i) any Equipment that is subject to a purchase money Lien or Lien securing
Capital Lease Obligations, in each case, permitted under the Credit Agreement to
the extent the documents relating to such purchase money Lien or Capital Lease
Obligations would not permit such Equipment to be subject to the Security
Interests created hereby, (ii) any property to the extent that the grant of the
Security Interest in such property is prohibited by any Requirements of Law of
any Governmental Authority, (iii) any contract, license or agreement to the
extent that the grant of the Security Interest in such contract, license or
agreement constitutes a breach or default under or results in

-13-



--------------------------------------------------------------------------------



 



termination of such contract, license, agreement, (iv) any Investment Property
or Pledged Securities to the extent that the grant of the Security Interest in
such Investment Property or Pledged Securities constitutes a breach or default
under any applicable shareholder or similar agreement, except, in each case
(i) through (iv), to the extent that such Requirement of Law or the provision of
such contract, license, agreement instrument or other document or shareholder or
similar agreement giving rise to such prohibition, breach, default or
termination is ineffective under applicable law, (v) Equity Interests of
Unrestricted Subsidiaries, Restricted Subsidiaries that are not wholly owned,
entities that are Specified Subsidiaries by reason of clauses (ii) or (iii) of
the definition of Specified Subsidiary or entities that are not Subsidiaries
(other than Equity Interests held in any Securities Account), and (vi) more than
65% of the outstanding voting Equity Interests of any Foreign Subsidiary; it
being understood that this paragraph shall not be seen as excluding from the
Article 9 Collateral Proceeds, substitutions or replacements of property
described in clauses (i) through (vi) above unless such Proceeds, substitutions
or replacements would constitute property described in such clauses (i) through
(vi).
          (b) Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all assets” of such Grantor or such other description as the
Collateral Agent may determine and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing or covering Article 9 Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.
          Each Grantor also ratifies its authorization for the Collateral Agent
to file in any relevant jurisdiction any initial financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations or amendments thereto if filed prior to the date hereof.
          The Collateral Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party.
          (c) The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
          Section 4.02. Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the other Secured
Parties that:

-14-



--------------------------------------------------------------------------------



 



          (a) Each Grantor has good and valid rights in and title to the
Article 9 Collateral and has full power and authority to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms in this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.
          (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including (x) the exact legal
name of each Grantor and (y) the jurisdiction of organization of each Grantor,
is correct and complete in all material respects as of the Effective Date
(except that the information referred to in the preceding clauses (x) and (y)
shall not be subject to such materiality qualifier). The Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing at the secretary of state or other central
filing office in each Grantor’s jurisdiction of organization, are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that a fully
executed agreement in the form hereof or short form hereof and containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights have been delivered to the Collateral Agent
for recording by the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and otherwise as may
be required pursuant to the laws of any other necessary jurisdiction, to protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, in respect of all Article 9 Collateral consisting of United States
Patents, United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights acquired or
developed after the date hereof).

-15-



--------------------------------------------------------------------------------



 



          (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the one-month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205 and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Permitted Encumbrances and
Liens that are permitted by the Credit Agreement and that have priority as a
matter of applicable law.
          (d) The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Liens permitted pursuant to Section 6.02 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office or (iii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens permitted pursuant to Section 6.02 of
the Credit Agreement.
          Section 4.03. Covenants. (a) Each Grantor agrees promptly (but in no
case more than 60 days) to notify the Collateral Agent in writing of any change
(i) in its legal name, (ii) in the location of its chief executive office or its
principal place of business, (iii) in its identity or type of organization or
corporate structure, (iv) in its Federal Taxpayer Identification Number or
organizational identification number or (v) in its jurisdiction of organization.
Each Grantor agrees to promptly provide the Collateral Agent with certified
organizational documents reflecting any of the changes described in the first
sentence of this Section 4.03(a). Each Grantor agrees not to effect or permit
any change referred to in the second preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest (subject to
Liens permitted under Section 6.02 of the Credit Agreement that had priority as
of the initial grant of such security interest) in the Article 9 Collateral.
Each Grantor agrees promptly to notify the Collateral Agent if any portion of
the Article 9 Collateral material to a Grantor’s business owned or held by such
Grantor is damaged or destroyed.
          (b) Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Article 9 Collateral owned by
it as is consistent

-16-



--------------------------------------------------------------------------------



 



with its current practices and in accordance with such standard practices used
in industries that are the same as or similar to those in which such Grantor is
engaged, but in any event to include complete accounting records indicating all
payments and proceeds received with respect to any part of the Article 9
Collateral, and, at such time or times as the Collateral Agent may reasonably
request, promptly to prepare and deliver to the Collateral Agent a duly
certified schedule or schedules in form and detail reasonably satisfactory to
the Collateral Agent showing the identity, amount and location of any and all
Article 9 Collateral.
          (c) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 5.01(a) of the
Credit Agreement, the Borrower shall deliver to the Collateral Agent a
certificate executed by a Financial Officer of the Borrower setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no material change in such information since the date of the
Perfection Certificate delivered on the Effective Date or the date of the most
recent certificate delivered pursuant to this Section 4.03(c). Each certificate
delivered pursuant to this Section 4.03(c) shall identify in the format of
Schedule III all Intellectual Property of any Grantor in existence on the date
thereof and not then listed on the schedules to the Perfection Certificate
previously so identified to the Collateral Agent.
          (d) Each Grantor shall, at its own expense, take any and all actions
necessary to defend title to the Article 9 Collateral (other than Article 9
Collateral that is deemed by the Board of Directors of such Grantor to be
immaterial to the conduct of its business) against all Persons and to defend the
Security Interest of the Collateral Agent in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement. Nothing in this Agreement shall prevent
any Grantor from discontinuing the operation or maintenance of any of its assets
or properties if such discontinuance is (x) in the judgment of its Board of
Directors, desirable in the conduct of its business and (y) permitted by the
Credit Agreement.
          (e) Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable to any Grantor under or
in connection with any of the Article 9 Collateral shall be or become evidenced
by any promissory note or other instrument in excess of $2,000,000 or by any
promissory note or other instrument in an amount that when taken together with
any promissory note or other instruments not previously pledged and endorsed to
the Collateral Agent exceeds $5,000,000, such note or instrument shall be
promptly pledged and delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent.
          (f) The Collateral Agent and such Persons as the Collateral Agent may
reasonably designate shall have the right, at the Grantors’ own cost and
expense, to inspect the Article 9 Collateral, all records related thereto (and
to make extracts and copies from such records) and the premises upon which any
of the Article 9 Collateral is located, to discuss the

-17-



--------------------------------------------------------------------------------



 



Grantors’ affairs with the officers of the Grantors and their independent
accountants and to verify under reasonable procedures, in accordance with
Section 5.09 of the Credit Agreement, the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Article 9
Collateral, including, (upon the occurrence and during the continuation of a
Default or with the consent of the applicable Grantor (not to be unreasonably
withheld)) in the case of Accounts or other Article 9 Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification. Subject to Section 9.12 of the Credit Agreement, the Collateral
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.
          (g) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees or Liens at any time levied or placed on the
Article 9 Collateral and not permitted pursuant to Section 6.02 of the Credit
Agreement, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent on demand for any payment made or any expense
incurred by the Collateral Agent pursuant to the foregoing authorization,
provided that nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Grantor with respect to Taxes, assessments, charges, fees, Liens and
maintenance as set forth in this Agreement or in the other Loan Documents.
          (h) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person with a value in excess of
$2,000,000 or with a value that when taken together with the value of any
property of an Account Debtor or any other Person not previously assigned to the
Collateral Agent exceeds $5,000,000, to secure payment and performance of an
Account, such Grantor shall promptly assign such security interest to the
Collateral Agent. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.
          (i) Each Grantor shall remain liable to observe and perform all the
conditions and material obligations to be observed and performed by it under
each contract, agreement or instrument relating to the Article 9 Collateral, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Collateral Agent and the
other Secured Parties from and against any and all liability for such
performance.
          (j) None of the Grantors shall make or permit to be made an
assignment, pledge or hypothecation of the Article 9 Collateral or shall grant
any other Lien in respect of the Article 9 Collateral, except as permitted by
the Credit Agreement. Subject to the immediately following sentence, none of the
Grantors shall make or permit to be made any transfer of the Article 9
Collateral and each Grantor shall remain at all times in possession of the
Article 9 Collateral owned by it, except as permitted by Sections 6.02 and 6.05
of the Credit Agreement. Without limiting the generality of the foregoing, each
Grantor agrees that it shall not permit any Inventory to be in the possession or
control of any warehouseman, agent, bailee, or processor at

-18-



--------------------------------------------------------------------------------



 



any time unless such Person shall have been notified of the Security Interest
and shall have acknowledged in writing, in form and substance reasonably
satisfactory to the Collateral Agent, that such warehouseman, agent, bailee or
processor holds the Inventory for the benefit of the Collateral Agent subject to
the Security Interest and shall act upon the instructions of the Collateral
Agent without further consent from the Grantor, and that such warehouseman,
agent, bailee or processor further agrees to waive and release any Lien held by
it with respect to such Inventory, whether arising by operation of law or
otherwise; provided that such notice and acknowledgement shall not be required
if the aggregate fair value of Inventory in the possession of or subject to the
control of such warehouseman, agent, bailee or processor who has not been so
notified and provided such acknowledgement is less than $2,000,000 and the
aggregate fair value of Inventory in the possession of or subject to the control
of all warehousemen, agents, bailees and processors who have not been so
notified and provided such acknowledgement is less than $5,000,000.
          (k) None of the Grantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any Accounts
included in the Article 9 Collateral, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than compromises, compoundings, settlements and collections made
in the ordinary course of business or in accordance with the reasonable business
judgment of such Grantor.
          (l) The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 5.07 of the
Credit Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuation of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required under the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any Event of Default, in its sole reasonable
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable attorneys’ fees, court costs, out-of-pocket
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.
          (m) Each Grantor shall maintain, in form and manner reasonably
satisfactory to the Collateral Agent, records of its Chattel Paper and its
books, records and documents evidencing or pertaining thereto.

-19-



--------------------------------------------------------------------------------



 



          Section 4.04. Other Actions. In order to insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:
          (a) Instruments and Tangible Chattel Paper. Each Grantor represents
and warrants that each Instrument and each item of Tangible Chattel Paper with a
value in excess of $2,000,000 in existence on the date hereof has been properly
endorsed, assigned and delivered to the Collateral Agent, accompanied by
instruments of transfer or assignment duly executed in blank or otherwise
acceptable to the Collateral Agent. If any Grantor shall at any time hold or
acquire any Instruments or Chattel Paper with a value in excess of $2,000,000 or
any Instrument or Chattel Paper with a value that when taken together with the
value of any Instrument or Chattel Paper not previously endorsed, assigned and
delivered to the Collateral Agent exceeds $10,000,000, such Grantor shall
forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by such undated instruments of transfer or assignment duly executed
in blank or otherwise acceptable to the Collateral Agent as the Collateral Agent
may from time to time reasonably request.
          (b) Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under New York UCC Section 9-105 of such electronic chattel paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as applicable, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction, of such transferable
record. The Collateral Agent agrees with such Grantor that the Collateral Agent
will arrange, pursuant to procedures reasonably satisfactory to the Collateral
Agent and so long as such procedures will not result in the Collateral Agent’s
loss of control, for the Grantor to make alterations to the electronic chattel
paper or transferable record permitted under UCC Section 9-105 or, as
applicable, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such electronic chattel paper or
transferable record.
          Section 4.05. Covenants Regarding Patent, Trademark and Copyright
Collateral.
          (a) Each Grantor agrees that it will not do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the conduct of such Grantor’s business would become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
in its reasonable judgment to establish and preserve its material rights under
applicable patent laws.

-20-



--------------------------------------------------------------------------------



 



          (b) Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) use commercially reasonable efforts
to maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration (or,
if such Trademark is unregistered, display such Trademark with notice as
required for unregistered Trademarks) to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in any violation of
any third party rights.
          (c) Each Grantor (either itself or through its licensees or
sublicensees) will, for each work covered by a Copyright material to the conduct
of such Grantor’s business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient in its reasonable judgment to establish and preserve its material
rights under applicable copyright laws.
          (d) Each Grantor shall notify the Collateral Agent promptly if it
knows that any Patent, Trademark or Copyright material to the conduct of its
business could reasonably be expected to become abandoned, lost or dedicated to
the public, or of any materially adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, United States Copyright Office
or any court or similar office of any country) regarding such Grantor’s
ownership of any Patent, Trademark or Copyright, its right to register the same,
or its right to keep and maintain the same.
          (e) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application with respect to any Patent,
Trademark or Copyright (or for the registration of any Trademark or Copyright)
with the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, unless it promptly
informs the Collateral Agent and, upon request of the Collateral Agent, executes
and delivers any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright, and each Grantor
hereby appoints the Collateral Agent as its attorney-in-fact to execute and file
such writings as are reasonably necessary for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; such power, being coupled
with an interest, is irrevocable.
          (f) Each Grantor will take all reasonably necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each registration or
application that is material to the conduct of such Grantor’s business relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if

-21-



--------------------------------------------------------------------------------



 



consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.
          (g) In the event that any Grantor knows that any Article 9 Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Grantor’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and shall, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution (and take any actions
required by applicable law prior to instituting such suit), and take such other
actions as are appropriate under the circumstances to protect such Article 9
Collateral. Nothing in this Agreement shall prevent any Grantor from
discontinuing the use or maintenance of any Article 9 Collateral consisting of a
Patent, Trademark or Copyright, or require any Grantor to pursue any claim of
infringement, misappropriation or dilution, if (x) such Grantor so determines in
its good business judgment and (y) it is not prohibited by the Credit Agreement.
          (h) Upon and during the continuation of an Event of Default, each
Grantor shall, at the request of the Collateral Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License to effect the
assignment of all such Grantor’s right, title and interest thereunder to the
Collateral Agent or its designee.
ARTICLE V
Remedies
          Section 5.01. Remedies upon Default. Upon the occurrence and during
the continuation of an Event of Default, each Grantor agrees to deliver each
item of Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent, for the
ratable benefit of the Secured Parties, or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem

-22-



--------------------------------------------------------------------------------



 



appropriate. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.
          The Collateral Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may
determine in its sole and absolute discretion. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent and the other Secured Parties shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement, all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

-23-



--------------------------------------------------------------------------------



 



          Section 5.02. Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to the Loan
Documents, promptly by the Collateral Agent as follows:
     (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent, the Administrative Agent, their respective
agents and counsel, and all expenses, liabilities and advances made or incurred
by the Collateral Agent and Administrative Agent in connection therewith and all
amounts for which the Collateral Agent and Administrative Agent are entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under the Credit
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
     (b) Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under the Credit Agreement from and after the date such amount is due, owing or
unpaid until paid in full;
     (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations (other than principal,
reimbursement obligations pursuant to Section 2.05(e) of the Credit Agreement
and obligations to cash collateralize Letters of Credit) and any fees, premiums
and scheduled periodic payments due under Swap Agreements or Treasury Services
Agreements constituting Obligations and any interest accrued thereon, in each
case equally and ratably in accordance with the respective amounts thereof then
due and owing;
     (d) Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Obligations and any premium thereon (including
reimbursement obligations pursuant to Section 2.05(e) of the Credit Agreement
and obligations to cash collateralize Letters of Credit) and any breakage,
termination or other payments under Swap Agreements and Treasury Services
Agreements constituting Obligations and any interest accrued thereon; and
     (e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
     In the event that any such proceeds are insufficient to pay in full the
items described in clauses (a) through (e) of this Section 5.02, the Loan
Parties shall remain liable, jointly and severally, for any deficiency.

-24-



--------------------------------------------------------------------------------



 



The Collateral Agent shall have sole and absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
          Section 5.03. Grant of License To Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Collateral Agent shall be exercised, at the option of the
Collateral Agent, only upon the occurrence and during the continuation of an
Event of Default, provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.
          Section 5.04. Securities Act. In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the

-25-



--------------------------------------------------------------------------------



 



Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.
          Section 5.05. Medicare/Medicaid. The parties hereto understand and
agree that the exercise of remedies hereunder with respect to receivables from
Medicare or Medicaid may be subject to applicable federal laws.
ARTICLE VI
Indemnity, Subrogation and Subordination
          Section 6.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 6.03), the Borrower agrees that (a) in the event a
payment of any Obligation shall be made by any Guarantor under this Agreement,
the Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Grantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part any Obligation owed to any
Secured Party, the Borrower shall indemnify such Grantor in an amount equal to
the fair value of the assets so sold.
          Section 6.02. Contribution and Subrogation. Each Guarantor and Grantor
(a “Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair value of such assets, as
applicable, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof (or, in the case
any Guarantor or Grantor becomes a party hereto pursuant to Section 7.14, the
date of the last supplement hereto executed and delivered by a Guarantor or
Grantor) and the denominator shall be the aggregate net worth of all the
Guarantors and Grantors on the date hereof (or, in the case any Guarantor or
Grantor becomes a party hereto pursuant to Section 7.14, the date of the last
supplement hereto executed and delivered by a Guarantor or Grantor). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Party under
Section 6.01 to the extent of such payment.
          Section 6.03. Subordination. Notwithstanding any provision in this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 6.01 and 6.02 and all

-26-



--------------------------------------------------------------------------------



 



other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
or Grantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor or Grantor with respect to its
Obligations hereunder, and each Guarantor and Grantor shall remain liable for
the full amount of the Obligations of such Guarantor or Grantor hereunder.
ARTICLE VII
Miscellaneous
          Section 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted in this Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement, provided that any
communication or notice hereunder from the Collateral Agent to any Loan Party
upon the occurrence and during the continuation of an Event of Default may be
given by telephone if promptly confirmed in writing. All communications and
notices hereunder to any Subsidiary Loan Party shall be given to it in care of
the Borrower as provided for notices to the Borrower in Section 9.01 of the
Credit Agreement.
          Section 7.02. Waivers; Amendment. (a) No failure or delay by any
Secured Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Secured Parties hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision in this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted Section 7.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether any Secured Party may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.02 of the Credit Agreement.
          Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 9.03 of the Credit Agreement.

-27-



--------------------------------------------------------------------------------



 



          (b) Without limitation of its indemnification obligations under the
other Loan Documents, each Grantor and each Guarantor jointly and severally
agrees to indemnify the Collateral Agent and the other Indemnitees (as defined
in Section 9.03 of the Credit Agreement) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
out-of-pocket expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing agreements or
instruments contemplated hereby, or to the Collateral, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related out-of-pocket expenses are finally judicially determined
by a non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or wilful misconduct of, or breach
of the Loan Documents by, such Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.03 shall be payable on written demand therefor.
          Section 7.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns and shall inure to the benefit of the
other Secured Parties and their respective successors and assigns.
          Section 7.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.
          Section 7.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which,

-28-



--------------------------------------------------------------------------------



 



when taken together, shall constitute single contract. Delivery of an executed
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective as to any Loan Party when a counterpart
hereof executed on behalf of such Loan Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Loan Party and
the Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Administrative Agent, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest in this Agreement
or in the Collateral (and any such assignment or transfer shall be void) except
as contemplated by this Agreement or the Credit Agreement. This Agreement shall
be construed as a separate agreement with respect to each Loan Party and may be
amended, modified, supplemented, waived or released with respect to any Loan
Party without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.
          Section 7.07. Severability. Any provision in this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          Section 7.08. Right of Set-Off. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Loan Party against any of and all the obligations of such Loan Party now or
hereafter existing under this Agreement owed to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The applicable Lender shall notify
the Borrower, the Collateral Agent and the Administrative Agent of such set-off
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section 7.08. The rights of each Lender under this Section 7.08 are in
addition to other rights and remedies (including other rights of set-off) which
such Lender may have.
          Section 7.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any

-29-



--------------------------------------------------------------------------------



 



action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Collateral
Agent, the Issuing Bank, any Lender or any Loan Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document in the courts of any jurisdiction.
          (c) Each of the Loan Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 7.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.
          Section 7.11. Headings. Article and Section headings and the Table of
Contents used in this Agreement are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.
          Section 7.12. Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan

-30-



--------------------------------------------------------------------------------



 



Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor or Guarantor in respect of
the Obligations or this Agreement.
          Section 7.13. Termination or Release. (a) This Agreement and the
Guarantees made in this Agreement shall terminate and the Security Interest and
all other security interests granted hereby shall be automatically released when
all the Loan Document Obligations (other than wholly contingent indemnification
obligations not then due) have been indefeasibly paid in full and the Lenders
have no further commitment to lend under the Credit Agreement, the LC Exposure
has been reduced to zero and the Issuing Bank has no further obligations to
issue Letters of Credit under the Credit Agreement.
          (b) A Person which was a Loan Party immediately prior to the
consummation of any transaction permitted by the Credit Agreement shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Person shall be automatically released upon
the consummation of any transaction permitted by the Credit Agreement as a
result of which such Person ceases to be a Loan Party.
          (c) Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 9.02 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.
          (d) In connection with any termination or release pursuant to
Sections 7.13(a), (b) or (c), the Collateral Agent shall execute and deliver to
any Person, at such Person’s expense, all documents that such Person shall
reasonably request to evidence such termination or release of its obligations or
the Security Interests in its Collateral. Any execution and delivery of
documents pursuant to this Section 7.13 shall be without recourse to or warranty
by the Collateral Agent. Without limiting the provisions of Section 7.03, the
Borrower shall reimburse the Collateral Agent upon demand for all reasonable
costs and out of pocket expenses, including the reasonable fees, charges and
disbursements of counsel, incurred by it in connection with any action
contemplated by this Section 7.13.
          Section 7.14. Additional Subsidiaries. Pursuant to Section 5.12 of the
Credit Agreement, certain Subsidiaries of a Loan Party that were not in
existence or not a Subsidiary on the date of the Credit Agreement are required
to enter in this Agreement as a Subsidiary Loan Party upon becoming such a
Subsidiary. Upon execution and delivery by the Collateral Agent and a Subsidiary
of an instrument in the form of Exhibit I hereto, such Subsidiary shall become a
Subsidiary Loan Party hereunder with the same force and effect as if originally
named as a Subsidiary Loan Party in this Agreement. The execution and delivery
of any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of

-31-



--------------------------------------------------------------------------------



 



each Loan Party hereunder shall remain in full force and effect notwithstanding
the addition of any new Loan Party as a party to this Agreement.
          Section 7.15. Collateral Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuation of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (except to the extent such action would be prohibited by applicable law
with respect to Medicare and Medicaid receivables) (a) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to sign the name of
any Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of Accounts Receivable to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes, provided that nothing in this
Agreement contained shall be construed as requiring or obligating the Collateral
Agent to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them in this Agreement, and neither they nor
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
          Section 7.16. Further Assurances. Notwithstanding anything to the
contrary herein, the parties hereto agree to comply with the requirements set
forth in Section 5.13 of the Credit Agreement.
[Signature Pages to Follow]

-32-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            USPI HOLDINGS INC.,
      By:           Name:           Title:           UNITED SURGICAL PARTNERS
INTERNATIONAL, INC.,
      By:           Name:           Title:           EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
      By:           Name:           Title:           CITIBANK, N.A., AS
COLLATERAL AGENT,
      By:           Name:           Title:      

-33-



--------------------------------------------------------------------------------



 



         

Exhibit I to the
Collateral Agreement
     SUPPLEMENT NO. ___ dated as of [     ], to the Guarantee and Collateral
Agreement dated as of April 19, 2007 as the same may be amended or otherwise
modified from time to time (the “Collateral Agreement”), among UNITED SURGICAL
PARTNERS INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), USPI
HOLDINGS INC., a Delaware corporation, each subsidiary of the Borrower listed on
Schedule I thereto (each such subsidiary individually a “Subsidiary Guarantor”
and collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors,
Holdings and the Borrower are referred to collectively herein as the “Grantors”)
and CITIBANK, N.A., (“Citibank”), as Collateral Agent (in such capacity, the
“Collateral Agent”).
          A. Reference is made to the Credit Agreement dated as of April 19,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, the lenders from time to time
party thereto, Citibank, as Administrative Agent, Lehman Brothers Inc., as
Syndication Agent, and Bear Stearns Corporate Lending Inc., Suntrust Bank and
UBS Securities LLC, as Co-Documentation Agents.
          B. Capitalized terms used in this Agreement and not otherwise defined
in this Agreement shall have the meanings assigned to such terms in the Credit
Agreement and the Collateral Agreement referred to therein.
          C. The Grantors have entered into the Collateral Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Section 7.14 of the Collateral Agreement provides that additional
Subsidiaries of the Borrower may become Subsidiary Loan Parties under the
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Loan Party under the Collateral Agreement in order to induce
the Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.
          Accordingly, the Collateral Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 7.14 of the Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party, a Grantor and a Guarantor under the Collateral Agreement with the same
force and effect as if originally named therein as a Subsidiary Loan Party, a
Grantor and a Guarantor and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Collateral Agreement applicable to it as a
Subsidiary Loan Party, Grantor and Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor and
Guarantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations (as defined in the Collateral
Agreement), does hereby create and grant to the Collateral Agent, its successors
and assigns, for

Exh. I-1



--------------------------------------------------------------------------------



 



the ratable benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Collateral Agreement) of
the New Subsidiary. Each reference to a “Guarantor” or “Grantor” in the
Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated in this Agreement by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
          SECTION 3. This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
          SECTION 4. The New Subsidiary hereby represents and warrants that set
forth under its signature hereto is (i) the true and correct legal name of the
New Subsidiary, (ii) its jurisdiction of formation, (iii) its Federal Taxpayer
Identification Number or its organizational identification number and (iv) the
location of its chief executive office.
          SECTION 5. Except as expressly supplemented hereby, the Collateral
Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. Any provision of this Supplement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof and in the Collateral Agreement; the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 7.01 of the Collateral Agreement.
          SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.

Exh. I-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have
duly executed this Supplement to the Collateral Agreement as of the day and year
first above written.

            [NAME OF NEW SUBSIDIARY],
      By:           Name:           Title:           Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:
            CITIBANK, N.A., AS COLLATERAL AGENT,
      By:           Name:           Title:      

Exh. I-3



--------------------------------------------------------------------------------



 



         

Schedule I
to the Supplement No. __
to the Collateral Agreement
LOCATION OF COLLATERAL

     
Description
  Location
 
   

EQUITY INTERESTS

                                                      Number and            
Number of     Registered     Class of     Percentage of   Issuer   Certificate  
  Owner     Equity Interests     Equity Interests  
 
                               

DEBT SECURITIES

                              Principal               Issuer   Amount     Date
of Note     Maturity Date  
 
                       

INTELLECTUAL PROPERTY
I. Copyrights

                                      Registration     Expiration   Registered
Owner   Title     Number     Date  
 
                       

II. Copyright Applications

                                      Registration     Date   Registered Owner  
Title     Number     Filed  
 
                       

 



--------------------------------------------------------------------------------



 



III. Copyright Licenses

                                                      Registration    
Expiration   Licensee   Licensor     Title     Number     Date  
 
                               

IV. Patents

                                      Registration     Expiration   Registered
Owner   Mark     Number     Date  
 
                       

V. Patent Applications

                                      Registration     Date   Registered Owner  
Mark     Number     Filed  
 
                       

VI. Patent Licenses

                                                      Registration    
Expiration   Licensee   Licensor     Mark     Number     Date  
 
                               

VII. Trademarks

                                      Registration     Expiration   Registered
Owner   Type     Number     Date  
 
                       

-2-



--------------------------------------------------------------------------------



 



VIII. Trademark Applications

                                      Registration     Date   Registered Owner  
Type     Number     Filed  
 
                       

IX. Trademark Licenses

                                                      Registration    
Expiration   Licensee   Licensor     Type     Number     Date  
 
                               

-3-



--------------------------------------------------------------------------------



 



Exhibit D
PERFECTION CERTIFICATE
     Reference is hereby made to (i) that certain Collateral Agreement dated as
of [               ], 2007 (the “Collateral Agreement”), between United Surgical
Partners International, Inc., a Delaware corporation (“Borrower”), USPI
Holdings, Inc., a Delaware corporation (“Holdings”), the Guarantors party
thereto (collectively, the “Guarantors”) and the Collateral Agent (as
hereinafter defined) and (ii) that certain Credit Agreement dated as of [
              ], 2007 (the “Credit Agreement”) among the Borrower, Holdings, the
Guarantors, certain other parties thereto and Citibank, N.A., as Collateral
Agent (in such capacity, the “Collateral Agent”). Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the
Collateral Agreement, as applicable.
     As used herein, the term “Companies” means Holdings, Borrower and each of
its Domestic Subsidiaries and the term “Loan Parties” means Holdings, Borrower
and each of its wholly owned Domestic Subsidiaries.
     The undersigned hereby certify to the Collateral Agent as follows as of the
date hereof:
     1. Names.
     (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is the type of entity disclosed next to
its name in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company. Also set forth on Schedule 1(a) is a
true and correct list of the holders of all of the authorized, issued and
outstanding stock, partnership interests, limited liability company membership
interests or other equity interest held in each Company as of December 31, 2006.
     (b) Set forth in Schedule 1(b) hereto is any other corporate or
organizational names each Loan Party has had in the past five years and each
Company that is not a Loan Party has had in the last four months, together with
the date of the relevant change.
     (c) Set forth in Schedule 1(c) is a list of all other names used by each
Loan Party, or any other business or organization to which each Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, on any filings with the
Internal Revenue Service at any time between [date five years from date of
perfection certificate] and the date hereof. Except as set forth in
Schedule 1(c), no Company has changed its jurisdiction of organization at any
time during the past four months.
     2. Current Locations. The chief executive office of each Loan Party is
located at the address set forth in Schedule 2 hereto.
     3. Locations in Arizona. (a) Set forth in Schedule 3(a) are all locations
in Arizona where each Loan Party maintains a place of business or any Collateral
or any books or records relating to any Collateral.
     (b) Set forth in Schedule 3(b) hereto are the names and addresses of all
persons or entities other than each Loan Party, such as lessees, consignees,
warehousemen or purchasers of chattel paper, located in Arizona which have
possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, inventory or equipment.

 



--------------------------------------------------------------------------------



 



     (c) Set forth in Schedule 3(c) is the information required by Schedule 3(a)
and Schedule 3(b) with respect to each location or place of business previously
maintained by each Loan Party at any time during the past four months in
Arizona.
     4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto, all of the
Collateral originated in the past five years has been originated by each Loan
Party in the ordinary course of business or consists of goods which have been
acquired by such Loan Party in the ordinary course of business from a person in
the business of selling goods of that kind.
     5. Schedule of Filings. Attached hereto as Schedule 5 is a schedule of (i)
the appropriate filing offices for the UCC financing statements and (ii) the
appropriate filing offices for the filings described in Schedule 9 and (iii) any
other actions required to create, preserve, protect and perfect the security
interests in the Pledged Collateral (as defined in the Collateral Agreement)
granted to the Collateral Agent pursuant to the Collateral Documents. No other
filings or actions are required to create, preserve, protect and perfect the
security interests in the Pledged Collateral granted to the Collateral Agent
pursuant to the Security Documents.
     6. Real Property. (a) Attached hereto as Schedule 6(a) is a list of all (i)
real property owned, leased or otherwise held by each Loan Party, (ii) filing
offices for mortgages relating to each Mortgaged Property as of the Closing
Date, (iii) common names, addresses and uses of each Mortgaged Property (stating
improvements located thereon) and (iv) other information relating thereto
required by such Schedule. Except as described on Schedule 6(b) attached hereto:
(i) no Loan Party has entered into any leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements as owner, lessor,
sublessor, licensor, franchisor or grantor with respect to any of the real
property described on Schedule 6(a) and (ii) no Loan Party has any Leases which
require the consent of the landlord, tenant or other party thereto to the
Transactions.
     7. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 7 is
a true and correct list of all promissory notes, instruments (other than checks
to be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Loan
Party as of                     , 2007, including all intercompany notes held by
each Loan Party.
     8. Intellectual Property. Attached hereto as Schedule 8(a) is a schedule
setting forth all of each Loan Party’s Patents, Patent Licenses, Trademarks and
Trademark Licenses (each as defined in the Security Agreement) registered with
the United States Patent and Trademark Office, and all other Patents, Patent
Licenses, Trademarks and Trademark Licenses, including the name of the
registered owner and the registration number of each Patent, Patent License,
Trademark and Trademark License owned by each Loan Party. Attached hereto as
Schedule 8(b) is a schedule setting forth all of each Loan Party’s United States
Copyrights and Copyright Licenses (each as defined in the Security Agreement),
and all other Copyrights and Copyright Licenses, including the name of the
registered owner and the registration number of each Copyright or Copyright
License owned by each Loan Party.
     9. Commercial Tort Claims. Attached hereto as Schedule 9 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Loan Party, including a brief description thereof.
[The Remainder of this Page has been intentionally left blank]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as
of this ___ day of                     , 2007.

            UNITED SURGICAL PARTNERS
INTERNATIONAL, INC.,
as Borrower
      By:           Name:           Title:           [Guarantors]
      By:           Name:           Title:        

-3-



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of
BORROWING REQUEST
Citibank, N.A.,
as Administrative Agent for
the Lenders referred to below,
2 Penns Way, Suite 100
New Castle, DE 19720

     
Attention:
  Kwase Bame
Telecopier: (212) 994-0961
Telephone: (302) 894-6073

[DATE]
Ladies and Gentlemen:
          The undersigned, United Surgical Partners International, Inc., a
Delaware corporation (the “Borrower”), refers to the Credit Agreement dated as
of April 19, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among United Surgical Partners International,
Inc., a Delaware corporation (the “Borrower”), USPI Holdings, Inc., a Delaware
corporation (“Holdings”), the Lenders party thereto from time to time, Citibank,
N.A., as Administrative Agent, Citigroup Global Markets, Inc. and Lehman
Brothers Inc., as joint lead arrangers and joint bookrunners, Bear Stearns & Co.
Inc. and UBS Securities LLC, as joint bookrunners, Lehman Brothers Inc., as
Syndication Agent, and Bear Stearns Corporate Lending Inc., SunTrust Bank and
UBS Securities LLC, as Co-Documentation Agents. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:

(A)   Date of Borrowing
(which is a Business Day)

  (B)   Principal Amount of
Borrowing

  (C)   Class of Borrowing4


 

4   Specify Tranche B Term Loan, Delayed Draw Term Loan, Revolving Loan or
Swingline Loan.

 



--------------------------------------------------------------------------------



 



(D)   Type of Borrowing 5

  (E)   [Interest Period and the last
day thereof 6                                    
______________________________]

(F)   Funds are requested to be disbursed to the Borrower’s account as follows
(Account No.                                           )

 

5   Specify Eurodollar Borrowing or ABR Borrowing.   6   Applicable for
Eurodollar Borrowings only; which shall be subject to the definition of
“Interest Period” and end not later than the Revolving Maturity Date or the
Tranche B Maturity Date, as applicable.

-2-



--------------------------------------------------------------------------------



 



          The Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Borrowing Request and on the
date of the related Borrowing, the conditions to lending specified in
Section 4.02 of the Credit Agreement have been satisfied.

            UNITED SURGICAL PARTNERS
INTERNATIONAL, INC.,
      By:           Name:           Title:   [Responsible Officer]   

-3-



--------------------------------------------------------------------------------



 



         

EXHIBIT F
Form of
INTEREST ELECTION REQUEST
Citibank, N.A.,
as Administrative Agent for
the Lenders referred to below,
2 Penns Way, Suite 100
New Castle, DE 19720

     
Attention:
  Kwase Bame
Telecopier: (212) 994-0961
Telephone: (302) 894-6073

[Date]
Ladies and Gentlemen:
          Reference is made to the Credit Agreement dated as of April 19, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among United Surgical Partners International, Inc., a Delaware
corporation (the “Borrower”), USPI Holdings, Inc., a Delaware corporation
(“Holdings”), the Lenders party thereto from time to time, Citibank, N.A., as
Administrative Agent, Citigroup Global Markets, Inc. and Lehman Brothers Inc.,
as joint lead arrangers and joint bookrunners, Bear Stearns & Co. Inc. and UBS
Securities LLC, as joint bookrunners, Lehman Brothers Inc., as Syndication
Agent, and Bear Stearns Corporate Lending Inc., SunTrust Bank and UBS Securities
LLC, as Co-Documentation Agents. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. This notice constitutes an Interest Election Request, and the
Borrower hereby requests the conversion or continuation of a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing to be converted or continued as
requested hereby:

  (A)   Borrowing to which this request applies:7
                                             (B)   Principal amount of the
Borrowing to be converted/continued:                                        

 

7   Specify existing Class, Type and last day of current Interest Period. If
different options are being elected with respect to different portions of the
Borrowing, use separate form for each portion.

-4-



--------------------------------------------------------------------------------



 



  (C)   Effective date of election (which is a Business
Day):                                             (D)   Interest rate basis of
resulting Borrowing:8                                             (E)   Interest
Period of resulting Borrowing:                                        

            Very truly yours,


UNITED SURGICAL PARTNERS
INTERNATIONAL, INC.,
      By:           Name:           Title:        

 

8   Eurodollar Borrowing or ABR Borrowing.

-5-



--------------------------------------------------------------------------------



 



EXHIBIT G-1
Form of
TERM LOAN NOTE

     
$                            
  New York, New York
[Date]

          FOR VALUE RECEIVED, the undersigned, UNITED SURGICAL PARTNERS
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), hereby promises to
pay to the order of [                    ] (the “Lender”) on the [Tranche B]
[Delayed Draw] Maturity Date (as defined in the Credit Agreement referred to
below) in lawful money of the United States and in immediately available funds,
the principal amount of _________ DOLLARS ($_________), or, if less, the
aggregate unpaid principal amount of all [Delayed Draw Term Loans][Tranche B
Term Loans] of the Lender outstanding under the Credit Agreement referred to
below, which sum shall be due and payable in such amounts and on such dates as
are set forth in the Credit Agreement. Borrower further agrees to pay interest
in like money at such office specified in Section 2.18 of the Credit Agreement
on the unpaid principal amount hereof from time to time from the date hereof at
the rates, and on the dates, set forth in the Credit Agreement.
          The holder of this Note may endorse and attach a schedule to reflect
the date, type and amount of each [Delayed Draw Term Loans][Tranche B Term
Loans] of the Lender outstanding under the Credit Agreement, the date and amount
of each payment or prepayment of principal hereof, and the date of each interest
rate conversion or continuation pursuant to Section 2.07 of the Credit Agreement
and the principal amount subject thereto; provided that the failure of the
Lender to make any such recordation (or any error in such recordation) shall not
affect the obligations of Borrower hereunder or under the Credit Agreement.
          This Note is one of the Notes referred to in the Credit Agreement
dated as of April 19, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, USPI Holdings, Inc., a Delaware corporation (“Holdings”), the Lenders
party thereto from time to time, Citibank, N.A., as Administrative Agent,
Citigroup Global Markets, Inc. and Lehman Brothers Inc., as joint lead arrangers
and joint bookrunners, Bear Stearns & Co. Inc. and UBS Securities LLC, as joint
bookrunners, Lehman Brothers Inc., as Syndication Agent, and Bear Stearns
Corporate Lending Inc., SunTrust Bank and UBS Securities LLC, as
Co-Documentation Agents, is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.
          This Note is secured and guaranteed as provided in the Credit
Agreement and the Security Documents. Reference is hereby made to the Credit
Agreement and the Security Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon

1



--------------------------------------------------------------------------------



 



which the security interest and each guarantee was granted and the rights of the
holder of this Note in respect thereof.
          Upon the occurrence and during the continuation of any one or more of
the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided therein.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



            UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
as Borrower
      By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



         

EXHIBIT G-2
Form of
REVOLVING CREDIT FACILITY NOTE

     
$                          
  New York, New York
[Date]

          FOR VALUE RECEIVED, the undersigned, UNITED SURGICAL PARTNERS
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), hereby promises to
pay to the order of [                        ] (the “Lender”) on the Revolving
Maturity Date (as defined in the Credit Agreement referred to below), in lawful
money of the United States and in immediately available funds, the principal
amount of the lesser of (a) ___________ DOLLARS ($___________) and (b) the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement referred to below. Borrower further
agrees to pay interest in like money at such office specified in Section 2.18 of
the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates, and on the dates, set forth in the Credit
Agreement.
          The holder of this Note may endorse and attach a schedule to reflect
the date, type and amount of each Revolving Loan of the Lender outstanding under
the Credit Agreement, the date and amount of each payment or prepayment of
principal hereof, and the date of each interest rate conversion or continuation
pursuant to Section 2.07 of the Credit Agreement and the principal amount
subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.
          This Note is one of the Notes referred to in the Credit Agreement
dated as of April 19, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, USPI Holdings, Inc., a Delaware corporation (“Holdings”), the Lenders
party thereto from time to time, Citibank, N.A., as Administrative Agent,
Citigroup Global Markets, Inc. and Lehman Brothers Inc., as joint lead arrangers
and joint bookrunners, Bear Stearns & Co. Inc. and UBS Securities LLC, as joint
bookrunners, Lehman Brothers Inc., as Syndication Agent, and Bear Stearns
Corporate Lending Inc., SunTrust Bank and UBS Securities LLC, as
Co-Documentation Agents, is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.
          This Note is secured and guaranteed as provided in the Credit
Agreement and the Security Documents. Reference is hereby made to the Credit
Agreement and the Security Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Note in respect thereof.

 



--------------------------------------------------------------------------------



 



          Upon the occurrence and during the continuation of any one or more of
the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided therein.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



            UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
as Borrower
      By:           Name:           Title:        

3